 

 

REVOLVING CREDIT

AND

SECURITY AGREEMENT

 

PNC BANK, NATIONAL ASSOCIATION

(AS LENDER AND AS AGENT)

 

WITH

 

PRESSTEK, INC.,

AS A BORROWER

AND

THE OTHER BORROWERS FROM

TIME TO TIME PARTY HERETO

 

March 5, 2010

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

I. DEFINITIONS.

1

 

1.1. Accounting Terms

1

 

1.2. General Terms

1

 

1.3. Uniform Commercial Code Terms

24

 

1.4. Certain Matters of Construction

25

II. ADVANCES, PAYMENTS.

25

 

2.1. Revolving Advances.

26

 

2.2. Procedure for Revolving Advances Borrowing.

27

 

2.3. Disbursement of Advance Proceeds

29

 

2.4. Intentionally Omitted.

29

 

2.5. Maximum Advances

29

 

2.6. Repayment of Advances.

29

 

2.7. Repayment of Excess Advances

30

 

2.8. Statement of Account

30

 

2.9. Letters of Credit

31

 

2.10. Issuance of Letters of Credit.

31

 

2.11. Requirements For Issuance of Letters of Credit.

31

 

2.12. Disbursements, Reimbursement.

32

 

2.13. Repayment of Participation Advances.

33

 

2.14. Documentation

34

 

2.15. Determination to Honor Drawing Request

34

 

2.16. Nature of Participation and Reimbursement Obligations

34

 

2.17. Indemnity

36

 

2.18. Liability for Acts and Omissions

36

 

2.19. Additional Payments

37

 

2.20. Manner of Borrowing and Payment.

37

 

2.21. Mandatory Prepayments

39

 

2.22. Use of Proceeds.

39

 

2.23. Defaulting Lender.

39

III. INTEREST AND FEES.

40

 

3.1. Interest

40

 

3.2. Letter of Credit Fees.

41

 

3.3. Closing Fee and Facility Fee.

42

 

3.4. Collateral Evaluation Fee; Collateral Monitoring Fee.

42

 

3.5. Computation of Interest and Fees

43

 

3.6. Maximum Charges

43

 

3.7. Increased Costs

43

 

3.8. Basis For Determining Interest Rate Inadequate or Unfair

44

 

3.9. Capital Adequacy.

44

 

3.10. Gross Up for Taxes

45

 

3.11. Withholding Tax Exemption.

45

 

--------------------------------------------------------------------------------

IV. COLLATERAL: GENERAL TERMS

46

 

4.1. Security Interest in the Collateral

46

 

4.2. Perfection of Security Interest

46

 

4.3. Disposition of Collateral

47

 

4.4. Preservation of Collateral

47

 

4.5. Ownership of Collateral.

47

 

4.6. Defense of Agent’s and Lenders’ Interests

48

 

4.7. Books and Records

49

 

4.8. Financial Disclosure

49

 

4.9. Compliance with Laws

49

 

4.10. Inspection of Premises; Appraisals

50

 

4.11. Insurance

50

 

4.12. Failure to Pay Insurance

51

 

4.13. Payment of Taxes

52

 

4.14. Payment of Leasehold Obligations

52

 

4.15. Receivables.

52

 

4.16. Inventory

55

 

4.17. Maintenance of Equipment

55

 

4.18. Exculpation of Liability

56

 

4.19. Environmental Matters

56

 

4.20. Financing Statements

58

 

4.21. Release of Collateral.

58

V. REPRESENTATIONS AND WARRANTIES.

59

 

5.1. Authority

59

 

5.2. Formation and Qualification.

59

 

5.3. Survival of Representations and Warranties

60

 

5.4. Tax Returns

60

 

5.5. Financial Statements.

60

 

5.6. Entity Names

61

 

5.7. O.S.H.A. and Environmental Compliance.

61

 

5.8. Solvency; No Litigation, Violation, Indebtedness or Default.

62

 

5.9. Patents, Trademarks, Copyrights and Licenses

63

 

5.10. Licenses and Permits

63

 

5.11. Default of Indebtedness

64

 

5.12. No Default

64

 

5.13. No Burdensome Restrictions

64

 

5.14. No Labor Disputes

64

 

5.15. Margin Regulations

64

 

5.16. Investment Company Act

64

 

5.17. Disclosure

64

 

5.18. Intentionally Omitted.

65

 

5.19. Swaps

65

 

5.20. Conflicting Agreements

65

 

5.21. Application of Certain Laws and Regulations

65

 

5.22. Business and Property of Borrowers

65

 

5.23. Section 20 Subsidiaries

65

 

--------------------------------------------------------------------------------

 

5.24. Anti-Terrorism Laws.

65

 

5.25. Trading with the Enemy

66

VI. AFFIRMATIVE COVENANTS.

66

 

6.1. Payment of Fees

66

 

6.2. Conduct of Business and Maintenance of Existence and Assets

66

 

6.3. Violations

67

 

6.4. Government Receivables

67

 

6.5. Fixed Charge Coverage Ratio

67

 

6.6. Execution of Supplemental Instruments

67

 

6.7. Payment of Indebtedness

67

 

6.8. Standards of Financial Statements

67

 

6.9. Federal Securities Laws

68

 

6.10. Intercompany Accounts Payable

68

 

6.11. Guarantees

68

 

6.12. Post-Closing

68

VII. NEGATIVE COVENANTS.

69

 

7.1. Merger, Consolidation, Acquisition and Sale of Assets.

69

 

7.2. Creation of Liens

70

 

7.3. Guarantees

70

 

7.4. Investments

70

 

7.5. Loans

71

 

7.6. Capital Expenditures

71

 

7.7. Dividends

71

 

7.8. Indebtedness

72

 

7.9. Nature of Business

72

 

7.10. Transactions with Affiliates

72

 

7.11. Leases

72

 

7.12. Subsidiaries.

72

 

7.13. Fiscal Year and Accounting Changes

73

 

7.14. Pledge of Credit

73

 

7.15. Amendment of Articles of Incorporation, By-Laws

73

 

7.16. Compliance with ERISA

73

 

7.17. Prepayment of Indebtedness

73

 

7.18. Anti-Terrorism Laws

73

 

7.19. Membership/Partnership Interests

74

 

7.20. Trading with the Enemy Act

74

 

7.21. Cash Balances

74

VIII. CONDITIONS PRECEDENT.

74

 

8.1. Conditions to Initial Advances

74

 

8.2. Conditions to Each Advance

80

IX. INFORMATION AS TO BORROWERS.

80

 

9.1. Disclosure of Material Matters

80

 

9.2. Schedules

80

 

--------------------------------------------------------------------------------

 

9.3. Environmental Reports

81

 

9.4. Litigation

81

 

9.5. Material Occurrences

81

 

9.6. Government Receivables

82

 

9.7. Annual Financial Statements

82

 

9.8. Quarterly Financial Statements

82

 

9.9. Monthly Financial Statements

82

 

9.10. Other Reports

83

 

9.11. Additional Information

83

 

9.12. Projected Operating Budget

83

 

9.13. Variances From Operating Budget

83

 

9.14. Notice of Suits, Adverse Events

83

 

9.15. ERISA Notices and Requests

83

 

9.16. Additional Documents

84

X. EVENTS OF DEFAULT.

84

 

10.1. Nonpayment

84

 

10.2. Breach of Representation

84

 

10.3. Financial Information

84

 

10.4. Judicial Actions

85

 

10.5. Noncompliance

85

 

10.6. Judgments

85

 

10.7. Bankruptcy

85

 

10.8. Inability to Pay

85

 

10.9. Guarantor Bankruptcy

85

 

10.10. Intentionally Omitted;

86

 

10.11. Lien Priority

86

 

10.12. Intentionally Omitted;

86

 

10.13. Intentionally Omitted;

86

 

10.14. Cross Default

86

 

10.15. Breach of Guaranty

86

 

10.16. Change of Control

86

 

10.17. Invalidity

86

 

10.18. Licenses

86

 

10.19. Seizures

87

 

10.20. Operations

87

 

10.21. Pension Plans

87

XI. LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.

87

 

11.1. Rights and Remedies.

87

 

11.2. Agent’s Discretion

89

 

11.3. Setoff

89

 

11.4. Rights and Remedies not Exclusive

89

 

11.5. Allocation of Payments After Event of Default

89

XII. WAIVERS AND JUDICIAL PROCEEDINGS.

90

 

12.1. Waiver of Notice

90

 

--------------------------------------------------------------------------------

 

12.2. Delay

90

 

12.3. Jury Waiver

90

XIII. EFFECTIVE DATE AND TERMINATION.

91

 

13.1. Term

91

 

13.2. Termination

91

XIV. REGARDING AGENT.

92

 

14.1. Appointment

92

 

14.2. Nature of Duties

92

 

14.3. Lack of Reliance on Agent and Resignation

93

 

14.4. Certain Rights of Agent

93

 

14.5. Reliance

93

 

14.6. Notice of Default

94

 

14.7. Indemnification

94

 

14.8. Agent in its Individual Capacity

94

 

14.9. Delivery of Documents

94

 

14.10. Borrowers’ Undertaking to Agent

94

 

14.11. No Reliance on Agent’s Customer Identification Program

94

 

14.12. Other Agreements

95

XV. BORROWING AGENCY.

95

 

15.1. Borrowing Agency Provisions.

95

 

15.2. Waiver of Subrogation

96

XVI. MISCELLANEOUS.

96

 

16.1. Governing Law

96

 

16.2. Entire Understanding.

96

 

16.3. Successors and Assigns; Participations; New Lenders.

99

 

16.4. Application of Payments

101

 

16.5. Indemnity

101

 

16.6. Notice

101

 

16.7. Survival

103

 

16.8. Severability

103

 

16.9. Expenses

103

 

16.10. Injunctive Relief

104

 

16.11. Consequential Damages

104

 

16.12. Captions

104

 

16.13. Counterparts; Facsimile Signatures

104

 

16.14. Construction

104

 

16.15. Confidentiality; Sharing Information

104

 

16.16. Publicity

105

 

16.17. Certifications From Banks and Participants; US PATRIOT Act

105

 

16.18. Credit Parties

105

 

16.19. UK and Canadian Law

105

 

 

--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

Exhibits

 

Exhibit A

Compliance Certificate

Exhibit 1.2

Borrowing Base Certificate

Exhibit 2.1(a)

Revolving Credit Note

Exhibit 5.5(b)

Financial Projections

Exhibit 8.1(k)

Financial Condition Certificate

Exhibit 16.3

Commitment Transfer Supplement

 

Schedules

 

Schedule 1.2

Permitted Encumbrances

Schedule 4.5

Equipment and Inventory Locations

Schedule 4.15(c)

Location of Borrowers

Schedule 4.15(h)

Deposit and Investment Accounts

Schedule 4.19

Real Property

Schedule 5.1

Consents

Schedule 5.2(a)

States of Qualification and Good Standing

Schedule 5.2(b)

Subsidiaries

Schedule 5.2(c)

Corporate Structure

Schedule 5.2(d)

Post-Restructuring Corporate Structure

Schedule 5.4

Federal Tax Identification Number

Schedule 5.6

Prior Names

Schedule 5.7

Environmental

Schedule 5.8(b)

Litigation

Schedule 5.8(d)

Plans

Schedule 5.9

Intellectual Property, Source Code Escrow Agreements

Schedule 5.10

Licenses and Permits

Schedule 5.14

Labor Disputes

Schedule 7.3

Guarantees

 

 

--------------------------------------------------------------------------------

REVOLVING CREDIT

AND

SECURITY AGREEMENT

Revolving Credit and Security Agreement dated as of March 5, 2010 among
PRESSTEK, INC., a corporation organized under the laws of the State of Delaware
(“PI” and together with each other Person which becomes a Borrower hereunder in
accordance with the terms of this Agreement, collectively, the “Borrowers” and
each individually, a “Borrower”), the financial institutions which are now or
which hereafter become a party hereto (collectively, the “Lenders” and
individually a “Lender”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent
for Lenders (PNC, in such capacity, the “Agent”).

IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrowers, Lenders and Agent hereby agree as follows:

 

I.

DEFINITIONS.

1.1.      Accounting Terms. As used in this Agreement, the Other Documents or
any certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement and accounting terms partly defined in Section 1.2 to the extent not
defined, shall have the respective meanings given to them under GAAP; provided,
however, whenever such accounting terms are used for the purposes of determining
compliance with financial covenants in this Agreement, such accounting terms
shall be defined in accordance with GAAP as applied in preparation of the
audited financial statements of Borrowers for the fiscal year ended January 3,
2009.

1.2.      General Terms. For purposes of this Agreement the following terms
shall have the following meanings:

“Accountants” shall have the meaning set forth in Section 9.7 hereof.

“Advance Rates” shall have the meaning set forth in Section 2.1(a) hereof.

“Advances” shall mean and include the Revolving Advances and Letters of Credit.

“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, managing member, general
partner or officer (i) of such Person, (ii) of any Subsidiary of such Person or
(iii) of any Person described in clause (a) above. For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (x) to
vote 10% or more of the Equity Interests having ordinary voting power for the
election of directors of such Person or other Persons performing similar
functions for any such Person, or (y) to direct or cause the direction of the
management and policies of such Person whether by ownership of Equity Interests,
contract or otherwise.

“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.

 

--------------------------------------------------------------------------------

“Agreement” shall mean this Revolving Credit and Security Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
higher of (i) the Base Rate in effect on such day, (ii) the Federal Funds Open
Rate in effect on such day plus 1/2 of 1% and (iii) the Daily LIBOR Rate plus
1%. For purposes of this definition, “Daily LIBOR Rate” shall mean, for any day,
the rate per annum determined by Agent by dividing (x) the Published Rate by (y)
a number equal to 1.00 minus the percentage prescribed by the Federal Reserve
for determining the maximum reserve requirements with respect to any
eurocurrency funding by banks on such day. For the purposes of this definition,
“Published Rate” shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
determined by Agent).

“Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism or
money laundering, including Executive Order No. 13224, the USA PATRIOT Act, the
Applicable Laws comprising or implementing the Bank Secrecy Act, and the
Applicable Laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing Applicable Laws may from time
to time be amended, renewed, extended, or replaced).

“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles; all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties, directives and orders of any Governmental Body, and all
orders, judgments and decrees of all courts and arbitrators.

“Authority” shall have the meaning set forth in Section 4.19(d).

“Availability Block” shall mean an amount equal to (x) (i) for the period
commencing on the Closing Date and ending on the date on which Borrowing Agent
shall have delivered to Agent a Compliance Certificate showing compliance with
the requirements imposed by Section 6.5 commencing with the fiscal quarter
ending on January 1, 2011, $3,500,000, and (ii) for the period commencing on the
next Business Day succeeding the date on which Borrowing Agent shall have
delivered to Agent the Compliance Certificate described in clause (x)(i) above
and ending on the last day of the Term, $2,000,000; provided, however, that if
an Event of Default shall have occurred and is continuing, the amount of the
Availability Block shall be $3,500,000, plus (y) upon the occurrence of the
events described in clauses (i) - (iii) of Section 4.21(b) and Agent’s release
of its Mortgage on the Real Property located in Hudson, New Hampshire, an amount
equal to 35% of the cash proceeds of the Sale Leaseback Transaction not to
exceed $5,000,000.

“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.
This rate of interest is determined from time to time by PNC as a means of
pricing some loans to its customers and is neither tied to any

 

--------------------------------------------------------------------------------

“external rate of interest or index nor does it necessarily reflect the lowest
rate of interest actually charged by PNC to any particular class or category of
customers of PNC.

“Blocked Accounts” shall have the meaning set forth in Section 4.15(h).

“Blocked Account Bank” shall have the meaning set forth in Section 4.15(h).

“Blocked Person” shall have the meaning set forth in Section 5.24(b) hereof.

“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.

“Borrowers on a Consolidated Basis” shall mean the consolidation in accordance
with GAAP of the accounts or other items of PI and its Subsidiaries.

“Borrowers’ Account” shall have the meaning set forth in Section 2.8.

“Borrowing Agent” shall mean PI.

“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2 duly executed by the President, Chief Financial Officer or
Controller of the Borrowing Agent and delivered to the Agent, appropriately
completed, by which such officer shall certify to Agent the Formula Amount and
calculation thereof as of the date of such certificate.

“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any Eurodollar Rate Loans, such day must also be a day on which
dealings are carried on in the London interbank market.

“Canadian Security Documents” shall mean any Guarantor Security Agreement and
any Guaranty executed by Presstek Canada in favor of Agent.

“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements, replacements, substitutions
or additions thereto which have a useful life of more than one year, including
the total principal portion of Capitalized Lease Obligations, which, in
accordance with GAAP, would be classified as capital expenditures.

“Capitalized Lease Obligation” shall mean any Indebtedness of any Borrower
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

 

--------------------------------------------------------------------------------

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 49% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of any Borrower or
(b) such time as (i) a “person” or “group” (within the meaning of Sections 13(d)
and 14(d)(2) of the Exchange Act) who, at the time of the execution of this
Agreement, does not own 5% or more of the Equity Interests of a Borrower,
becomes the ultimate “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act) of Equity Interests representing more than 30% of the total voting
power of the Equity Interests of such Borrower on a fully diluted basis, (ii)
the occupation of a majority of the seats (other than vacant seats) on the Board
of Directors of any Borrower by Persons who were neither (A) nominated by the
Board of Directors of such Borrower nor (B) appointed by directors so nominated,
or (iii) the merger or consolidation of any Borrower with or into any Person, or
the merger or consolidation of another Person with and into any Borrower, with
the effect that, immediately after such transaction, the stockholders of such
Borrower immediately prior to such transaction hold less than 30% of the Equity
Interests of the Person surviving such merger or consolidation, or (iv) PI shall
cease to own 100% of the fully diluted Equity Interests of POC, (v) POC shall
cease to own 100% of the fully diluted Equity Interests of PEL, (vi) POC shall
cease to own 100% of the fully diluted Equity Interests of ABD Canada Holdings,
Inc., (vii) ABD Canada Holdings, Inc. shall cease to own 100% of the fully
diluted Equity Interests of Presstek Canada or (viii) Presstek Acquisition
Corporation shall cease to own 100% of the fully diluted Equity Interests of
SDK, except that Presstek Acquisition Corporation may merge into PI in the
Restructuring.

“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency or superfund), upon the
Collateral or Borrowers on a Consolidated Basis.

“Closing Date” shall mean March 5, 2010 or such other date as may be agreed to
by the parties hereto.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.

“Collateral” shall mean and include:

 

(a)

all Receivables;

 

(b)

all Equipment;

 

--------------------------------------------------------------------------------

 

(c)

all General Intangibles;

 

(d)

all Inventory;

 

(e)

all Investment Property;

 

(f)

all Real Property;

 

(g)

all Subsidiary Stock;

(h)       all of each Borrower’s right, title and interest in and to, whether
now owned or hereafter acquired and wherever located, (i) its respective goods
and other property including, but not limited to, all merchandise returned or
rejected by Customers, relating to or securing any of the Receivables; (ii) all
of each Borrower’s rights as a consignor, a consignee, an unpaid vendor,
mechanic, artisan, or other lienor, including stoppage in transit, setoff,
detinue, replevin, reclamation and repurchase; (iii) all additional amounts due
to any Borrower from any Customer relating to the Receivables; (iv) other
property, including warranty claims, relating to any goods securing the
Obligations; (v) all of each Borrower’s contract rights, rights of payment which
have been earned under a contract right, instruments (including promissory
notes), documents, chattel paper (including electronic chattel paper), warehouse
receipts, deposit accounts, letters of credit and money; (vi) all commercial
tort claims (whether now existing or hereafter arising); (vii) if and when
obtained by any Borrower, all real and personal property of third parties in
which such Borrower has been granted a lien or security interest as security for
the payment or enforcement of Receivables; (viii) all letter of credit rights
(whether or not the respective letter of credit is evidenced by a writing); (ix)
all supporting obligations; and (x) any other goods, personal property or real
property now owned or hereafter acquired in which any Borrower has expressly
granted a security interest or may in the future grant a security interest to
Agent hereunder, or in any amendment or supplement hereto or thereto, or under
any other agreement between Agent and any Borrower;

Notwithstanding the foregoing, such grant of a security interest shall not
extend to, and the term “Collateral” shall not include, a Borrower’s right,
title or interest (i) in any patent, patent applications, trademarks, trademark
applications, trade names, trade secrets, copyrights, copyright applications,
software licenses or software if the grant of such security interest shall
constitute or result in the abandonment, invalidation or rendering unenforceable
any right, title or interest of a Borrower therein; or (ii) in any license,
contract or agreement to which a Borrower is a party or any of its rights or
interests thereunder to the extent that such a grant would, under the terms of
such license, contract or agreement, result in a breach or termination of the
terms of, or constitute a default under or termination of any such license,
contract or agreement (other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
Uniform Commercial Code as in effect from time to time in the State of New York
or, when the context implies, the uniform commercial code as in effect from time
to time in any applicable jurisdiction (or any successor provision or provisions
of any relevant jurisdiction), any other applicable law (including the United
States Bankruptcy Code) or principles of equity); provided that immediately upon
the ineffectiveness, lapse or termination of any such provision, the Collateral
shall include, and the applicable Borrower shall be deemed to have granted a
security interest in, all such rights and interests as if such provision had
never been in effect and provided, further that at all times, the “Collateral”
shall include, and the applicable Borrower shall be deemed to have granted a
security interest in, all proceeds of all such rights, titles and interests
described above in subclauses (i) and (ii) of this sentence;

 

--------------------------------------------------------------------------------

(i)        all of each Borrower’s ledger sheets, ledger cards, files,
correspondence, records, books of account, business papers, computers, computer
software (owned by such Borrower or in which it has an interest), computer
programs, tapes, disks and documents relating to (a), (b), (c), (d), (e), (f),
(g) or (h) of this Paragraph; and

(j)        all proceeds and products of (a), (b), (c), (d), (e), (f), (g), (h)
and (i) in whatever form, including, but not limited to: cash, deposit accounts
(whether or not comprised solely of proceeds), certificates of deposit,
insurance proceeds (including hazard, flood and credit insurance), negotiable
instruments and other instruments for the payment of money, chattel paper,
security agreements, documents, eminent domain proceeds, condemnation proceeds
and tort claim proceeds.

“Commitment Percentage” of any Lender shall mean the percentage set forth below
such Lender’s name on the signature page hereof as same may be adjusted upon any
assignment by a Lender pursuant to Section 16.3(c) or (d) hereof.

“Commitment Transfer Supplement” shall mean a document in the form of Exhibit
16.3 hereto, properly completed and otherwise in form and substance satisfactory
to Agent by which the Purchasing Lender purchases and assumes a portion of the
obligation of Lenders to make Advances under this Agreement.

“Compliance Certificate” shall mean a compliance certificate in the form of
Exhibit A attached hereto, to be signed on behalf of Borrowers by the Chief
Executive Officer or Chief Financial Officer of Borrowing Agent, which shall
state that, based on an examination sufficient to permit such officer to make an
informed statement, no Default or Event of Default exists, or if such is not the
case, specifying such Default or Event of Default, its nature, when it occurred,
whether it is continuing and the steps being taken by Borrowers, as applicable,
with respect to such default and, such certificate shall have appended thereto
calculations which set forth Borrowers’ compliance with the requirements or
restrictions imposed by Sections 6.5, 7.5, 7.6 and 7.11.

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement and the Other
Documents, including any Consents required under all applicable federal, state
or other Applicable Law.

“Consigned Inventory” shall mean Inventory of any Borrower that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.

 

--------------------------------------------------------------------------------

“Controlled Group” shall mean, at any time, each Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Borrower, are treated as a single employer under Section 414 of the Code.

“Credit Party” shall mean individually, PEL or Presstek Canada and “Credit
Parties” shall mean collectively, PEL and Presstek Canada.

“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower or
Credit Party, pursuant to which such Borrower or Credit Party, as applicable, is
to deliver any personal property or perform any services.

“Customs” shall have the meaning set forth in Section 2.11(b) hereof.

“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.

“Default Rate” shall have the meaning set forth in Section 3.1 hereof.

“Defaulting Lender” shall have the meaning set forth in Section 2.23(a) hereof.

“Depository Accounts” shall have the meaning set forth in Section 4.15(h)
hereof.

“Documents” shall have the meaning set forth in Section 8.1(c) hereof.

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.

“Drawing Date” shall have the meaning set forth in Section 2.12(b) hereof.

“Early Termination Date” shall have the meaning set forth in Section 13.1
hereof.

“Earnings Before Interest and Taxes” shall mean for any period the sum of (i)
net income (or loss) of continuing operations of Borrowers on a Consolidated
Basis for such period (excluding extraordinary gains and losses, plus (ii) all
interest expense of Borrowers on a Consolidated Basis for such period (which
shall be deemed to include all fees paid by the Borrowers on a Consolidated
Basis in accordance with Section 3.3) together with any and all “breakage” fees
payable in connection with any Eurodollar Rate Loan in accordance with Section
2.2(f), plus (iii) all charges against income of Borrowers on a Consolidated
Basis for such period for federal, state and local taxes actually paid or
accrued.

“EBITDA” shall mean for any period, without duplication, the sum of (i) Earnings
Before Interest and Taxes for such period plus (ii) depreciation expenses for
such period, plus (iii) amortization expenses for such period, plus (iv)
non-cash expenses of the Borrowers on a Consolidated Basis for such period,
including non-cash stock compensation expenses and non-cash expenses incurred in
connection with the Sale-Leaseback Transaction, plus (v) cash expenses incurred
by Borrowers in connection with the Sale Leaseback Transaction in an aggregate
amount not to exceed a one-time charge of $100,000, plus (vii) Restructuring
Charges.

 

--------------------------------------------------------------------------------

“Eligible Inventory” shall mean and include, with respect to each Borrower and
Presstek Canada, as applicable, such Borrower’s or Presstek Canada’s, as
applicable, Inventory valued at the lower of cost or market value, determined on
a first-in-first-out basis, which is not, in Agent’s reasonable credit judgment
exercised in good faith, obsolete, slow moving or unmerchantable and which
Agent, in its reasonable credit judgment exercised in good faith, shall not deem
ineligible Inventory, based on such considerations as Agent may from time to
time deem appropriate including whether the Inventory is subject to a perfected,
first priority security interest in favor of Agent and no other Lien (other than
a Permitted Encumbrance). In addition, Inventory shall not be Eligible Inventory
if it (i) does not conform to all standards imposed by any Governmental Body
which has regulatory authority over such goods or the use or sale thereof, (ii)
is in transit (unless a Borrower or Presstek Canada, as applicable, has acquired
title and such Inventory is in transit to a location owned by such Borrower or
Presstek Canada, as applicable, to a location the owner or occupier of which has
executed in favor of Agent a Lien Waiver Agreement), (iii) is located outside
the continental United States or Canada or at a location that is not otherwise
in compliance with this Agreement, (iv) constitutes Consigned Inventory, (v) is
the subject of an Intellectual Property Claim; (vi) is subject to a License
Agreement or other agreement that limits, conditions or restricts any Borrower’s
or Presstek Canada’s, as applicable, or Agent’s right to sell or otherwise
dispose of such Inventory, unless Agent is a party to a Licensor/Agent Agreement
with the Licensor under such License Agreement (it being understood and agreed
that Inventory employing the licenses set forth on Schedule 5.9 shall not be
Eligible Inventory unless a satisfactory licensor agreement is entered into by
Agent and the applicable licensor); (vi) is subject to a guarantee described in
Section 7.3(d), or (vii) except as otherwise provided in the next succeeding
sentence, is situated at a location not owned by a Borrower or Presstek Canada,
as applicable, (including Inventory situated at installers (“riggers”)) unless
the owner or occupier of such location has executed in favor of Agent a Lien
Waiver Agreement. “Eligible Inventory” shall include all imported Inventory
located in bonded public warehouses for which title has passed to Borrower or
Presstek Canada, as applicable, which is insured to the full value thereof and
for which Agent shall have in its possession (a) all negotiable bills of lading
properly endorsed and (b) all non-negotiable bills of lading issued in Agent’s
name.

“Eligible Receivables” shall mean and include with respect to each Borrower and
each Credit Party, as applicable, each Receivable of such Borrower or such
Credit Party, as applicable, arising in the Ordinary Course of Business (which
are not rendered ineligible by any of the criteria contained in this
definition). A Receivable shall not be deemed eligible unless such Receivable is
subject to Agent’s first priority perfected security interest and no other Lien
(other than Permitted Encumbrances), and is evidenced by an invoice or other
documentary evidence reasonably satisfactory to Agent. In addition, no
Receivable shall be an Eligible Receivable if:

 

--------------------------------------------------------------------------------

(a)       it arises out of a sale made by any Borrower or any Credit Party, as
applicable, to an Affiliate of any Borrower or any Credit Party, as applicable,
or to a Person controlled by an Affiliate of any Borrower or any Credit Party,
as applicable;

(b)       it is due or unpaid more than ninety (90) days after the original
invoice date;

(c)       fifty percent (50%) or more of the Receivables from such Customer are
not deemed Eligible Receivables under subclause (b) hereof. Such percentage may,
in Agent’s reasonable credit judgment exercised in good faith, be increased or
decreased from time to time;

(d)       any covenant, representation or warranty contained in this Agreement
with respect to such Receivable has been breached in a material respect (unless
such covenant, representation or warranty itself contains a materiality
standard, in which event any breach would cause such Receivable to be
ineligible);

(e)       the Customer shall (i) apply for, suffer, or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
administrator, administrative receiver or liquidator of itself or of all or a
substantial part of its property or call a meeting of its creditors, (ii) admit
in writing its inability, or be generally unable, to pay its debts as they
become due or cease operations of its present business, (iii) make a general
assignment for the benefit of creditors, (iv) commence a voluntary case under
any state or federal bankruptcy laws (as now or hereafter in effect), (v) be
adjudicated a bankrupt or insolvent, (vi) file a petition seeking to take
advantage of any other law providing for the relief of debtors, (vii) acquiesce
to, or fail to have dismissed, any petition which is filed against it in any
involuntary case under such bankruptcy laws, or (viii) take any action for the
purpose of effecting any of the foregoing;

(f)        (i) with respect to any Borrower or Presstek Canada, the sale is to a
Customer outside the United States of America or Canada unless (x) the sale is
on letter of credit, guaranty or acceptance terms, in each case acceptable to
Agent in its reasonable credit judgment exercised in good faith or is supported
by credit insurance satisfactory to Agent in its reasonable credit judgment
exercised in good faith and with respect to which Agent is lender loss payee or
has received a Bank/Lender policy beneficiary endorsement in form and substance
satisfactory to Agent in its reasonable credit judgment exercised in good faith,
(y) the creditworthiness of the Customer is acceptable to Agent in its
reasonable credit judgment exercised in good faith, and (z) the country in which
such Customer is located is acceptable to Agent in its reasonable credit
judgment exercised in good faith; provided, however that Receivables of
Borrowers or Presstek Canada that do not meet the foregoing requirements of this
clause (f) in an aggregate amount not to exceed $1,000,000 at any time shall not
be deemed ineligible, and (ii) with respect to PEL, the sale is to a Customer
located in a country that is not acceptable to Agent in its reasonable credit
judgment exercised in good faith;

(g)       the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;

 

--------------------------------------------------------------------------------

(h)       Agent believes, in its reasonable credit judgment exercised in good
faith, that collection of such Receivable is insecure or that such Receivable
may not be paid by reason of the Customer’s financial inability to pay;

(i)        with respect to any Borrower, the Customer is the United States of
America, any state or any department, agency or instrumentality of any of them
(excluding any state controlled college or university), unless such Borrower
assigns its right to payment of such Receivable to Agent pursuant to the
Assignment of Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et seq.
and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise complied with other
applicable statutes or ordinances; provided that any such Receivables in an
aggregate amount not to exceed $500,000 shall be permitted notwithstanding the
failure to comply with such statutes or ordinances;

(j)        the goods giving rise to such Receivable have not been shipped to and
accepted by the Customer or the services giving rise to such Receivable have not
been performed by the applicable Borrower or Credit Party, as applicable or the
Receivable otherwise does not represent a final sale or provision of services;

(k)       the Receivables of the Customer exceed a credit limit determined by
Agent, in its reasonable credit judgment exercised in good faith, to the extent
such Receivable exceeds such limit;

(l)        the Customer (i) is also any Borrower’s or any Credit Party’s, as
applicable, supplier or creditor and the Receivable is or may become subject to
any right of setoff by the Customer, and such Customer has not entered into an
agreement with Agent with respect to the waiver of rights of setoff which is in
form and substance satisfactory to Agent, or (ii) has disputed liability with
respect to such Receivable or asserted any defense or made any claim with
respect to any other Receivable due from such Customer to any Borrower or any
Credit Party, as applicable, in which cases the Receivable shall be ineligible
to the extent of (A) such setoff with respect to which an agreement as described
in clause (i) of this paragraph (l) is not in effect, (B) such dispute or (C)
such defense or claim;

(m)      the applicable Borrower or Credit Party, as applicable, has made any
agreement with any Customer for any deduction therefrom, except for discounts or
allowances made in the Ordinary Course of Business for prompt payment, all of
which discounts or allowances are reflected in the calculation of the face value
of each respective invoice related thereto;

(n)       any return, rejection or repossession of the merchandise has occurred
or the rendition of services has been disputed;

(o)       such Receivable is not payable to a Borrower or a Credit Party, as
applicable;

(p)       such Receivable represents, or includes, a progress billing or advance
deposit; or

 

--------------------------------------------------------------------------------

(q)       such Receivable is not otherwise satisfactory to Agent as determined
in good faith by Agent in the exercise of its discretion in a reasonable manner,
including, without limitation, based upon country sublimits, country risk
ratings, and similar issues regarding Customers outside the United States,
Canada or the United Kingdom.

“Environmental Complaint” shall have the meaning set forth in Section 4.19(d)
hereof.

“Environmental Laws” shall mean all federal, state and local environmental, land
use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes relating to the protection of the environment and/or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances and the rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of federal, state and local governmental agencies and authorities
with respect thereto.

“Equipment” shall mean and include as to each Borrower, all of such Borrower’s
goods (other than Inventory) whether now owned or hereafter acquired and
wherever located including all equipment, machinery, apparatus, motor vehicles,
fittings, furniture, furnishings, fixtures, parts, accessories and all
replacements and substitutions therefor or accessions thereto.

“Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.

“Eurodollar Rate” shall mean for any Eurodollar Rate Loan for the then current
Interest Period relating thereto the greater of (x) one percent (1.00%) and (y)
the interest rate per annum (rounded upwards, if necessary, to the nearest 1/100
of 1%) determined by Agent by dividing (i) the rate which appears on the
Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that displays
rates at which US dollar deposits are offered by leading banks in the London
interbank deposit market), or the rate which is quoted by another source
selected by Agent which has been approved by the British Bankers’ Association as
an authorized information vendor for the purpose of displaying rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market (an “Alternative Source”), at approximately 11:00 a.m., London time two
(2) Business Days prior to the first day of such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Agent at such time (which determination shall be conclusive
absent manifest error)) for an amount comparable to such Eurodollar Rate Loan
and having a borrowing date and a maturity comparable to such Interest Period by
(ii) a number equal to 1.00 minus the Reserve Percentage.

 

--------------------------------------------------------------------------------

The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate Loan
that is outstanding on the effective date of any change in the Reserve
Percentage as of such effective date. The Agent shall give prompt notice to the
Borrowing Agent of the Eurodollar Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.

“Eurodollar Rate Loan” shall mean an Advance at any time that bears interest
based on the Eurodollar Rate.

“Event of Default” shall have the meaning set forth in Article X hereof.

“Exchange Act” shall have the mean the Securities Exchange Act of 1934, as
amended.

“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

“Existing Credit Facility” shall mean the Amended and Restated Credit Agreement,
dated as of November 5, 2004 (as amended or modified from time to time) among
PI, the subsidiary guarantors party thereto and RBS Citizens National
Association, as administrative agent.

“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

“Federal Funds Open Rate” for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by PNC (an “Alternate Source”) (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by the PNC at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrowers, effective on the date of any such change.

 

--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio” shall mean and include, with respect to any fiscal
period, the ratio of (a) (i) EBITDA minus (ii) Capital Expenditures made during
such period, minus (iii) cash taxes paid during such period to (b) all Senior
Debt Payments made during such period plus cash dividend payments made during
such period.

“Foreign Subsidiary” of any Person, shall mean any Subsidiary of such Person
that is not organized or incorporated in the United States or any State or
territory thereof.

“Formula Amount” shall have the meaning set forth in Section 2.1(a).

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

“General Intangibles” shall mean and include as to each Borrower all of such
Borrower’s general intangibles, whether now owned or hereafter acquired,
including all payment intangibles, all choses in action, causes of action,
corporate or other business records, inventions, designs, patents, patent
applications, equipment formulations, manufacturing procedures, quality control
procedures, trademarks, trademark applications, service marks, trade secrets,
goodwill, copyrights, design rights, software, computer information, source
codes, codes, records and updates, registrations, licenses, franchises, customer
lists, tax refunds, tax refund claims, computer programs, all claims under
guaranties, security interests or other security held by or granted to such
Borrower to secure payment of any of the Receivables by a Customer (other than
to the extent covered by Receivables) all rights of indemnification and all
other intangible property of every kind and nature (other than Receivables).

“Governmental Acts” shall have the meaning set forth in Section 2.17.

“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the legislative, judicial, regulatory or administrative
functions of or pertaining to a government.

“Guarantor” shall mean PEL, POC, SDK, Presstek Canada, ABD Canada Holdings, Inc.
and any other Person who may hereafter guarantee payment or performance of the
whole or any part of the Obligations and “Guarantors” means collectively all
such Persons.

“Guarantor Security Agreement” shall mean any Security Agreement executed by any
Guarantor in favor of Agent securing the Guaranty of such Guarantor.

“Guaranty” shall mean any guaranty of the obligations of Borrowers executed by a
Guarantor in favor of Agent for its benefit and for the ratable benefit of
Lenders.

“Hazardous Discharge” shall have the meaning set forth in Section 4.19(d)
hereof.

“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in CERCLA, the Hazardous Materials Transportation Act, as amended (49
U.S.C. Sections 1801, et seq.), RCRA, Articles 15 and 27 of the New York State
Environmental Conservation Law or any other applicable Environmental Law and in
the regulations adopted pursuant thereto.

 

--------------------------------------------------------------------------------

“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.

“Hedge Liabilities” shall have the meaning provided in the definition of
“Lender-Provided Interest Rate Hedge”.

“Indebtedness” of a Person at a particular date shall mean all obligations of
such Person which in accordance with GAAP would be classified upon a balance
sheet as net liabilities (except (i) capital stock and surplus earned or
otherwise and (ii) trade payables, taxes and accrued expenses, in each case
arising in the Ordinary Course of Business) and in any event, without limitation
by reason of enumeration, shall include all indebtedness, debt and other similar
monetary obligations of such Person whether direct or guaranteed, and all
premiums, if any, due at the required prepayment dates of such indebtedness, and
all indebtedness secured by a Lien on assets owned by such Person, whether or
not such indebtedness actually shall have been created, assumed or incurred by
such Person; provided that if such indebtedness has not been created, assumed or
incurred by such Person the amount of such Indebtedness with respect to such
Person shall be deemed to be the lesser of the fair market value of the assets
on which such Lien has been granted and the amount of the Indebtedness secured
by such Lien. Any indebtedness of such Person resulting from the acquisition by
such Person of any assets subject to any Lien shall be deemed, for the purposes
hereof, to be the equivalent of the creation, assumption and incurring of the
indebtedness secured thereby, whether or not actually so created, assumed or
incurred.

“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

“Intellectual Property” shall mean property constituting under any Applicable
Law a patent, patent application, copyright, trademark, service mark, trade
name, mask work, trade secret or license or other right to use any of the
foregoing.

“Intellectual Property Claim” shall mean the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding or otherwise) that
any Borrower’s ownership, use, marketing, sale or distribution of any Inventory,
Equipment, Intellectual Property or other property or asset is violative of any
ownership of or right to use any Intellectual Property of such Person.

“Interest Period” shall mean the period provided for any Eurodollar Rate Loan
pursuant to Section 2.2(b).

 

--------------------------------------------------------------------------------

“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by any Borrower or its Subsidiaries in order to provide protection to, or
minimize the impact upon, such Borrower, any Guarantor and/or their respective
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.

“Inventory” shall mean and include as to each Borrower all of such Borrower’s
now owned or hereafter acquired goods, merchandise and other personal property,
wherever located, to be furnished under any consignment arrangement, contract of
service or held for sale or lease, all raw materials, work in process, finished
goods and materials and supplies of any kind, nature or description which are or
might be used or consumed in such Borrower’s business or used in selling or
furnishing such goods, merchandise and other personal property, and all
documents of title or other documents representing them.

“Inventory Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(ii) hereof.

“Investment Property” shall mean and include as to each Borrower, all of such
Borrower’s now owned or hereafter acquired securities (whether certificated or
uncertificated), securities entitlements, securities accounts, commodities
contracts and commodities accounts.

“Issuer” shall mean any Person who issues a Letter of Credit and/or accepts a
draft pursuant to the terms hereof.

“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.

“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Lender and with respect to which the Agent confirms meets the
following requirements: such Interest Rate Hedge (i) is documented in a standard
International Swap Dealer Association Agreement, (ii) provides for the method of
calculating the reimbursable amount of the provider’s credit exposure in a
reasonable and customary manner, and (iii) is entered into for hedging (rather
than speculative) purposes. The liabilities of any Borrower to the provider of
any Lender-Provided Interest Rate Hedge (the “Hedge Liabilities”) shall be
“Obligations” hereunder, guaranteed obligations under the Guaranty and secured
obligations under the Guarantor Security Agreement and otherwise treated as
Obligations for purposes of each of the Other Documents. The Liens securing the
Hedge Liabilities shall be pari passu with the Liens securing all other
Obligations under this Agreement and the Other Documents.

“Letter of Credit Fees” shall have the meaning set forth in Section 3.2.

“Letter of Credit Borrowing” shall have the meaning set forth in Section
2.12(d).

“Letter of Credit Sublimit” shall mean $5,000,000.

“Letters of Credit” shall have the meaning set forth in Section 2.9.

 

--------------------------------------------------------------------------------

“LI Merger” shall mean the merger of Lasertel, Inc. into Selex Sensors and
Airborne Systems (US), Inc. on the terms and conditions set forth in that the LI
Merger Document.

“LI Merger Document” shall mean that certain Agreement and Plan of Merger by and
among Selex Sensors and Airborne Systems (US), Inc., LT Acquisition Corp., Selex
Sensors and Airborne Systems Limited, Lasertel, Inc., and PI dated November 20,
2009.

“License Agreement” shall mean any agreement between any Borrower and a Licensor
pursuant to which such Borrower is authorized to use any Intellectual Property
in connection with the manufacturing, marketing, sale or other distribution of
any Inventory of such Borrower or otherwise in connection with such Borrower’s
business operations.

“Licensor” shall mean any Person from whom any Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with such Borrower’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Borrower’s
business operations.

“Licensor/Agent Agreement” shall mean an agreement between Agent and a Licensor,
in form and content reasonably satisfactory to Agent, by which Agent is given
the unqualified right, vis-a-vis such Licensor, to enforce Agent’s Liens with
respect to and to dispose of any Borrower’s Inventory with the benefit of any
Intellectual Property applicable thereto, irrespective of such Borrower’s
default under any License Agreement with such Licensor.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.

“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Agent by a Person who owns or occupies premises at which any Collateral may be
located from time to time and by which such Person shall waive any Lien that
such Person may ever have with respect to any of the Collateral and shall
authorize Agent from time to time to enter upon the premises to inspect or
remove the Collateral from such premises or to use such premises to store or
dispose of such Inventory.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business or
properties of Borrowers and Guarantors on a consolidated basis, (b) Borrowers’
and Guarantors’ ability to duly and punctually pay or perform the Obligations in
accordance with the terms thereof, (c) the value of the Collateral, or Agent’s
Liens on the Collateral or the priority of any such Lien (it being understood
that the existence of Permitted Encumbrances in and of itself shall not be
deemed to have a Material Adverse Effect on Agent’s Liens on the Collateral) or
(d) the practical realization of the benefits of Agent’s and each Lender’s
rights and remedies under this Agreement and the Other Documents.

“Maximum Face Amount” shall mean, with respect to any outstanding Letter of
Credit, the face amount of such Letter of Credit including all automatic
increases provided for in such Letter of Credit, whether or not any such
automatic increase has become effective.

 

--------------------------------------------------------------------------------

“Maximum Revolving Advance Amount” shall mean $25,000,000.

“Maximum Undrawn Amount” shall mean with respect to any outstanding Letter of
Credit, the amount of such Letter of Credit that is or may become available to
be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.

“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d).

“Mortgage” shall mean each mortgage or deed of trust on the Real Property
securing the Obligations, or any portion thereof, together with all extensions,
renewals, amendments, supplements, modifications, substitutions and replacements
thereto and thereof.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) and 4001(a)(3) of ERISA.

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including Borrowers or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in Section
4064 of ERISA.

“Note” shall mean the Revolving Credit Note.

“Obligations” shall mean and include any and all loans, advances, debts,
liabilities, obligations, covenants and duties owing by any Borrower to Lenders
or Agent or to any other direct or indirect subsidiary or affiliate of Agent or
any Lender of any kind or nature, present or future (including any interest or
other amounts accruing thereon after maturity, or after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding relating to any Borrower, whether or not a claim for post-filing
or post-petition interest or other amounts is allowed in such proceeding),
whether or not evidenced by any note, guaranty or other instrument, whether
arising under any agreement, instrument or document, (including this Agreement
and the Other Documents) whether or not for the payment of money, whether
arising by reason of an extension of credit, opening of a letter of credit,
loan, equipment lease or guarantee, under any interest or currency swap, future,
option or other similar agreement, or in any other manner, whether arising out
of overdrafts or deposit or other accounts or electronic funds transfers
(whether through automated clearing houses or otherwise) or out of the Agent’s
or any Lenders non-receipt of or inability to collect funds or otherwise not
being made whole in connection with depository transfer check or other similar
arrangements, whether direct or indirect (including those acquired by assignment
or participation), absolute or contingent, joint or several, due or to become
due, now existing or hereafter arising, contractual or tortious, liquidated or
unliquidated, under this Agreement or the Other Documents and any amendments,
extensions, renewals or increases and all reasonable out-of-pocket costs and
expenses of Agent and any Lender incurred in the documentation, negotiation,
modification, enforcement, collection or otherwise in connection with any of the
foregoing, including but not limited to reasonable attorneys’ fees and expenses
and all obligations of any Borrower to Agent or Lenders to perform acts or
refrain from taking any action.

 

--------------------------------------------------------------------------------

“Ordinary Course of Business” shall mean with respect to any Borrower or any
Subsidiary of any Borrower, the ordinary course of such Borrower’s or such
Subsidiary’s business, as applicable, as conducted on the Closing Date.

“Other Documents” shall mean the Mortgage, the Note, the Questionnaire, any
Guaranty, any Guarantor Security Agreement, the UK Security Documents, any
Lender-Provided Interest Rate Hedge and any and all other agreements,
instruments and documents, including guaranties, pledges, powers of attorney,
consents, interest or currency swap agreements or other similar agreements and
all other writings heretofore, now or hereafter executed by any Borrower or any
Guarantor and/or delivered to Agent or any Lender in respect of the transactions
contemplated by this Agreement.

“Out-of-Formula Loans” shall have the meaning set forth in Section 16.2(b).

“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly at least 50% of the shares of stock or other ownership interests
having ordinary voting power to elect a majority of the directors of the Person,
or other Persons performing similar functions for any such Person.

“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.

“Participation Advance” shall have the meaning set forth in Section 2.12(d).

“Participation Commitment” shall mean each Lender’s obligation to buy a
participation of the Letters of Credit issued hereunder.

“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

“PEL” shall mean Presstek Europe Limited (registered number 1941149), a limited
liability company organized under the laws of England and Wales.

“PEL Receivables Sublimit Amount” shall have the meaning set forth in Section
2.1(a).

 

--------------------------------------------------------------------------------

“Pension Benefit Plan” shall mean at any time any employee pension benefit plan
(including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and either (i) is maintained by any member of the
Controlled Group for employees of any member of the Controlled Group; or (ii)
has at any time within the preceding five years been maintained by any entity
which was at such time a member of the Controlled Group for employees of any
entity which was at such time a member of the Controlled Group.

“Permitted Encumbrances” shall mean (a) Liens in favor of Agent for the benefit
of Agent and Lenders; (b) Liens for taxes, assessments or other governmental
charges not delinquent or being contested in good faith and by appropriate
proceedings and with respect to which proper reserves have been taken by
Borrowers; provided, that, the Lien shall have no effect on the priority of the
Liens in favor of Agent or the value of the assets in which Agent has such a
Lien and a stay of enforcement of any such Lien shall be in effect; (c) Liens
disclosed in the financial statements referred to in Section 5.5, the existence
of which Agent has consented to in writing; (d) deposits or pledges to secure
obligations under worker’s compensation, social security or similar laws, or
under unemployment insurance; (e) deposits or pledges to secure bids, tenders,
contracts (other than contracts for the payment of money), leases, statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the Ordinary Course of Business; (f) Liens arising by virtue of the
rendition, entry or issuance against any Borrower or any Subsidiary, or any
property of any Borrower or any Subsidiary, of any judgment, writ, order, or
decree for so long as each such Lien (a) is in existence for less than 30
consecutive days after it first arises or is being Properly Contested and (b) is
at all times junior in priority to any Liens in favor of Agent; (g) mechanics’,
workers’, materialmen’s or other like Liens arising in the Ordinary Course of
Business with respect to obligations which are not overdue for a period of more
than 30 days or which are being contested in good faith by the applicable
Borrower; (h) Liens placed upon fixed assets hereafter acquired to secure a
portion of the purchase price thereof, provided that (x) any such lien shall not
encumber any other property of any Borrower and (y) the aggregate amount of
Indebtedness secured by such Liens incurred as a result of such purchases during
any fiscal year shall not exceed the amount provided for in Section 7.6; (i)
easements, rights-of-way, restrictions and other similar encumbrances affecting
Real Property which, in the aggregate, are not substantial in nature and which
do not materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the Borrowers,
taken as a whole; (j) Liens in favor of a third party lender with respect to the
Real Property located in Hudson, New Hampshire granted in connection with a Sale
Leaseback Transaction that meets the requirements of Section 4.21(b); (k) Liens
to secure recourse Shortfall Payment Guarantees permitted under Section 7.3; (l)
Liens arising from precautionary financing statements filed in accordance with
the applicable Uniform Commercial Code regarding consignment arrangements or
operating leases; and (m) Liens disclosed on Schedule 1.2.

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).

 

--------------------------------------------------------------------------------

“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Benefit Plan), maintained for employees of any
Borrower or any member of the Controlled Group or any such Plan to which any
Borrower or any member of the Controlled Group is required to contribute on
behalf of any of its employees.

“Pledge Agreement” shall mean any Pledge Agreement executed by any Borrower or
any Subsidiary in favor of Agent for its benefit and for the ratable benefit of
Lenders.

“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.

“POC” shall mean Presstek Overseas Corporation, a corporation organized under
the laws of the State of Delaware.

“Presstek Canada” shall mean Presstek Canada Corp./Corporation Presstek Canada,
an unlimited liability company organized under the laws of the Province of Nova
Scotia.

“Priority Payables” shall mean, as of any date of determination, the full amount
of (a) all liabilities, whether payable, accrued or inchoate at such time, which
have (or would in a bankruptcy or receivership have) a trust imposed to provide
for the payment thereof or which are secured by a security interest, lien or
charge ranking or capable of ranking senior to or pari passu with the security
interests, liens or charges of Agent on any of the collateral of PEL, in either
case created under federal, provincial, state, county, municipal, or local law,
including, but not limited to, claims for unremitted and accelerated rents,
taxes, wages, vacation pay, severance pay, employee deductions, workers’
compensation obligations, government royalties or pension fund obligations, and
(b) the aggregate value of all Eligible Inventory of PEL that is subject to a
right of a supplier to recover possession thereof.

“Pro Forma Balance Sheet” shall have the meaning set forth in Section 5.5(a)
hereof.

“Pro Forma Financial Statements” shall have the meaning set forth in Section
5.5(b) hereof.

“Properly Contested” shall mean, in the case of any Indebtedness or Lien, as
applicable, of any Person (including any taxes) that is not paid as and when due
or payable by reason of such Person’s bona fide dispute concerning its liability
to pay same or concerning the amount thereof, (i) such Indebtedness or Lien, as
applicable, is being properly contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; (ii) such Person has established
appropriate reserves as shall be required in conformity with GAAP; (iii) the
non-payment of such Indebtedness will not have a Material Adverse Effect and
will not result in the forfeiture of any assets of such Person; (iv) no Lien is
imposed upon any of such Person’s assets with respect to such Indebtedness
unless such Lien is at all times junior and subordinate in priority to the Liens
in favor of the Agent (except only with respect to property taxes that have
priority as a matter of applicable state law) and enforcement of such Lien is
stayed during the period prior to the final resolution or disposition of such
dispute; (v) if such Indebtedness or Lien, as applicable, results from, or is
determined by the entry, rendition or issuance against a Person or any of its
assets of a judgment, writ, order or decree, enforcement of such judgment, writ,
attachment, order or decree is stayed pending a timely appeal or other judicial
review; and (vi) if such contest is abandoned, settled or determined adversely
(in whole or in part) to such Person, such Person forthwith pays such
Indebtedness and all penalties, interest and other amounts due in connection
therewith.

 

--------------------------------------------------------------------------------

“Projections” shall have the meaning set forth in Section 5.5(b) hereof.

“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.

“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.

“Questionnaire” shall mean the Documentation Information Questionnaire and the
responses thereto provided by Borrowing Agent and delivered to Agent.

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.

“Real Property” shall mean all of each Borrower’s right, title and interest in
and to the owned and leased premises identified on Schedule 4.19 hereto or which
is hereafter owned or leased by any Borrower.

“Receivables” shall mean and include, as to each Borrower and each Credit Party,
as applicable, all of such Borrower’s or such Credit Party’s, as applicable,
accounts, contract rights, instruments (including those evidencing indebtedness
owed to such Borrower or such Credit Party, as applicable, by its Affiliates),
documents, chattel paper (including electronic chattel paper), general
intangibles relating to accounts, drafts and acceptances, credit card
receivables and all other forms of obligations owing to such Borrower or such
Credit Party, as applicable, arising out of or in connection with the sale or
lease of Inventory or the rendition of services, all supporting obligations,
guarantees and other security therefor, whether secured or unsecured, now
existing or hereafter created, and whether or not specifically sold or assigned
to Agent hereunder.

“Receivables Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(i) hereof.

“Register” shall have the meaning set forth in Section 16.3(e).

“Reimbursement Obligation” shall have the meaning set forth in Section
2.12(b)hereof.

“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.

“Reportable Event” shall mean a reportable event described in Section 4043(c) of
ERISA or the regulations promulgated thereunder and for which notice has not
been waived pursuant to such regulations.

 

--------------------------------------------------------------------------------

“Required Lenders” shall mean Lenders holding at least fifty-one percent (51%)
of the Advances and, if no Advances are outstanding, shall mean Lenders holding
at least fifty-one percent (51%) of the Commitment Percentages; provided,
however, if there are fewer than three (3) Lenders, Required Lenders shall mean
all Lenders.

“Reserve Percentage” shall mean as of any day the maximum percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
supplemental, marginal and emergency reserve requirements) with respect to
eurocurrency funding (currently referred to as “Eurocurrency Liabilities”.

“Restructuring” shall mean the merger of certain Subsidiaries of Borrowers into
other Subsidiaries or Borrowers such that Borrowers, POC, SDK, ABD Canada
Holdings, Inc., Presstek Canada, PEL and certain Foreign Subsidiaries are the
only surviving entities and the resulting corporate structure after the
Restructuring is the corporate structure set forth on Schedule 5.2(d).

“Restructuring Charges” shall mean, without duplication, (i) non-cash amounts
included in restructuring and other non-cash charges, plus (ii) any separately
identified non-cash charges for asset impairments or write-offs, plus (iii) cash
out of pocket expenses incurred by Borrowers in connection with the closing of
the Transactions, the LI Merger, lease termination payments and employee
severance arrangement in an aggregate amount not to exceed $200,000 in any
fiscal year and any such additional amounts as are acceptable to Agent in its
sole discretion.

“Revolving Advances” shall mean Advances made other than Letters of Credit.

“Revolving Credit Note” shall mean, collectively, the promissory notes referred
to in Section 2.1(a) hereof.

“Revolving Interest Rate” shall mean an interest rate per annum equal to (a)
with respect to Domestic Rate Loans, the sum of the Alternate Base Rate plus two
and one-half percent (2.50%) and (b) with respect to Eurodollar Rate Loans, the
sum of the Eurodollar Rate plus three and one-half percent (3.50%).

“Sale Leaseback Transaction” shall mean a transaction whereby PI sells Real
Property located in Hudson, New Hampshire and concurrently therewith leases back
such Real Property from the purchaser thereof.

“SDK” means SDK Realty Corp., a corporation organized under the laws of the
Commonwealth of Massachusetts.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Section 20 Subsidiary” shall mean the Subsidiary of the bank holding company
controlling PNC, which Subsidiary has been granted authority by the Federal
Reserve Board to underwrite and deal in certain Ineligible Securities.

 

--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Senior Debt Payments” shall mean and include all cash actually expended by any
Borrower to make (a) interest payments on any Advances hereunder, plus (b)
payments for all fees, commissions and charges set forth herein and with respect
to any Advances, plus (c) capitalized lease payments, plus (d) payments with
respect to any other Indebtedness for borrowed money plus (e) dividend payments.

“Settlement Date” shall mean the Closing Date and thereafter Wednesday or
Thursday of each week or more frequently if Agent deems appropriate unless such
day is not a Business Day in which case it shall be the next succeeding Business
Day.

“Shortfall Payment Guarantees” shall mean unsecured guarantees and/or secured
recourse guarantees of “shortfall payments” made in the Ordinary Course of
Business by Borrowers to third party financing institutions to finance the
purchase or lease of Inventory by Customers.

“Subsidiary” of any Person shall mean a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.

“Subsidiary Stock” shall mean all of the issued and outstanding Equity Interests
of any Subsidiary owned by any Borrower (not to exceed 66% of the Equity
Interests of any Foreign Subsidiary).

“Term” shall have the meaning set forth in Section 13.1 hereof.

“Termination Event” shall mean (i) a Reportable Event with respect to any Plan
or Multiemployer Plan; (ii) the withdrawal of any Borrower or any member of the
Controlled Group from a Pension Benefit Plan or Multiemployer Plan during a plan
year in which such entity was a “substantial employer” as defined in Section
4001(a)(2) of ERISA; (iii) the providing of notice of intent to terminate a
Pension Benefit Plan in a distress termination described in Section 4041(c) of
ERISA; (iv) the institution by the PBGC of proceedings to terminate a Pension
Benefit Plan or Multiemployer Plan; (v) any event or condition (a) which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Benefit Plan or
Multiemployer Plan, or (b) that may result in termination of a Multiemployer
Plan pursuant to Section 4041A of ERISA; or (vi) the partial or complete
withdrawal within the meaning of Sections 4203 and 4205 of ERISA, of any
Borrower or any member of the Controlled Group from a Multiemployer Plan.

“Toxic Substance” shall mean and include any material present on the Real
Property which is subject to regulation under the Toxic Substances Control Act
(TSCA), 15 U.S.C. §§ 2601 et seq., applicable state law, or any other applicable
Federal or state laws now in force or hereafter enacted relating to toxic
substances. “Toxic Substance” includes but is not limited to asbestos,
polychlorinated biphenyls (PCBs) and lead-based paints.

 

--------------------------------------------------------------------------------

“Trading with the Enemy Act” shall mean the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any enabling legislation or executive order relating thereto.

“Transactions” shall have the meaning set forth in Section 5.5 hereof.

“Transferee” shall have the meaning set forth in Section 15.3(d) hereof.

“UK Security Documents” shall mean a first ranking share charge governed by
English law, a stock pledge governed by the State of New York in each case of
100 percent of the issued share capital of PEL and a guarantee and debenture
incorporating a first ranking fixed and floating charge over the assets of PEL.

“Undrawn Availability” at a particular date shall mean an amount equal to (a)
the lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance
Amount, minus (b) the sum of (1) the outstanding amount of Advances plus (2) all
amounts due and owing to any Borrower’s trade creditors which are sixty (60)
days or more past due, plus (3) fees and expenses for which Borrowers are liable
but which have not been paid or charged to Borrowers’ Account.

“Unfinanced Capital Expenditures” shall mean all Capital Expenditures, excluding
any Capital Expenditures (i) under or with respect to capital leases or (ii)
financed with purchase money or other Indebtedness provided by a third party
lender (i.e., a lender other than the Lenders), in each case to the extent such
capital lease, purchase money or other Indebtedness is permitted by this
Agreement. For the avoidance of doubt, Revolving Advances utilized to finance
Capital Expenditures made by Borrowers shall not be treated as financing
provided by third party lenders.

“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

“Week” shall mean the time period commencing with the opening of business on a
Wednesday and ending on the end of business the following Tuesday.

1.3.      Uniform Commercial Code Terms. All terms used herein and defined in
the Uniform Commercial Code as adopted in the State of New York from time to
time (the “Uniform Commercial Code”) shall have the meaning given therein unless
otherwise defined herein. Without limiting the foregoing, the terms “accounts”,
“chattel paper”, “commercial tort claims”, “goods”, “instruments”, “general
intangibles”, “payment intangibles”, “proceeds”, “supporting obligations”,
“securities”, “investment property”, “documents”, “deposit accounts”,
“software”, “letter of credit rights”, “inventory”, “equipment” and “fixtures”,
as and when used in the description of Collateral shall have the meanings given
to such terms in Articles 8 or 9 of the Uniform Commercial Code. To the extent
the definition of any category or type of collateral is expanded by any
amendment, modification or revision to the Uniform Commercial Code, such
expanded definition will apply automatically as of the date of such amendment,
modification or revision.

1.4.      Certain Matters of Construction. The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. All references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement. Any
pronoun used shall be deemed to cover all genders. Wherever appropriate in the
context, terms used herein in the singular also include the plural and vice
versa. All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations. Unless otherwise
provided, all references to any instruments or agreements to which Agent is a
party, including references to any of the Other Documents, shall include any and
all modifications or amendments thereto and any and all extensions or renewals
thereof. All references herein to the time of day shall mean the time in New
York, New York. Unless otherwise provided in Borrowers’ financial statements
consistent with prior practices, all financial calculations shall be performed
with Inventory valued on a first-in, first-out basis. Whenever the words
“including” or “include” shall be used, such words shall be understood to mean
“including, without limitation” or “include, without limitation”. A Default or
Event of Default shall be deemed to exist at all times during the period
commencing on the date that such Default or Event of Default occurs to the date
on which such Default or Event of Default is waived in writing pursuant to this
Agreement or, in the case of a Default, is cured within any period of cure
expressly provided for in this Agreement; and an Event of Default shall
“continue” or be “continuing” until such Event of Default has been waived in
writing by the Required Lenders. Any Lien referred to in this Agreement or any
of the Other Documents as having been created in favor of Agent, any agreement
entered into by Agent pursuant to this Agreement or any of the Other Documents,
any payment made by or to or funds received by Agent pursuant to or as
contemplated by this Agreement or any of the Other Documents, or any act taken
or omitted to be taken by Agent, shall, unless otherwise expressly provided, be
created, entered into, made or received, or taken or omitted, for the benefit or
account of Agent and Lenders. Wherever the phrase “to the best of Borrowers’
knowledge” or words of similar import relating to the knowledge or the awareness
of any Borrower are used in this Agreement or Other Documents, such phrase shall
mean and refer to (i) the actual knowledge of a senior officer of any Borrower
or (ii) the knowledge that a senior officer would have obtained if he had
engaged in good faith and diligent performance of his duties, including the
making of such reasonably specific inquiries as may be necessary of the
employees or agents of any Borrower and a good faith attempt to ascertain the
existence or accuracy of the matter to which such phrase relates. All covenants
hereunder shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or otherwise within the limitations of, another
covenant shall not avoid the occurrence of a default if such action is taken or
condition exists. In addition, all representations and warranties hereunder
shall be given independent effect so that if a particular representation or
warranty proves to be incorrect or is breached, the fact that another
representation or warranty concerning the same or similar subject matter is
correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder.

 

II.

ADVANCES, PAYMENTS.

 

 

--------------------------------------------------------------------------------

 

2.1.

Revolving Advances.

(a)       Amount of Revolving Advances. Subject to the terms and conditions set
forth in this Agreement including Section 2.1(b), each Lender, severally and not
jointly, will make Revolving Advances to Borrowers in aggregate amounts
outstanding at any time equal to such Lender’s Commitment Percentage of the
lesser of (x) the Maximum Revolving Advance Amount less the aggregate Maximum
Undrawn Amount of all outstanding Letters of Credit or (y) an amount equal to
the sum of:

(i)        up to 85%, subject to the provisions of Section 2.1(b) hereof (the
“Borrower Receivables Advance Rate”), of Eligible Receivables of Borrowers and
Presstek Canada, plus

(ii)       up to the lesser of (A) 85%, subject to the provisions of Section
2.1(b) hereof, of Eligible Receivables of PEL (the “PEL Receivables Advance
Rate,” and together with the Borrower Receivables Advance Rates, the
“Receivables Advance Rates”) or (B) $3,500,000 (the “PEL Receivables Sublimit
Amount”) in the aggregate at any one time, plus

(iii)      up to the lesser of (A) 65%, subject to the provisions of Section
2.1(b) hereof, of the value of the Eligible Inventory of Borrowers and Presstek
Canada or (B) 85% of the appraised net orderly liquidation value of Eligible
Inventory of Borrowers and Presstek Canada (as evidenced by an Inventory
appraisal satisfactory to Agent in its sole discretion exercised in good faith)
(“Inventory Advance Rate” and together with the Receivables Advance Rates,
collectively, the “Advance Rates”), or (C) $10,000,000 in the aggregate at any
one time; provided, however, that not more than $2,000,000 shall be advanced
against Eligible Inventory consisting of work in process pursuant to this clause
(iii), minus

(iv)      the aggregate Maximum Undrawn Amount of all outstanding Letters of
Credit, minus

 

(v)

the Availability Block, minus

(vi)      such reserves as Agent may reasonably deem proper and necessary from
time to time (including, without limitation, reserves for Priority Payables of
PEL, reserves based upon changes in the likelihood of payment of Receivables or
the ability of Agent to realize upon the Collateral or following the Closing
Date if an Event of Default then exists or the financial condition of any
Borrower or PEL is such that the Agent reasonably determines same is proper and
necessary and also including amounts which take priority over the liens of Agent
pursuant to the Enterprise Act 2002 and Insolvency Act 1986 (as amended or
replaced from time to time), namely the “prescribed part” which for the purpose
of this Section at the date hereof shall be calculated as 20 percent of Eligible
Receivables of PEL up to a maximum product of £600,000 (six hundred thousand
pounds sterling).

The amount derived from the sum of (x) Sections 2.1(a)(y)(i), (ii) and (iii)
minus (y) Sections 2.1 (a)(y)(v) and (vi) at any time and from time to time
shall be referred to as the “Formula Amount”. The Revolving Advances to
Borrowers shall be evidenced by one or more secured promissory notes
(collectively, the “Revolving Credit Note”) substantially in the form attached
hereto as Exhibit 2.1(a).

 

--------------------------------------------------------------------------------

Notwithstanding the foregoing to the contrary, until such time as (x) Presstek
Canada shall have executed and delivered to Agent a Guaranty and Guarantor
Security Agreement in form and substance acceptable to Agent in its sole
discretion, (y) ABD Canada Holdings, Inc. shall have executed and delivered to
Agent a Pledge Agreement, Guaranty and Guarantor Security Agreement in form and
substance acceptable to Agent in its sole discretion and (z) any other
documents, agreements or instruments reasonably requested by Agent in connection
therewith (including without limitation financing statements and legal opinions)
in each case in form and substance acceptable to Agent in its sole discretion,
the Receivables of Presstek Canada and Inventory of Presstek Canada shall not be
included in the Formula Amount.

(b)       Discretionary Rights. The Advance Rates may be increased or decreased
by Agent at any time and from time to time in the exercise of its reasonable
discretion. Each Borrower consents to any such increases or decreases and
acknowledges that decreasing the Advance Rates or increasing or imposing
reserves may limit or restrict Advances requested by Borrowing Agent. Agent
shall give Borrowing Agent five (5) days prior written notice of its intention
to decrease the Advance Rates. The rights of Agent under this subsection are
subject to the provisions of Section 16.2(b).

 

 

2.2.

Procedure for Revolving Advances Borrowing.

(a)       Borrowing Agent on behalf of any Borrower may notify Agent prior to
12:00 p.m. on a Business Day of a Borrower’s request to incur, on that day, a
Revolving Advance hereunder. Should any amount required to be paid as interest
hereunder, or as fees or other charges under this Agreement or any other
agreement with Agent or Lenders, or with respect to any other Obligation, become
due, same shall be deemed a request for a Revolving Advance as of the date such
payment is due, in the amount required to pay in full such interest, fee, charge
or Obligation under this Agreement or any other agreement with Agent or Lenders,
and such request shall be irrevocable.

(b)       Notwithstanding the provisions of subsection (a) above, in the event
any Borrower desires to obtain a Eurodollar Rate Loan, Borrowing Agent shall
give Agent written notice by no later than 12:00 p.m. on the day which is three
(3) Business Days prior to the date such Eurodollar Rate Loan is to be borrowed,
specifying (i) the date of the proposed borrowing (which shall be a Business
Day), (ii) the type of borrowing and the amount on the date of such Advance to
be borrowed and (iii) the duration of the first Interest Period therefor.
Interest Periods for Eurodollar Rate Loans shall be for one, two or three
months; provided, if an Interest Period would end on a day that is not a
Business Day, it shall end on the next succeeding Business Day unless such day
falls in the next succeeding calendar month in which case the Interest Period
shall end on the next preceding Business Day. Each Eurodollar Rate Loan shall be
in a minimum amount of $500,000 and in integral multiples of $100,000 in excess
thereof. No Eurodollar Rate Loan shall be made available to any Borrower during
the continuance of a Default or an Event of Default. After giving effect to each
requested Eurodollar Rate Loan, including those which are converted from a
Domestic Rate Loan under Section 2.2(d), there shall not be outstanding more
than five (5) Eurodollar Rate Loans, in the aggregate.

(c)       Each Interest Period of a Eurodollar Rate Loan shall commence on the
date such Eurodollar Rate Loan is made and shall end on such date as Borrowing
Agent may elect as set forth in subsection (b)(iii) above provided that the
exact length of each Interest Period shall be determined in accordance with the
practice of the interbank market for offshore Dollar deposits and no Interest
Period shall end after the last day of the Term.

 

--------------------------------------------------------------------------------

Borrowing Agent shall elect the initial Interest Period applicable to a
Eurodollar Rate Loan by its notice of borrowing given to Agent pursuant to
Section 2.2(b) or by its notice of conversion given to Agent pursuant to Section
2.2(d), as the case may be. Borrowing Agent shall elect the duration of each
succeeding Interest Period by giving irrevocable written notice to Agent of such
duration not later than 12:00 p.m. on the day which is three (3) Business Days
prior to the last day of the then current Interest Period applicable to such
Eurodollar Rate Loan. If Agent does not receive timely notice of the Interest
Period elected by Borrowing Agent, Borrowing Agent shall be deemed to have
elected to convert to a Domestic Rate Loan subject to Section 2.2(d)
hereinbelow.

(d)       Provided that no Event of Default shall have occurred and be
continuing, Borrowing Agent may, on the last Business Day of the then current
Interest Period applicable to any outstanding Eurodollar Rate Loan, or on any
Business Day with respect to Domestic Rate Loans, convert any such loan into a
loan of another type in the same aggregate principal amount provided that any
conversion of a Eurodollar Rate Loan shall be made only on the last Business Day
of the then current Interest Period applicable to such Eurodollar Rate Loan. If
Borrowing Agent desires to convert a loan, Borrowing Agent shall give Agent
written notice by no later than 12:00 p.m. (i) on the day which is three (3)
Business Days’ prior to the date on which such conversion is to occur with
respect to a conversion from a Domestic Rate Loan to a Eurodollar Rate Loan, or
(ii) on the day which is one (1) Business Day prior to the date on which such
conversion is to occur with respect to a conversion from a Eurodollar Rate Loan
to a Domestic Rate Loan, specifying, in each case, the date of such conversion,
the loans to be converted and if the conversion is from a Domestic Rate Loan to
any other type of loan, the duration of the first Interest Period therefor.

(e)       At its option and upon written notice given prior to 12:00 p.m. (New
York time) at least three (3) Business Days’ prior to the date of such
prepayment, any Borrower may prepay the Eurodollar Rate Loans in whole at any
time or in part from time to time with accrued interest on the principal being
prepaid to the date of such repayment. Such Borrower shall specify the date of
prepayment of Advances which are Eurodollar Rate Loans and the amount of such
prepayment. In the event that any prepayment of a Eurodollar Rate Loan is
required or permitted on a date other than the last Business Day of the then
current Interest Period with respect thereto, such Borrower shall indemnify
Agent and Lenders therefor in accordance with Section 2.2(f) hereof.

(f)        Each Borrower shall indemnify Agent and Lenders and hold Agent and
Lenders harmless from and against any and all losses or expenses that Agent and
Lenders may sustain or incur as a consequence of any prepayment, conversion of
or any default by any Borrower in the payment of the principal of or interest on
any Eurodollar Rate Loan or failure by any Borrower to complete a borrowing of,
a prepayment of or conversion of or to a Eurodollar Rate Loan after notice
thereof has been given, including, but not limited to, any interest payable by
Agent or Lenders to lenders of funds obtained by it in order to make or maintain
its Eurodollar Rate Loans hereunder. A certificate in reasonable detail as to
any additional amounts payable pursuant to the foregoing sentence submitted by
Agent or any Lender to Borrowing Agent shall be conclusive absent manifest
error.

 

--------------------------------------------------------------------------------

(g)       Notwithstanding any other provision hereof, if any Applicable Law,
treaty, regulation or directive, or any change therein or in the interpretation
or application thereof, shall make it unlawful for any Lender (for purposes of
this subsection (g), the term “Lender” shall include any Lender and the office
or branch where any Lender or any corporation or bank controlling such Lender
makes or maintains any Eurodollar Rate Loans) to make or maintain its Eurodollar
Rate Loans, the obligation of Lenders to make Eurodollar Rate Loans hereunder
shall forthwith be cancelled and Borrowers shall, if any affected Eurodollar
Rate Loans are then outstanding, promptly upon request from Agent, either pay
all such affected Eurodollar Rate Loans or convert such affected Eurodollar Rate
Loans into loans of another type. If any such payment or conversion of any
Eurodollar Rate Loan is made on a day that is not the last day of the Interest
Period applicable to such Eurodollar Rate Loan, Borrowers shall pay Agent, upon
Agent’s request, such amount or amounts as may be necessary to compensate
Lenders for any loss or expense sustained or incurred by Lenders in respect of
such Eurodollar Rate Loan as a result of such payment or conversion, including
(but not limited to) any interest or other amounts payable by Lenders to lenders
of funds obtained by Lenders in order to make or maintain such Eurodollar Rate
Loan. A certificate as to any additional amounts payable pursuant to the
foregoing sentence submitted by Lenders to Borrowing Agent shall be conclusive
absent manifest error.

2.3.      Disbursement of Advance Proceeds. All Advances shall be disbursed from
whichever office or other place Agent may designate from time to time and,
together with any and all other Obligations of Borrowers to Agent or Lenders,
shall be charged to Borrowers’ Account on Agent’s books. During the Term,
Borrowers may use the Revolving Advances by borrowing, prepaying and
reborrowing, all in accordance with the terms and conditions hereof. The
proceeds of each Revolving Advance requested by Borrowing Agent on behalf of any
Borrower or deemed to have been requested by any Borrower under Section 2.2(a)
hereof shall, with respect to requested Revolving Advances to the extent Lenders
make such Revolving Advances, be made available to the applicable Borrower on
the day so requested by way of credit to such Borrower’s operating account at
PNC, or such other bank as Borrowing Agent may designate following notification
to Agent, in immediately available federal funds or other immediately available
funds or, with respect to Revolving Advances deemed to have been requested by
any Borrower, be disbursed to Agent to be applied to the outstanding Obligations
giving rise to such deemed request.

 

 

2.4.

Intentionally Omitted.

2.5.      Maximum Advances. The aggregate balance of Revolving Advances
outstanding at any time shall not exceed the lesser of (a) the Maximum Revolving
Advance Amount or (b) the Formula Amount less, in each case, the aggregate
Maximum Undrawn Amount of all issued and outstanding Letters of Credit.

 

 

2.6.

Repayment of Advances.

 

--------------------------------------------------------------------------------

(a)       The Revolving Advances shall be due and payable in full on the last
day of the Term subject to earlier prepayment as herein provided.

(b)       Each Borrower recognizes that the amounts evidenced by checks, notes,
drafts or any other items of payment relating to and/or proceeds of Collateral
may not be collectible by Agent on the date received. In consideration of
Agent’s agreement to conditionally credit Borrowers’ Account as of the next
Business Day following the Agent’s receipt of such payments, each Borrower
agrees that, in computing the charges under this Agreement, all items of payment
shall be deemed applied by Agent on account of the Obligations one (1) Business
Day after (i) the Business Day following Agent’s receipt of such payments via
wire transfer or electronic depository check or (ii) in the case of payments
received by Agent in any other form, the Business Day such payment constitutes
good funds in Agent’s account. Agent is not, however, required to credit
Borrowers’ Account for the amount of any item of payment which is unsatisfactory
to Agent and Agent may charge Borrowers’ Account for the amount of any item of
payment which is returned to Agent unpaid.

(c)       All payments of principal, interest and other amounts payable
hereunder, or under any of the Other Documents shall be made to Agent at the
Payment Office not later than 1:00 P.M. (New York time) on the due date therefor
in lawful money of the United States of America in federal funds or other funds
immediately available to Agent. Agent shall have the right to effectuate payment
on any and all Obligations due and owing hereunder by charging Borrowers’
Account or by making Advances as provided in Section 2.2 hereof.

(d)       Borrowers shall pay principal, interest, and all other amounts payable
hereunder, or under any related agreement, without any deduction whatsoever,
including, but not limited to, any deduction for any setoff or counterclaim.

2.7.      Repayment of Excess Advances. The aggregate balance of Advances
outstanding at any time in excess of the maximum amount of Advances permitted
hereunder shall be immediately due and payable without the necessity of any
demand, at the Payment Office, whether or not a Default or Event of Default has
occurred; provided that if an excess amount results from an adjustment of any
component of the Formula Amount or the eligibility of any Receivables or
Inventory in the exercise of the Agent’s discretion or credit judgment, the
payment of such amount shall be due and payable on the later of (i) three (3)
Business Days after the Borrowing Agent receives written notice from the Agent
setting forth such adjustment in reasonable detail and (ii) the later effective
date of such adjustment

2.8.      Statement of Account. Agent shall maintain, in accordance with its
customary procedures, a loan account (“Borrowers’ Account”) in the name of
Borrowers in which shall be recorded the date and amount of each Advance made by
Agent and the date and amount of each payment in respect thereof; provided,
however, the failure by Agent to record the date and amount of any Advance shall
not adversely affect Agent or any Lender. Each month, Agent shall send to
Borrowing Agent a statement showing the accounting for the Advances made,
payments made or credited in respect thereof, and other transactions between
Agent and Borrowers during such month. The monthly statements shall be deemed
correct and binding upon Borrowers in the absence of manifest error and shall
constitute an account stated between Lenders and Borrowers unless Agent receives
a written statement of Borrowers’ specific exceptions thereto from Borrowing
Agent within thirty (30) days after such statement is received by Borrowing
Agent. The records of Agent with respect to the loan account shall be conclusive
evidence absent manifest error of the amounts of Advances and other charges
thereto and of payments applicable thereto.

 

--------------------------------------------------------------------------------

2.9.      Letters of Credit. Subject to the terms and conditions hereof, Agent
shall issue or cause the issuance of standby and/or trade Letters of Credit
(“Letters of Credit”) for the account of any Borrower; provided, however, that
Agent will not be required to issue or cause to be issued any Letters of Credit
to the extent that the issuance thereof would then cause the sum of (i) the
outstanding Revolving Advances plus (ii) the Maximum Undrawn Amount of all
outstanding Letters of Credit to exceed the lesser of (x) the Maximum Revolving
Advance Amount or (y) the Formula Amount. The Maximum Undrawn Amount of
outstanding Letters of Credit shall not exceed in the aggregate at any time the
Letter of Credit Sublimit. All disbursements or payments related to Letters of
Credit shall be deemed to be Domestic Rate Loans consisting of Revolving
Advances and shall bear interest at the Revolving Interest Rate for Domestic
Rate Loans; Letters of Credit that have not been drawn upon shall not bear
interest.

 

 

2.10.

Issuance of Letters of Credit.

(a)       Borrowing Agent, on behalf of Borrowers, may request Agent to issue or
cause the issuance of a Letter of Credit by delivering to Agent at the Payment
Office, prior to 10:00 a.m. (New York time), at least five (5) Business Days’
prior to the proposed date of issuance, Agent’s form of Letter of Credit
Application (the “Letter of Credit Application”) completed to the satisfaction
of Agent; and, such other certificates, documents and other papers and
information as Agent may reasonably request. Borrowing Agent, on behalf of
Borrowers, also has the right to give instructions and make agreements with
respect to any application, any applicable letter of credit and security
agreement, any applicable letter of credit reimbursement agreement and/or any
other applicable agreement, any letter of credit and the disposition of
documents, disposition of any unutilized funds, and to agree with Agent upon any
amendment, extension or renewal of any Letter of Credit.

(b)       Each Letter of Credit shall, among other things, (i) provide for the
payment of sight drafts, other written demands for payment, or acceptances of
usance drafts when presented for honor thereunder in accordance with the terms
thereof and when accompanied by the documents described therein and (ii) have an
expiry date not later than twenty-four (24) months after such Letter of Credit’s
date of issuance and in no event later than the last day of the Term. Each
standby Letter of Credit shall be subject either to the Uniform Customs and
Practice for Documentary Credits as most recently published by the International
Chamber of Commerce at the time a Letter of Credit is issued (the “UCP”) or the
International Standby Practices (ISP98 International Chamber of Commerce
Publication Number 590) (the “ISP98 Rules”)), and any subsequent revision
thereof at the time a standby Letter of Credit is issued, as determined by
Agent, and each trade Letter of Credit shall be subject to the UCP.

(c)       Agent shall use its reasonable efforts to notify Lenders of the
request by Borrowing Agent for a Letter of Credit hereunder.

 

 

2.11.

Requirements For Issuance of Letters of Credit.

 

--------------------------------------------------------------------------------

(a)       Borrowing Agent shall authorize and direct any Issuer to name the
applicable Borrower as the “Applicant” or “Account Party” of each Letter of
Credit. If Agent is not the Issuer of any Letter of Credit, Borrowing Agent
shall authorize and direct the Issuer to deliver to Agent all instruments,
documents, and other writings and property received by the Issuer pursuant to
the Letter of Credit and to accept and rely upon Agent’s instructions and
agreements with respect to all matters arising in connection with the Letter of
Credit, the application therefor or any acceptance therefor.

(b)       In connection with all Letters of Credit issued or caused to be issued
by Agent under this Agreement, each Borrower hereby appoints Agent, or its
designee, as its attorney, with full power and authority if an Event of Default
shall have occurred, (i) to sign and/or endorse such Borrower’s name upon any
warehouse or other receipts, letter of credit applications and acceptances, (ii)
to sign such Borrower’s name on bills of lading; (iii) to clear Inventory
through the United States of America Customs Department (“Customs”) in the name
of such Borrower or Agent or Agent’s designee, and to sign and deliver to
Customs officials powers of attorney in the name of such Borrower for such
purpose; and (iv) to complete in such Borrower’s name or Agent’s, or in the name
of Agent’s designee, any order, sale or transaction, obtain the necessary
documents in connection therewith, and collect the proceeds thereof. Neither
Agent nor its attorneys will be liable for any acts or omissions nor for any
error of judgment or mistakes of fact or law, except for Agent’s or its
attorney’s gross negligence or willful misconduct. This power, being coupled
with an interest, is irrevocable as long as any Letters of Credit remain
outstanding.

 

 

2.12.

Disbursements, Reimbursement.

(a)       Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from Agent a participation in such Letter of Credit and each drawing
thereunder in an amount equal to such Lender’s Commitment Percentage of the
Maximum Face Amount of such Letter of Credit and the amount of such drawing,
respectively.

(b)       In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, Agent will promptly notify Borrowing
Agent. Provided that Borrowing Agent shall have received such notice, the
Borrowers shall reimburse (such obligation to reimburse Agent shall sometimes be
referred to as a “Reimbursement Obligation”) Agent prior to 12:00 Noon, New York
time on each date that an amount is paid by Agent under any Letter of Credit
(each such date, a “Drawing Date”) in an amount equal to the amount so paid by
Agent. In the event Borrowers fail to reimburse Agent for the full amount of any
drawing under any Letter of Credit by 12:00 Noon, New York time, on the Drawing
Date, Agent will promptly notify each Lender thereof, and Borrowers shall be
deemed to have requested that a Domestic Rate Loan be made by the Lenders to be
disbursed on the Drawing Date under such Letter of Credit, subject to the amount
of the unutilized portion of the lesser of Maximum Revolving Advance Amount or
the Formula Amount and subject to Section 8.2 hereof. Any notice given by Agent
pursuant to this Section 2.12(b) may be oral if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

--------------------------------------------------------------------------------

(c)       Each Lender shall upon any notice pursuant to Section 2.12(b) make
available to Agent an amount in immediately available funds equal to its
Commitment Percentage of the amount of the drawing, whereupon the participating
Lenders shall (subject to Section 2.12(d)) each be deemed to have made a
Domestic Rate Loan to Borrowers in that amount. If any Lender so notified fails
to make available to Agent the amount of such Lender’s Commitment Percentage of
such amount by no later than 2:00 p.m., New York time on the Drawing Date, then
interest shall accrue on such Lender’s obligation to make such payment, from the
Drawing Date to the date on which such Lender makes such payment (i) at a rate
per annum equal to the Federal Funds Rate during the first three days following
the Drawing Date and (ii) at a rate per annum equal to the rate applicable to
Domestic Rate Loans on and after the fourth day following the Drawing Date.
Agent will promptly give notice of the occurrence of the Drawing Date, but
failure of Agent to give any such notice on the Drawing Date or in sufficient
time to enable any Lender to effect such payment on such date shall not relieve
such Lender from its obligation under this Section 2.12(c), provided that such
Lender shall not be obligated to pay interest as provided in Section 2.12(c) (i)
and (ii) until and commencing from the date of receipt of notice from Agent of a
drawing.

(d)       With respect to any unreimbursed drawing that is not converted into a
Domestic Rate Loan to Borrowers in whole or in part as contemplated by Section
2.12(b), because of Borrowers’ failure to satisfy the conditions set forth in
Section 8.2 (other than any notice requirements) or for any other reason,
Borrowers shall be deemed to have incurred from Agent a borrowing (each a
“Letter of Credit Borrowing”) in the amount of such drawing. Such Letter of
Credit Borrowing shall be due and payable on demand (together with interest) and
shall bear interest at the rate per annum applicable to a Domestic Rate Loan.
Each Lender’s payment to Agent pursuant to Section 2.12(c) shall be deemed to be
a payment in respect of its participation in such Letter of Credit Borrowing and
shall constitute a “Participation Advance” from such Lender in satisfaction of
its Participation Commitment under this Section 2.12.

(e)       Each Lender’s Participation Commitment shall continue until the last
to occur of any of the following events: (x) Agent ceases to be obligated to
issue or cause to be issued Letters of Credit hereunder; (y) no Letter of Credit
issued or created hereunder remains outstanding and uncancelled and (z) all
Persons (other than Borrowers) have been fully reimbursed for all payments made
under or relating to Letters of Credit.

 

 

2.13.

Repayment of Participation Advances.

(a)       Upon (and only upon) receipt by Agent for its account of immediately
available funds from Borrowers (i) in reimbursement of any payment made by the
Agent under the Letter of Credit with respect to which any Lender has made a
Participation Advance to Agent, or (ii) in payment of interest on such a payment
made by Agent under such a Letter of Credit, Agent will pay to each Lender, in
the same funds as those received by Agent, the amount of such Lender’s
Commitment Percentage of such funds, except Agent shall retain the amount of the
Commitment Percentage of such funds of any Lender that did not make a
Participation Advance in respect of such payment by Agent.

 

--------------------------------------------------------------------------------

(b)       If Agent is required at any time to return to any Borrower, or to a
trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by Borrowers to Agent pursuant to
Section 2.13(a) in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of Agent, forthwith return
to Agent the amount of its Commitment Percentage of any amounts so returned by
Agent plus interest at the Federal Funds Effective Rate.

2.14.    Documentation. Each Borrower agrees to be bound by the terms of the
Letter of Credit Application and by Agent’s interpretations of any Letter of
Credit issued on behalf of such Borrower and by Agent’s written regulations and
customary practices relating to letters of credit, though Agent’s
interpretations may be different from such Borrower’s own. In the event of a
conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), Agent shall not be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following the Borrowing Agent’s or any Borrower’s instructions or those
contained in the Letters of Credit or any modifications, amendments or
supplements thereto.

2.15.    Determination to Honor Drawing Request. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
Agent shall be responsible only to determine that the documents and certificates
required to be delivered under such Letter of Credit have been delivered and
that they comply on their face with the requirements of such Letter of Credit
and that any other drawing condition appearing on the face of such Letter of
Credit has been satisfied in the manner so set forth.

2.16.    Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Advances or
Participation Advances as a result of a drawing under a Letter of Credit, and
the obligations of Borrowers to reimburse Agent upon a draw under a Letter of
Credit, shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.16 under all
circumstances, including the following circumstances; provided, that nothing
herein shall be deemed to excuse the gross negligence or willful misconduct of
Agent, as determined by a court of competent jurisdiction in a final
non-appealable judgment:

(i)        any set-off, counterclaim, recoupment, defense or other right which
such Lender may have against Agent, any Borrower or any other Person for any
reason whatsoever;

(ii)       the failure of any Borrower or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
this Agreement for the making of a Revolving Advance, it being acknowledged that
such conditions are not required for the making of a Letter of Credit Borrowing
and the obligation of the Lenders to make Participation Advances under Section
2.12;

 

(iii)

any lack of validity or enforceability of any Letter of Credit;

 

--------------------------------------------------------------------------------

(iv)      any claim of breach of warranty that might be made by any Borrower or
any Lender against the beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Borrower or any Lender may have at any time against a beneficiary, any
successor beneficiary or any transferee of any Letter of Credit or the proceeds
thereof (or any Persons for whom any such transferee may be acting), Agent or
any Lender or any other Person, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between any Borrower or any Subsidiaries of such Borrower
and the beneficiary for which any Letter of Credit was procured);

(v)       the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provisions of services
relating to a Letter of Credit, in each case even if Agent or any of Agent’s
Affiliates has been notified thereof;

(vi)      payment by Agent under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit;

(vii)     the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii)    any failure by the Agent or any of Agent’s Affiliates to issue any
Letter of Credit in the form requested by Borrowing Agent, unless the Agent has
received written notice from Borrowing Agent of such failure within three (3)
Business Days after the Agent shall have furnished Borrowing Agent a copy of
such Letter of Credit and such error is material and no drawing has been made
thereon prior to receipt of such notice;

 

(ix)

any Material Adverse Effect;

(x)       any breach of this Agreement or any Other Document by any party
thereto;

(xi)      the occurrence or continuance of an insolvency proceeding with respect
to any Borrower or any Guarantor;

(xii)     the fact that a Default or Event of Default shall have occurred and be
continuing;

(xiii)    the fact that the Term shall have expired or this Agreement or the
Obligations hereunder shall have been terminated; and

(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.

 

--------------------------------------------------------------------------------

2.17.    Indemnity. In addition to amounts payable as provided in Section 16.5,
each Borrower hereby agrees to protect, indemnify, pay and save harmless Agent
and any of Agent’s Affiliates that have issued a Letter of Credit from and
against any and all claims, demands, liabilities, damages, taxes, penalties,
interest, judgments, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel and allocated costs of internal
counsel) which the Agent or any of Agent’s Affiliates may incur or be subject to
as a consequence, direct or indirect, of the issuance of any Letter of Credit,
other than as a result of (x) the gross negligence or willful misconduct of the
Agent as determined by a final and non-appealable judgment of a court of
competent jurisdiction or (y) the wrongful dishonor by the Agent or any of
Agent’s Affiliates of a proper demand for payment made under any Letter of
Credit, except if such dishonor resulted from any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Body (all such acts or omissions herein called “Governmental Acts”).

2.18.    Liability for Acts and Omissions. As between Borrowers and Agent and
Lenders, each Borrower assumes all risks of the acts and omissions of, or misuse
of the Letters of Credit by, the respective beneficiaries of such Letters of
Credit. In furtherance and not in limitation of the respective foregoing, Agent
shall not be responsible for: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for an issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged (even if Agent shall have been notified
thereof); (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any such Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) the failure of the
beneficiary of any such Letter of Credit, or any other party to which such
Letter of Credit may be transferred, to comply fully with any conditions
required in order to draw upon such Letter of Credit or any other claim of any
Borrower against any beneficiary of such Letter of Credit, or any such
transferee, or any dispute between or among any Borrower and any beneficiary of
any Letter of Credit or any such transferee; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, facsimile, telex or otherwise, whether or not they be in cipher; (v)
errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Agent, including any governmental acts, and
none of the above shall affect or impair, or prevent the vesting of, any of
Agent’s rights or powers hereunder. Nothing in the preceding sentence shall
relieve Agent from liability for Agent’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final non-appealable
judgment) in connection with actions or omissions described in such clauses (i)
through (viii) of such sentence. In no event shall Agent or Agent’s Affiliates
be liable to any Borrower for any indirect, consequential, incidental, punitive,
exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.

 

--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, Agent and each of its
Affiliates (i) may rely on any oral or other communication believed in good
faith by Agent or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Agent or its Affiliates; (iv) may honor any drawing that is
payable upon presentation of a statement advising negotiation or payment, upon
receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Agent or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject of such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by Agent under or in connection
with the Letters of Credit issued by it or any documents and certificates
delivered thereunder, if taken or omitted in good faith and without willful
misconduct or gross negligence (as determined by a court of competent
jurisdiction in a final non-appealable judgment), shall not put Agent under any
resulting liability to any Borrower or any Lender.

2.19.    Additional Payments. Any sums expended by Agent or any Lender due to
any Borrower’s failure to perform or comply with its obligations under this
Agreement or any Other Document including any Borrower’s obligations under
Sections 4.2, 4.4, 4.12, 4.13, 4.14 and 6.1 hereof, may be charged to Borrowers’
Account as a Revolving Advance and added to the Obligations.

 

 

2.20.

Manner of Borrowing and Payment.

(a)       Each borrowing of Revolving Advances shall be advanced according to
the applicable Commitment Percentages of Lenders.

(b)       Each payment (including each prepayment) by any Borrower on account of
the principal of and interest on the Revolving Advances, shall be applied to the
Revolving Advances pro rata according to the applicable Commitment Percentages
of Lenders. Except as expressly provided herein, all payments (including
prepayments) to be made by any Borrower on account of principal, interest and
fees shall be made without set off or counterclaim and shall be made to Agent on
behalf of the Lenders to the Payment Office, in each case on or prior to 1:00
P.M., New York time, in Dollars and in immediately available funds.

 

--------------------------------------------------------------------------------

(c)       (i)        Notwithstanding anything to the contrary contained in
Sections 2.20(a) and (b) hereof, commencing with the first Business Day
following the Closing Date, each borrowing of Revolving Advances shall be
advanced by Agent and each payment by any Borrower on account of Revolving
Advances shall be applied first to those Revolving Advances advanced by Agent.
On or before 1:00 P.M., New York time, on each Settlement Date commencing with
the first Settlement Date following the Closing Date, Agent and Lenders shall
make certain payments as follows: (I) if the aggregate amount of new Revolving
Advances made by Agent during the preceding Week (if any) exceeds the aggregate
amount of repayments applied to outstanding Revolving Advances during such
preceding Week, then each Lender shall provide Agent with funds in an amount
equal to its applicable Commitment Percentage of the difference between (w) such
Revolving Advances and (x) such repayments and (II) if the aggregate amount of
repayments applied to outstanding Revolving Advances during such Week exceeds
the aggregate amount of new Revolving Advances made during such Week, then Agent
shall provide each Lender with funds in an amount equal to its applicable
Commitment Percentage of the difference between (y) such repayments and (z) such
Revolving Advances.

(ii)       Each Lender shall be entitled to earn interest at the applicable
Revolving Interest Rate on outstanding Advances which it has funded.

(iii)      Promptly following each Settlement Date, Agent shall submit to each
Lender a certificate with respect to payments received and Advances made during
the Week immediately preceding such Settlement Date. Such certificate of Agent
shall be conclusive in the absence of manifest error.

(d)       If any Lender or Participant (a “benefited Lender”) shall at any time
receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Each Lender so purchasing a portion of another
Lender’s Advances may exercise all rights of payment (including rights of
set-off) with respect to such portion as fully as if such Lender were the direct
holder of such portion.

(e)       Unless Agent shall have been notified by telephone, confirmed in
writing, by any Lender that such Lender will not make the amount which would
constitute its applicable Commitment Percentage of the Advances available to
Agent, Agent may (but shall not be obligated to) assume that such Lender shall
make such amount available to Agent on the next Settlement Date and, in reliance
upon such assumption, make available to Borrowers a corresponding amount. Agent
will promptly notify Borrowing Agent of its receipt of any such notice from a
Lender. If such amount is made available to Agent on a date after such next
Settlement Date, such Lender shall pay to Agent on demand an amount equal to the
product of (i) the daily average Federal Funds Rate (computed on the basis of a
year of 360 days) during such period as quoted by Agent, times (ii) such amount,
times (iii) the number of days from and including such Settlement Date to the
date on which such amount becomes immediately available to Agent. A certificate
of Agent submitted to any Lender with respect to any amounts owing under this
paragraph (e) shall be conclusive, in the absence of manifest error. If such
amount is not in fact made available to Agent by such Lender within three (3)
Business Days after such Settlement Date, Agent shall be entitled to recover
such an amount, with interest thereon at the rate per annum then applicable to
such Revolving Advances hereunder, on demand from the applicable Borrower;
provided, however, that Agent’s right to such recovery shall not prejudice or
otherwise adversely affect Borrowers’ rights (if any) against such Lender.

 

--------------------------------------------------------------------------------

2.21.    Mandatory Prepayments. Subject to Section 4.3 hereof, when any Borrower
sells or otherwise disposes of any Collateral other than Inventory in the
Ordinary Course of Business, Borrowers shall repay the Advances in an amount
equal to the net proceeds of such sale (i.e., gross proceeds less the reasonable
costs of such sales or other dispositions), such repayments to be made promptly
but in no event more than one (1) Business Day following receipt of such net
proceeds, and until the date of payment, such proceeds shall be held in trust
for Agent; provided, however, that this Section 2.21(a) shall not apply to (x)
any disposition of Collateral which results in net proceeds of not more than
$50,000 in any one disposition or $100,000 in the aggregate in any fiscal year
and (y) any disposition of obsolete Intellectual Property or licenses of
Intellectual Property, in each case to the extent done in the Ordinary Course of
Business. The foregoing shall not be deemed to be implied consent to any such
sale otherwise prohibited by the terms and conditions hereof. Such repayments
shall be applied to the Advances in such order as Agent may determine; provided,
however, that any repayment of any Eurodollar Rate Loans that would be made
prior to the expiration of the applicable Interest Period for such Loan, at
Borrowers’ option, shall be (x) repaid in full in cash and applied to the
remaining Advances in such order as Agent may determine or (y) held by Agent as
cash collateral until such expiration and then applied to the remaining Advances
in such order as Agent may determine. Subject to the terms and provisions of
this Agreement, Borrowers may reborrow Advances repaid hereunder in accordance
with the terms hereof. Any cash collateral held by Agent pursuant to this
Section 2.21 shall be held in an interest bearing account.

 

 

2.22.

Use of Proceeds.

(a)       Borrowers shall apply the proceeds of Advances to (i) repay existing
indebtedness owed under the Existing Credit Facility, (ii) pay fees and expenses
relating to the Transactions, and (iii) provide for its working capital and
capital expenditure needs and reimburse drawings under Letters of Credit.

(b)       Without limiting the generality of Section 2.22(a) above, neither the
Borrowers, the Guarantors nor any other Person which may in the future become
party to this Agreement or the Other Documents as a borrower or guarantor,
intends to use nor shall they use any portion of the proceeds of the Advances,
directly or indirectly, for any purpose in violation of the Trading with the
Enemy Act.

 

 

2.23.

Defaulting Lender.

 

--------------------------------------------------------------------------------

(a)       Notwithstanding anything to the contrary contained herein, in the
event any Lender (x) has refused (which refusal constitutes a breach by such
Lender of its obligations under this Agreement) to make available its portion of
any Advance or (y) notifies either Agent or Borrowing Agent that it does not
intend to make available its portion of any Advance (if the actual refusal would
constitute a breach by such Lender of its obligations under this Agreement)
(each, a “Lender Default”), all rights and obligations hereunder of such Lender
(a “Defaulting Lender”) as to which a Lender Default is in effect and of the
other parties hereto shall be modified to the extent of the express provisions
of this Section 2.23 while such Lender Default remains in effect.

(b)       Advances shall be incurred pro rata from Lenders (the “Non-Defaulting
Lenders”) which are not Defaulting Lenders based on their respective Commitment
Percentages, and no Commitment Percentage of any Lender or any pro rata share of
any Advances required to be advanced by any Lender shall be increased as a
result of such Lender Default. Amounts received in respect of principal of any
type of Advances shall be applied to reduce the applicable Advances of each
Lender (other than any Defaulting Lender) pro rata based on the aggregate of the
outstanding Advances of that type of all Lenders at the time of such
application; provided, that, Agent shall not be obligated to transfer to a
Defaulting Lender any payments received by Agent for the Defaulting Lender’s
benefit, nor shall a Defaulting Lender be entitled to the sharing of any
payments hereunder (including any principal, interest or fees). Amounts payable
to a Defaulting Lender shall instead be paid to or retained by Agent. Agent may
hold and, in its discretion, re-lend to a Borrower the amount of such payments
received or retained by it for the account of such Defaulting Lender.

(c)       A Defaulting Lender shall not be entitled to give instructions to
Agent or to approve, disapprove, consent to or vote on any matters relating to
this Agreement and the Other Documents. All amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders”, a Defaulting Lender shall be deemed not to be a Lender and not to have
either Advances outstanding or a Commitment Percentage.

(d)       Other than as expressly set forth in this Section 2.23, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify Agent)
and the other parties hereto shall remain unchanged. Nothing in this Section
2.23 shall be deemed to release any Defaulting Lender from its obligations under
this Agreement and the Other Documents, shall alter such obligations, shall
operate as a waiver of any default by such Defaulting Lender hereunder, or shall
prejudice any rights which any Borrower, Agent or any Lender may have against
any Defaulting Lender as a result of any default by such Defaulting Lender
hereunder.

(e)       In the event a Defaulting Lender retroactively cures to the
satisfaction of Agent the breach which caused a Lender to become a Defaulting
Lender, such Defaulting Lender shall no longer be a Defaulting Lender and shall
be treated as a Lender under this Agreement.

 

III.

INTEREST AND FEES.

 

--------------------------------------------------------------------------------

3.1.      Interest. Interest on Advances shall be payable in arrears on the
first day of each month with respect to Domestic Rate Loans and, with respect to
Eurodollar Rate Loans, at the end of each Interest Period. Interest charges
shall be computed on the actual principal amount of Advances outstanding during
the month at a rate per annum equal to the applicable Revolving Interest Rate.
Whenever, subsequent to the date of this Agreement, the Alternate Base Rate is
increased or decreased, the Revolving Interest Rate for Domestic Rate Loans
shall be similarly changed without notice or demand of any kind by an amount
equal to the amount of such change in the Alternate Base Rate during the time
such change or changes remain in effect. The Eurodollar Rate shall be adjusted
with respect to Eurodollar Rate Loans without notice or demand of any kind on
the effective date of any change in the Reserve Percentage as of such effective
date. Upon and after the occurrence of an Event of Default, and during the
continuation thereof, at the option of Agent or at the direction of Required
Lenders, (i) the Obligations other than Eurodollar Rate Loans shall bear
interest at the Revolving Interest Rate for Domestic Loans plus two (2%) percent
per annum and (ii) Eurodollar Rate Loans shall bear interest at the Revolving
Interest Rate for Eurodollar Rate Loans plus two (2%) percent per annum (as
applicable, the “Default Rate”).

 

 

3.2.

Letter of Credit Fees.

(a)       Borrowers shall pay (x) to Agent, for the ratable benefit of Lenders,
fees for each Letter of Credit for the period from and excluding the date of
issuance of same to and including the date of expiration or termination, equal
to the average daily face amount of each outstanding Letter of Credit multiplied
by three and one-half percent (3.50%) per annum, such fees to be calculated on
the basis of a 360-day year for the actual number of days elapsed and to be
payable quarterly in arrears on the first day of each quarter and on the last
day of the Term, and (y) to the Issuer, a fronting fee of one quarter of one
percent (0.25%) per annum, together with any and all administrative, issuance,
amendment, payment and negotiation charges with respect to Letters of Credit and
all fees and expenses as agreed upon by the Issuer and the Borrowing Agent in
connection with any Letter of Credit, including in connection with the opening,
amendment or renewal of any such Letter of Credit and any acceptances created
thereunder and shall reimburse Agent for any and all fees and expenses, if any,
paid by Agent to the Issuer (all of the foregoing fees, the “Letter of Credit
Fees”). All such charges shall be deemed earned in full on the date when the
same are due and payable hereunder and shall not be subject to rebate or
pro-ration upon the termination of this Agreement for any reason. Any such
charge in effect at the time of a particular transaction shall be the charge for
that transaction, notwithstanding any subsequent change in the Issuer’s
prevailing charges for that type of transaction. All Letter of Credit Fees and
Acceptance Fees payable hereunder shall be deemed earned in full on the date
when the same are due and payable hereunder and shall not be subject to rebate
or pro-ration upon the termination of this Agreement for any reason. Upon and
after the occurrence of an Event of Default, and during the continuation
thereof, at the option of Agent or at the direction of Required Lenders, the
Letter of Credit Fees described in clause (x) of this Section 3.2(a) shall be
increased by an additional two percent (2%) per annum.

 

--------------------------------------------------------------------------------

(b)       On demand either (a) following the occurrence of and during the
continuance of an Event of Default or (b) upon termination of this Agreement,
Borrowers will cause cash to be deposited and maintained in an account with
Agent, as cash collateral, in an amount equal to one hundred and five percent
(105%) of the Maximum Undrawn Amount of all outstanding Letters of Credit, and
each Borrower hereby irrevocably authorizes Agent, in its discretion, on such
Borrower’s behalf and in such Borrower’s name, to open such an account and to
make and maintain deposits therein, or in an account opened by such Borrower, in
the amounts required to be made by such Borrower, out of the proceeds of
Receivables or other Collateral or out of any other funds of such Borrower
coming into any Lender’s possession at any time. Agent will invest such cash
collateral (less applicable reserves) in such short-term money-market items as
to which Agent and Borrowing Agent mutually agree and the net return on such
investments shall be credited to such account and constitute additional cash
collateral. No Borrower may withdraw amounts credited to any such account except
upon the occurrence of the following: (i) (x) payment and performance in full of
all Obligations, (y) expiration of all Letters of Credit and (z) termination of
this Agreement or (ii) the cure or waiver of such Event of Default.

 

 

3.3.

Closing Fee and Facility Fee.

(a)       Closing Fee. Upon the execution of this Agreement, Borrowers shall pay
to Agent for the ratable benefit of Lenders a closing fee of $300,000 less that
portion of the deposit fee of $255,000 heretofore paid by Borrowers to Agent
remaining after application of such fee to out-of-pocket expenses.

(b)       Facility Fee. If, for any calendar quarter during the Term, the
average daily unpaid balance of the Revolving Advances and undrawn amount of any
outstanding Letters of Credit for each day of such calendar quarter does not
equal the Maximum Revolving Advance Amount, then Borrowers shall pay (to be
allocated among the Borrowers as they shall agree) to Agent for the ratable
benefit of Lenders a fee at a rate equal to one-half of one percent (0.50%) per
annum on the amount by which the Maximum Revolving Advance Amount exceeds such
average daily unpaid balance. Such fee shall be payable to Agent in arrears on
the first day of each calendar quarter with respect to the previous calendar
quarter.

 

 

3.4.

Collateral Evaluation Fee; Collateral Monitoring Fee.

(a)       Collateral Evaluation Fee. Borrowers shall pay Agent a collateral
evaluation fee equal to $3,000 per month commencing on the first day of the
month following the Closing Date and on the first day of each month thereafter
during the Term. The collateral evaluation fee shall be deemed earned in full on
the date when same is due and payable hereunder and shall not be subject to
rebate or proration upon termination of this Agreement for any reason.

(b)       Collateral Monitoring Fee. Borrowers shall pay to Agent on the first
day of each month following any month in which Agent performs any collateral
monitoring - namely any field examination, collateral analysis or other business
analysis, the need for which is to be determined by Agent and which monitoring
is undertaken by Agent or for Agent’s benefit - a collateral monitoring fee in
an amount equal to $850 per day for each person employed to perform such
monitoring, plus all costs and disbursements incurred by Agent in the
performance of such examination or analysis; provided, however, that so long as
no Event of Default has occurred and is continuing, Agent shall not perform any
collateral monitoring more than four times in any fiscal year.

 

--------------------------------------------------------------------------------

3.5.      Computation of Interest and Fees. Interest and fees hereunder shall be
computed on the basis of a year of 360 days and for the actual number of days
elapsed. If any payment to be made hereunder becomes due and payable on a day
other than a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and interest thereon shall be payable at the applicable
Revolving Interest Rate for Domestic Rate Loans during such extension.

3.6.      Maximum Charges. In no event whatsoever shall interest and other
charges charged hereunder exceed the highest rate permissible under law. In the
event interest and other charges as computed hereunder would otherwise exceed
the highest rate permitted under law, such excess amount shall be first applied
to any unpaid principal balance owed by Borrowers, and if the then remaining
excess amount is greater than the previously unpaid principal balance, Lenders
shall promptly refund such excess amount to Borrowers and the provisions hereof
shall be deemed amended to provide for such permissible rate.

3.7.      Increased Costs. In the event that any Applicable Law, treaty or
governmental regulation, or any change therein or in the interpretation or
application thereof, or compliance by any Lender (for purposes of this Section
3.7, the term “Lender” shall include Agent or any Lender and any corporation or
bank controlling Agent or any Lender) and the office or branch where Agent or
any Lender (as so defined) makes or maintains any Eurodollar Rate Loans with any
request or directive (whether or not having the force of law) from any central
bank or other financial, monetary or other authority, shall after the date
hereof:

(a)       subject Agent or any Lender to any tax of any kind whatsoever with
respect to this Agreement or any Other Document or change the basis of taxation
of payments to Agent or any Lender of principal, fees, interest or any other
amount payable hereunder or under any Other Documents (except for changes in the
rate of tax on the overall net income of Agent or any Lender by the jurisdiction
in which it maintains its principal office);

(b)       impose, modify or hold applicable any reserve, special deposit,
assessment or similar requirement against assets held by, or deposits in or for
the account of, advances or loans by, or other credit extended by, any office of
Agent or any Lender, including pursuant to Regulation D of the Board of
Governors of the Federal Reserve System; or

(c)       impose on Agent or any Lender or the London interbank Eurodollar
market any other condition with respect to this Agreement or any Other Document;

and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, renewing or maintaining its Advances hereunder by an amount
that Agent or such Lender deems to be material or to reduce the amount of any
payment (whether of principal, interest or otherwise) in respect of any of the
Advances by an amount that Agent or such Lender deems to be material, then, in
any case Borrowers shall promptly pay Agent or such Lender, upon its demand,
such additional amount as will compensate Agent or such Lender for such
additional cost or such reduction, as the case may be, provided that the
foregoing shall not apply to increased costs which are reflected in the
Eurodollar Rate, as the case may be. Agent or such Lender shall certify the
amount of such additional cost or reduced amount to Borrowing Agent, and such
certification shall be in reasonable detail conclusive absent manifest error.

 

--------------------------------------------------------------------------------

3.8.      Basis For Determining Interest Rate Inadequate or Unfair. In the event
that Agent or any Lender shall have determined that:

(a)       reasonable means do not exist for ascertaining the Eurodollar Rate
applicable pursuant to Section 2.2 hereof for any Interest Period; or

(b)       Dollar deposits in the relevant amount and for the relevant maturity
are not available in the London interbank Eurodollar market, with respect to an
outstanding Eurodollar Rate Loan, a proposed Eurodollar Rate Loan, or a proposed
conversion of a Domestic Rate Loan into a Eurodollar Rate Loan,

then Agent shall give Borrowing Agent prompt written telephonic notice of such
determination. If such notice is given, (i) any such requested Eurodollar Rate
Loan shall be made as a Domestic Rate Loan, unless Borrowing Agent shall notify
Agent no later than 10:00 a.m. (New York City time) two (2) Business Days prior
to the date of such proposed borrowing, that its request for such borrowing
shall be cancelled or made as an unaffected type of Eurodollar Rate Loan, (ii)
any Domestic Rate Loan or Eurodollar Rate Loan which was to have been converted
to an affected type of Eurodollar Rate Loan shall be continued as or converted
into a Domestic Rate Loan, or, if Borrowing Agent shall notify Agent, no later
than 10:00 a.m. (New York City time) two (2) Business Days prior to the proposed
conversion, shall be maintained as an unaffected type of Eurodollar Rate Loan,
and (iii) any outstanding affected Eurodollar Rate Loans shall be converted into
a Domestic Rate Loan, or, if Borrowing Agent shall notify Agent, no later than
10:00 a.m. (New York City time) two (2) Business Days prior to the last Business
Day of the then current Interest Period applicable to such affected Eurodollar
Rate Loan, shall be converted into an unaffected type of Eurodollar Rate Loan,
on the last Business Day of the then current Interest Period for such affected
Eurodollar Rate Loans. Until such notice has been withdrawn, Lenders shall have
no obligation to make an affected type of Eurodollar Rate Loan or maintain
outstanding affected Eurodollar Rate Loans and no Borrower shall have the right
to convert a Domestic Rate Loan or an unaffected type of Eurodollar Rate Loan
into an affected type of Eurodollar Rate Loan.

 

 

3.9.

Capital Adequacy.

(a)       In the event that Agent or any Lender shall have determined that after
the date hereof any Applicable Law, rule, regulation or guideline regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Body, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by Agent or any Lender (for purposes of this Section 3.9, the term “Lender”
shall include Agent or any Lender and any corporation or bank controlling Agent
or any Lender) and the office or branch where Agent or any Lender (as so
defined) makes or maintains any Eurodollar Rate Loans with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on Agent or any Lender’s capital as a
consequence of its obligations hereunder to a level below that which Agent or
such Lender could have achieved but for such adoption, change or compliance
(taking into consideration Agent’s and each Lender’s policies with respect to
capital adequacy) by an amount deemed by Agent or any Lender to be material,
then, from time to time, Borrowers shall pay upon demand to Agent or such Lender
such additional amount or amounts as will compensate Agent or such Lender for
such reduction. In determining such amount or amounts, Agent or such Lender may
use any reasonable averaging or attribution methods. The protection of this
Section 3.9 shall be available to Agent and each Lender regardless of any
possible contention of invalidity or inapplicability with respect to the
Applicable Law, regulation or condition.

 

--------------------------------------------------------------------------------

(b)       A certificate of Agent or such Lender setting forth such amount or
amounts as shall be necessary to compensate Agent or such Lender with respect to
Section 3.9(a) hereof when delivered to Borrowing Agent shall be conclusive
absent manifest error. Any such demand by Agent or any Lender under Section 3.9
shall include a brief summary in reasonable detail of the basis for such demand.

3.10.    Gross Up for Taxes. If any Borrower shall be required by Applicable Law
to withhold or deduct any taxes from or in respect of any sum payable under this
Agreement or any of the Other Documents to Agent, or any Lender, assignee of any
Lender, or Participant (each, individually, a “Payee” and collectively, the
“Payees”), (a) the sum payable to such Payee or Payees, as the case may be,
shall be increased as may be necessary so that, after making all required
withholding or deductions, the applicable Payee or Payees receives an amount
equal to the sum it would have received had no such withholding or deductions
been made (the “Gross-Up Payment”), (b) such Borrower shall make such
withholding or deductions, and (c) such Borrower shall pay the full amount
withheld or deducted to the relevant taxation authority or other authority in
accordance with Applicable Law. Notwithstanding the foregoing, no Borrower shall
be obligated to make any portion of the Gross-Up Payment that is attributable to
any withholding or deductions that would not have been paid or claimed had the
applicable Payee or Payees properly claimed a complete exemption with respect
thereto pursuant to Section 3.11 hereof.

 

 

3.11.

Withholding Tax Exemption.

(a)       Each Payee that is not incorporated under the Laws of the United
States of America or a state thereof (and, upon the written request of Agent,
each other Payee) agrees that it will deliver to Borrowing Agent and Agent two
(2) duly completed appropriate valid Withholding Certificates (as defined under
§1.1441-1(c)(16) of the Income Tax Regulations (“Regulations”)) certifying its
status (i.e., U.S. or foreign person) and, if appropriate, making a claim of
reduced, or exemption from, U.S. withholding tax on the basis of an income tax
treaty or an exemption provided by the Code. The term “Withholding Certificate”
means a Form W-9; a Form W-8BEN; a Form W-8ECI; a Form W-8IMY and the related
statements and certifications as required under §1.1441-1(e)(2) and/or (3) of
the Regulations; a statement described in §1.871-14(c)(2)(v) of the Regulations;
or any other certificates under the Code or Regulations that certify or
establish the status of a payee or beneficial owner as a U.S. or foreign person.

 

--------------------------------------------------------------------------------

(b)       Each Payee required to deliver to Borrowing Agent and Agent a valid
Withholding Certificate pursuant to Section 3.11(a) hereof shall deliver such
valid Withholding Certificate as follows: (A) each Payee which is a party hereto
on the Closing Date shall deliver such valid Withholding Certificate at least
five (5) Business Days prior to the first date on which any interest or fees are
payable by any Borrower hereunder for the account of such Payee; (B) each Payee
shall deliver such valid Withholding Certificate at least five (5) Business Days
before the effective date of such assignment or participation (unless Agent in
its sole discretion shall permit such Payee to deliver such Withholding
Certificate less than five (5) Business Days before such date in which case it
shall be due on the date specified by Agent). Each Payee which so delivers a
valid Withholding Certificate further undertakes to deliver to Borrowing Agent
and Agent two (2) additional copies of such Withholding Certificate (or a
successor form) on or before the date that such Withholding Certificate expires
or becomes obsolete or after the occurrence of any event requiring a change in
the most recent Withholding Certificate so delivered by it, and such amendments
thereto or extensions or renewals thereof as may be reasonably requested by
Borrowing Agent or Agent.

(c)       Notwithstanding the submission of a Withholding Certificate claiming a
reduced rate of or exemption from U.S. withholding tax required under Section
3.11(b) hereof, Agent shall be entitled to withhold United States federal income
taxes at the full 30% withholding rate if in its reasonable judgment it is
required to do so under the due diligence requirements imposed upon a
withholding agent under §1.1441-7(b) of the Regulations. Further, Agent is
indemnified under §1.1461-1(e) of the Regulations against any claims and demands
of any Payee for the amount of any tax it deducts and withholds in accordance
with regulations under §1441 of the Code.

 

IV.

COLLATERAL: GENERAL TERMS

4.1.      Security Interest in the Collateral. To secure the prompt payment and
performance to Agent and each Lender of the Obligations, each Borrower hereby
assigns, pledges and grants to Agent for its benefit and for the ratable benefit
of each Lender a continuing security interest in and to and Lien on all of its
Collateral, whether now owned or existing or hereafter acquired or arising and
wheresoever located. Each Borrower shall mark its books and records as may be
necessary or appropriate to evidence, protect and perfect Agent’s security
interest and shall cause its financial statements to reflect such security
interest. Each Borrower shall promptly provide Agent with written notice of all
commercial tort claims, such notice to contain the case title together with the
applicable court and a brief description of the claim(s). Upon delivery of each
such notice, such Borrower shall be deemed to hereby grant to Agent a security
interest and lien in and to such commercial tort claims and all proceeds thereof
to secure such Borrower’s Obligations.

4.2.      Perfection of Security Interest. Each Borrower shall take all action
that may be necessary or desirable, or that Agent may reasonably request, so as
at all times to maintain the validity, perfection, enforceability and priority
of Agent’s security interest in and Lien on the Collateral or to enable Agent to
protect, exercise or enforce its rights hereunder and in the Collateral,
including, but not limited to, (i) immediately discharging all Liens other than
Permitted Encumbrances, (ii) obtaining Lien Waiver Agreements from the
applicable landlords, (iii) delivering to Agent, endorsed or accompanied by such
instruments of assignment as Agent may specify, and stamping or marking, in such
manner as Agent may specify, any and all chattel paper, instruments, letters of
credits and advices thereof and documents evidencing or forming a part of the
Collateral, (iv) entering into warehousing, lockbox and other custodial
arrangements reasonably satisfactory to Agent, and (v) executing and delivering
financing statements, control agreements, instruments of pledge, mortgages,
notices and assignments, in each case in form and substance reasonably
satisfactory to Agent, relating to the creation, validity, perfection,
maintenance or continuation of Agent’s security interest and Lien under the
Uniform Commercial Code or other Applicable Law. By its signature hereto, each
Borrower hereby authorizes Agent to file against such Borrower, one or more
financing, continuation or amendment statements pursuant to the Uniform
Commercial Code in form and substance reasonably satisfactory to Agent (which
statements may have a description of collateral which is broader than that set
forth herein). All charges, expenses and fees Agent may reasonably incur in
doing any of the foregoing, and any local taxes relating thereto, shall be
charged to Borrowers’ Account as a Revolving Advance of a Domestic Rate Loan and
added to the Obligations, or, at Agent’s option, shall be paid to Agent for its
benefit and for the ratable benefit of Lenders immediately upon demand.

4.3.      Disposition of Collateral. Each Borrower will safeguard and protect
all Collateral for Agent’s general account and make no disposition thereof
whether by sale, lease or otherwise except (a) the sale or other disposition of
Inventory in the Ordinary Course of Business, (b) licenses of Intellectual
Property in the Ordinary Course of Business, and (c) the disposition or transfer
of Equipment or other Collateral to the extent permitted by Section 7.1 and the
proceeds are applied in compliance with Section 2.21.

4.4.      Preservation of Collateral. Following the occurrence and continuance
of a Default or Event of Default, in addition to the rights and remedies set
forth in Section 11.1 hereof, Agent: (a) may at any time take such steps as
Agent reasonably deems necessary to protect Agent’s interest in and to preserve
the Collateral, including the hiring of such security guards or the placing of
other security protection measures as Agent may deem appropriate; (b) may employ
and maintain at any of any Borrower’s premises a custodian who shall have full
authority to do all acts necessary to protect Agent’s interests in the
Collateral; (c) may lease warehouse facilities to which Agent may move all or
part of the Collateral; (d) may use any Borrower’s owned or leased lifts,
hoists, trucks and other facilities or equipment for handling or removing the
Collateral; and (e) shall have, and is hereby granted, a right of ingress and
egress to the places where the Collateral is located, and may proceed over and
through any of Borrower’s owned or leased property. Each Borrower shall
cooperate fully with all of Agent’s efforts to preserve the Collateral and will
take such actions to preserve the Collateral as Agent may direct. All of Agent’s
reasonable expenses of preserving the Collateral, including any expenses
relating to the bonding of a custodian, shall be charged to Borrowers’ Account
as a Revolving Advance of a Domestic Rate Loan and added to the Obligations.

 

 

4.5.

Ownership of Collateral.

(a)       With respect to the Collateral, at the time the Collateral becomes
subject to Agent’s security interest: (i) each Borrower shall be the sole owner
of and fully authorized and able to sell, transfer, pledge and/or grant a first
priority security interest in each and every item of its respective Collateral
to Agent; and, except for Permitted Encumbrances the Collateral shall be free
and clear of all Liens and encumbrances whatsoever; (ii) each document and
agreement executed by each Borrower or delivered to Agent or any Lender in
connection with this Agreement shall be true and correct in all material
respects; (iii) all signatures and endorsements of each Borrower that appear on
such documents and agreements shall be genuine and each Borrower shall have full
capacity to execute same; and (iv) on the Closing Date, each Borrower’s
Equipment and Inventory shall be located as set forth on Schedule 4.5 and no
Borrower’s Equipment or Inventory shall be removed from a location set forth on
Schedule 4.5 without the prior written consent of Agent except with respect to
the sale of Inventory in the Ordinary Course of Business and in accordance with
Section 4.1(b)(i) below and Equipment to the extent permitted in Section 4.3
hereof; provided, however that each Borrower may move Inventory and Equipment
(x) in the Ordinary Course of Business, (y) to any other location listed on
Schedule 4.5 and (z) to any new location so long as the requirements of Section
9.11(b) are met.

 

--------------------------------------------------------------------------------

(b)       (i) There is no location at which any Borrower has any Inventory
(except for Inventory in transit) as of the Closing Date other than those
locations listed on Schedule 4.5 and no Borrower’s Inventory shall be removed
from a location set forth on Schedule 4.5 without the prior written consent of
Agent except with respect to (x) the sale of Inventory in the Ordinary Course of
Business to the extent permitted in Section 4.3 hereof; (y) Inventory with an
aggregate appraised value of less than $250,000 or Inventory at a single
location with an appraised value of less than $50,000 (which appraised values,
in each case, shall be based on the most recent appraisal received by Agent in
form and substance satisfactory to Agent in its sole discretion) and (z) each
Borrower may move Inventory (1) in the Ordinary Course of Business, (2) to any
other location listed on Schedule 4.5 and (3) to any new location so long as the
requirements of Section 9.11(b) are met; (ii) Schedule 4.5 hereto contains a
correct and complete list, as of the Closing Date, of the legal names and
addresses of each warehouse at which Inventory of any Borrower is stored; no
goods are the subject of a warehouse receipt; (iii) Schedule 4.5 hereto sets
forth a correct and complete list as of the Closing Date of (A) each place of
business of each Borrower and (B) the chief executive office of each Borrower;
and (iv) Schedule 4.5 hereto sets forth a correct and complete list as of the
Closing Date of the location, by state and street address, of all Real Property
owned or leased by each Borrower, together with the names and addresses of any
landlords.

(c)       Following the Closing Date, each Borrower and Credit Party shall
inform Agent of additional locations at which Collateral is located in
accordance with Section 9.11(b).

4.6.      Defense of Agent’s and Lenders’ Interests. Until (a) payment and
performance in full of all of the Obligations and (b) termination of this
Agreement, Agent’s interests in the Collateral shall continue in full force and
effect. During such period no Borrower shall, without Agent’s prior written
consent, pledge, sell (except Inventory in the Ordinary Course of Business and
Equipment to the extent permitted in Section 4.3 hereof and as otherwise
permitted under this Agreement), assign, transfer, create or suffer to exist a
Lien upon or encumber or allow or suffer to be encumbered in any way except for
Permitted Encumbrances, any part of the Collateral. Each Borrower shall defend
Agent’s interests in the Collateral against any and all Persons whatsoever. At
any time following demand by Agent for payment of all Obligations as permitted
hereunder, Agent shall have the right to take possession of the indicia of the
Collateral and the Collateral in whatever physical form contained, including:
source codes, labels, stationery, documents, instruments and advertising
materials. If Agent exercises this right to take possession of the Collateral,
Borrowers shall, upon demand, assemble it in the best manner reasonably possible
and make it available to Agent at a place reasonably convenient to Agent. In
addition, with respect to all Collateral, Agent and Lenders shall be entitled to
all of the rights and remedies set forth herein and further provided by the
Uniform Commercial Code or other Applicable Law. Upon the occurrence and
continuance of an Event of Default, upon written request of Agent, each Borrower
shall, and Agent may, at its option, instruct all suppliers, carriers,
forwarders, warehousers or others receiving or holding cash, checks, Inventory,
documents or instruments in which Agent holds a security interest to deliver
same to Agent and/or subject to Agent’s order and if they shall come into any
Borrower’s possession, they, and each of them, shall be held by such Borrower in
trust as Agent’s trustee, and such Borrower will immediately deliver them to
Agent in their original form together with any necessary endorsement.

 

--------------------------------------------------------------------------------

4.7.      Books and Records. Each Borrower shall (a) keep proper books of record
and account in which full, true and correct entries will be made of all dealings
or transactions of or in relation to its business and affairs; (b) set up on its
books accruals with respect to all taxes, assessments, charges, levies and
claims; and (c) on a reasonably current basis set up on its books, from its
earnings, allowances against doubtful Receivables, advances and investments and
all other proper accruals (including by reason of enumeration, accruals for
premiums, if any, due on required payments and accruals for depreciation,
obsolescence, or amortization of properties), which should be set aside from
such earnings in connection with its business. All determinations pursuant to
this subsection shall be made in accordance with, or as required by, GAAP
consistently applied in the opinion of such independent public accountant as
shall then be regularly engaged by Borrowers.

4.8.      Financial Disclosure. Each Borrower will, at the request of Agent,
deliver to Agent and each Lender copies of any of such Borrower’s financial
statements, trial balances, reports and management letters provided to such
Borrower by its accountant’s or auditor’s. Each Borrower hereby (i) permits and
authorizes Agent and, so long as an Event of Default shall have occurred and be
continuing, each Lender to communicate directly with its independent certified
public accountants and (ii) irrevocably authorizes and shall instruct those
accountants and advisors to disclose, exhibit and deliver to Agent and each
Lender copies of any such Borrower’s financial statements, trial balances and
other supporting financial documents and accounting records of any sort,
schedules and information (including copies of any issued management letters)
with respect to the business operations, financial status and other affairs of
such Borrower in the accountant’s or auditor’s possession; provided, that unless
Agent has notified such Borrower that an Event of Default has occurred and is
continuing, a representative of such Borrower shall be permitted to participate
in and be present at any meeting (whether by telephone or in person) of Agent
with such accountants or advisors. Each Borrower hereby authorizes all
Governmental Bodies to furnish to Agent and each Lender copies of reports or
examinations relating to such Borrower, whether made by such Borrower or
otherwise; however, Agent and each Lender will attempt to obtain such
information or materials directly from such Borrower prior to obtaining such
information or materials from such accountants or Governmental Bodies; provided,
that unless Agent has notified such Borrower that an Event of Default has
occurred and is continuing, a representative of such Borrower shall be permitted
to participate in and be present at any meeting (whether by telephone or in
person) of Agent with such Governmental Bodies.

4.9.      Compliance with Laws. Each Borrower shall comply in all material
respects with all Applicable Laws with respect to the Collateral or any part
thereof or to the operation of such Borrower’s business the non-compliance with
which could reasonably be expected to have a Material Adverse Effect. Each
Borrower may, however, contest or dispute any Applicable Laws in any reasonable
manner, provided that any related Lien is inchoate or stayed and sufficient
reserves are established to the reasonable satisfaction of Agent to protect
Agent’s Lien on or security interest in the Collateral.

 

--------------------------------------------------------------------------------

4.10.    Inspection of Premises; Appraisals. At all reasonable times Agent and
each Lender shall have full access to and the right to audit, check, inspect and
make abstracts and copies from each Borrower’s books, records, audits,
correspondence and all other papers relating to the Collateral and the operation
of each Borrower’s business (in each case, other than such privileged
communications with legal counsel). Agent, any Lender and their agents may enter
upon any premises of any Borrower at any time during business hours and at any
other reasonable time, and from time to time, for the purpose of inspecting the
Collateral and any and all records pertaining thereto and the operation of such
Borrower’s business and performing appraisals of Borrowers’ Inventory, at
Borrowers’ sole cost and expense, which appraisal of Borrowers’ Inventory shall
be performed at least two times during any year; provided, however, if an Event
of Default has occurred and is continuing such appraisal shall be performed as
often as Agent in its sole discretion may request. The applicable Borrower shall
be provided with reasonable notice of any of the foregoing, provided, that no
such notice shall be required at any time that an Event of Default has occurred
and is continuing.

4.11.    Insurance. The assets and properties of each Borrower at all times
shall be maintained in accordance with the requirements of all insurance
carriers which provide insurance with respect to the assets and properties of
such Borrower so that such insurance shall remain in full force and effect. Each
Borrower shall bear the full risk of any loss of any nature whatsoever with
respect to the Collateral. At each Borrower’s own cost and expense in amounts
and with carriers reasonably acceptable to Agent, each Borrower shall (a) keep
all its insurable properties and properties in which such Borrower has an
interest insured against the hazards of fire, sprinkler leakage, those hazards
covered by extended coverage insurance and such other hazards, and for such
amounts, as is customary in the case of companies engaged in businesses similar
to such Borrower’s including business interruption insurance; (b) maintain
insurance in such amounts as is customary in the case of companies engaged in
businesses similar to such Borrower insuring against larceny, embezzlement or
other criminal misappropriation of insured’s officers and employees who may
either singly or jointly with others at any time have access to the assets or
funds of such Borrower either directly or through authority to draw upon such
funds or to direct generally the disposition of such assets; (c) maintain public
and product liability insurance against claims for personal injury, death or
property damage suffered by others; (d) maintain all such worker’s compensation
or similar insurance as may be required under the laws of any state or
jurisdiction in which such Borrower is engaged in business; (e) furnish Agent
with (i) copies of all policies and evidence of the maintenance of such policies
by the renewal thereof at least ten (10) days before any expiration date, and
(ii) appropriate loss payable endorsements in form and substance reasonably
satisfactory to Agent, naming Agent as a lender loss payee and additional
insured as its interests may appear with respect to all insurance coverage
referred to in clauses (a) and (c) above, and providing (A) no such insurance
shall be affected by any act or neglect of the insured or owner of the property
described in such policy, and (B) that such policy and loss payable clauses may
not be cancelled, amended or terminated unless at least thirty (30) days’ prior
written notice is given to Agent. In the event of any loss thereunder, the
carriers named therein hereby are directed by Agent and the applicable Borrower
to make payment for

 

--------------------------------------------------------------------------------

such loss to Agent and not to such Borrower and Agent jointly. If any insurance
losses are paid by check, draft or other instrument payable to any Borrower and
Agent jointly, Agent may endorse such Borrower’s name thereon and do such other
things as Agent may deem advisable to reduce the same to cash. Upon the
occurrence and continuation of an Event of Default and the exercise by Agent of
remedies under Article XI, Agent is hereby authorized to adjust and compromise
claims under insurance coverage referred to in clauses (a) and (b) above. All
loss recoveries received by Agent upon any such insurance with respect to
Inventory shall be applied to the Obligations, in such order as Agent in its
reasonable discretion exercised in good faith shall determine. Any deficiency
thereon shall be paid by Borrowers to Agent, on demand. Anything hereinabove to
the contrary notwithstanding, with respect to any loss recoveries received by
Agent upon any insurance with respect to Collateral other than Inventory so long
as (x) no Event of Default or Default shall then have occurred, (y) Borrowers
shall use such insurance proceeds to repair, replace or restore the insurable
property which was the subject of the insurable loss and for no other purpose in
full compliance with all applicable legal requirements and so that the
improvements shall be at least equal in value and general utility as they were
prior to the damage or destruction, and (z) Borrowing Agent shall provide Agent
with evidence reasonably satisfactory to Agent that the insurance proceeds will
be used by Borrowers to repair, replace or restore the insured property which
was the subject of the insurable loss within 180 days after the date of receipt
of such proceeds by Agent and an estimate of the costs and expenses of such
repair, replacement or restoration, then Agent shall hold such proceeds as cash
collateral and release such proceeds to Borrowers as needed to be used to
repair, replace or restore such insured property upon receipt of evidence
satisfactory to Agent in its sole discretion of the costs and expenses required
to repair, replace or restore such insured property. If the work to be done is
structural or if the cost of the work, as estimated by Borrowers, shall exceed
$2,500,000 (hereinafter, collectively, “Major Work”), Borrowing Agent shall,
prior to the commencement of the Major Work, furnish to Agent for its approval:
(i) complete plans and specifications for the Major Work, with satisfactory
evidence of the approval thereof (a) by all governmental authorities whose
approval is required and (b) by an architect reasonably satisfactory to Agent
(hereinafter, the “Architect”) and which shall be accompanied by the Architect’s
signed estimate, bearing the Architect’s seal, of the entire cost of completing
the Major Work; (ii) certified or photostatic copies of all permits and
approvals required by law in connection with the commencement of the Major Work
and as and when obtainable, the conduct of the Major Work, and (iii) a surety
bond and/or guaranty of the payment for and completion of the Major Work, which
bond or guaranty shall be in form and substance satisfactory to Agent and shall
be signed by a surety or sureties, or guarantor or guarantors, as the case may
be, who are acceptable to Agent, and in an amount not less than the Architect’s
estimate of the entire cost of completing the Work, less the sum of Undrawn
Availability and the amount of insurance proceeds (or condemnation award), if
any, then held by Agent as cash collateral for application toward the cost of
the Major Work. Borrowers shall not commence any of the Major Work until
Borrowers shall have complied with the applicable requirements referred to in
this Section 4.11, and after commencing the Major Work, Borrowers shall perform
the Major Work diligently and in good faith in accordance with the plans and
specifications referred to in this Section 4.11, if applicable.

4.12.    Failure to Pay Insurance. If any Borrower fails to obtain insurance as
hereinabove provided, or to keep the same in force and an Event of Default has
occurred and is continuing, Agent, if Agent so elects, may obtain such insurance
and pay the premium therefor on behalf of such Borrower, and charge Borrowers’
Account therefor as a Revolving Advance of a Domestic Rate Loan and such
expenses so paid shall be part of the Obligations.

 

--------------------------------------------------------------------------------

4.13.    Payment of Taxes. Each Borrower will pay, when due, all taxes,
assessments and other Charges lawfully levied or assessed upon such Borrower or
any of the Collateral including real and personal property taxes, assessments
and charges and all franchise, income, employment, social security benefits,
withholding, and sales taxes, subject to Borrower’s right to contest in good
faith any of the above as set forth in Section 4.13. If any tax by any
Governmental Body is or may be imposed on or as a result of any transaction
between any Borrower and Agent or any Lender which Agent or any Lender may be
required to withhold or pay or if any taxes, assessments, or other Charges
remain unpaid after the date fixed for their payment, or if any claim shall be
made which, in Agent’s or the Required Lenders’ reasonable judgment, could
reasonably be expected to create a valid Lien on the Collateral, Agent may upon
five (5) Business Days prior notice to Borrowers pay the taxes, assessments or
other Charges and each Borrower hereby indemnifies and holds Agent and each
Lender harmless in respect thereof. Agent will not pay any taxes, assessments or
Charges to the extent that any applicable Borrower has contested or disputed
those taxes, assessments or Charges in good faith, by expeditious protest,
administrative or judicial appeal or similar proceeding provided that any
related tax lien is stayed and sufficient reserves are established to the
reasonable satisfaction of Agent to protect Agent’s security interest in or Lien
on the Collateral. The amount of any payment by Agent under this Section 4.13
shall be charged to Borrowers’ Account as a Revolving Advance of a Domestic Rate
Loan and added to the Obligations of the applicable Borrower and, until
Borrowers shall furnish Agent with an indemnity therefor (or supply Agent with
evidence reasonably satisfactory to Agent that due provision for the payment
thereof has been made), Agent may hold without interest any balance standing to
Borrowers’ credit and Agent shall retain its security interest in and Lien on
any and all Collateral held by Agent.

4.14.    Payment of Leasehold Obligations. Each Borrower shall at all times pay,
when and as due, its rental obligations under all leases under which it is a
tenant, and shall otherwise comply, in all material respects, with all other
terms of such leases and keep them in full force and effect and, at Agent’s
request will provide evidence of having done so, except where the failure to pay
such contractual obligations would not have a Material Adverse Effect.

 

 

4.15.

Receivables.

(a)       Nature of Receivables. Each of the Receivables shall be a bona fide
and valid account representing a bona fide indebtedness incurred by the Customer
therein named, for a fixed sum as set forth in the invoice relating thereto
(provided immaterial or unintentional invoice errors shall not be deemed to be a
breach hereof) with respect to an absolute sale or lease and delivery of goods
upon stated terms of a Borrower or a Credit Party, as applicable, or work, labor
or services theretofore rendered by a Borrower or a Credit Party, as applicable,
as of the date each Receivable is created. Same shall be due and owing in
accordance with the applicable Borrower’s or Credit Party’s, as applicable,
standard terms of sale without dispute, setoff or counterclaim except as may be
stated on the accounts receivable schedules delivered by Borrowers to Agent.

 

--------------------------------------------------------------------------------

(b)       Solvency of Customers. Each Customer, to the best of each Borrower’s
or each Credit Party’s, as applicable, knowledge as of the date each Receivable
is created, is and will be solvent and able to pay all Receivables on which the
Customer is obligated in full when due or with respect to such Customers of any
Borrower or any Credit Party, as applicable, who are known to such Borrower or
such Credit Party, as applicable, to not be solvent, such Borrower or such
Credit Party, as applicable, has set up on its books and in its financial
records bad debt reserves adequate to cover such Receivables.

(c)       Location of Borrowers. Each Borrower’s and each Credit Party’s chief
executive office is located at the addresses set forth on Schedule 4.15(c)
hereto. Until written notice is given to Agent by Borrowing Agent of any other
office at which any Borrower or any Credit Party keeps its records pertaining to
Receivables, all such records shall be kept at such executive office.

(d)       Collection of Receivables. Until any Borrower’s authority to do so is
terminated by Agent (which notice Agent may give at any time following the
occurrence and during the continuance of an Event of Default), each Borrower
will, at such Borrower’s sole cost and expense, but on Agent’s behalf and for
Agent’s account, collect as Agent’s property and in trust for Agent all amounts
received on its Receivables, and shall not commingle such collections with any
Borrower’s funds or use the same except to pay Obligations. Each Borrower shall
deposit in the Blocked Account or, upon request by Agent, deliver to Agent, in
original form and on the date of receipt thereof, all checks, drafts, notes,
money orders, acceptances, cash and other evidences of Indebtedness. Pursuant to
the debenture or other applicable document under English law, as applicable,
following the occurrence and during the continuance of an Event of Default or
the crystallization of a floating charge in respect of Receivables, PEL shall,
at the request of Agent, collect as Agent’s property and in trust for Agent all
amounts received on its Receivables, and shall not commingle such collections
with PEL’s funds or use the same except to pay the Obligations.

(e)       Notification of Assignment of Receivables. At any time following the
occurrence and during the continuance of an Event of Default or a Default, Agent
shall have the right to send notice of the assignment of, and Agent’s security
interest in and Lien on, the Receivables to any and all Customers or any third
party holding or otherwise concerned with any of the Collateral. Thereafter,
Agent shall have the sole right to collect the Receivables, take possession of
the Collateral, or both. Agent’s actual collection expenses, including, but not
limited to, stationery and postage, telephone and telegraph, secretarial and
clerical expenses and the salaries of any collection personnel used for
collection, may be charged to Borrowers’ Account and added to the Obligations.

 

--------------------------------------------------------------------------------

(f)        Power of Agent to Act on Borrowers’ Behalf. Agent shall have the
right to receive, endorse, assign and/or deliver in the name of Agent or any
Borrower or any Credit Party, as applicable, any and all checks, drafts and
other instruments for the payment of money relating to the Receivables, and each
Borrower and each Credit Party, as applicable, hereby waives notice of
presentment, protest and non-payment of any instrument so endorsed. Each
Borrower and each Credit Party, as applicable, hereby constitutes Agent or
Agent’s designee as such Borrower’s or such Credit Party’s, as applicable,
attorney with power (i) to endorse such Borrower’s or such Credit Party’s, as
applicable, name upon any notes, acceptances, checks, drafts, money orders or
other evidences of payment or Collateral; (ii) to sign such Borrower’s or such
Credit Party’s, as applicable, name on any invoice or bill of lading relating to
any of the Receivables, drafts against Customers, assignments and verifications
of Receivables; (iii) to send verifications of Receivables to any Customer; (iv)
to sign such Borrower’s or such Credit Party’s, as applicable, name on all
financing statements or any other documents or instruments deemed necessary or
appropriate by Agent to preserve, protect, or perfect Agent’s interest in the
Collateral and to file same; (v) to demand payment of the Receivables; (vi) to
enforce payment of the Receivables by legal proceedings or otherwise; (vii) to
exercise all of such Borrower’s or such Credit Party’s, as applicable, rights
and remedies with respect to the collection of the Receivables and any other
Collateral; (viii) to settle, adjust, compromise, extend or renew the
Receivables; (ix) to settle, adjust or compromise any legal proceedings brought
to collect Receivables; (x) to prepare, file and sign such Borrower’s or such
Credit Party’s, as applicable, name on a proof of claim in bankruptcy or similar
document against any Customer; (xi) to prepare, file and sign such Borrower’s or
such Credit Party’s, as applicable, name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Receivables; and
(xii) to do all other acts and things necessary to carry out this Agreement;
provided, however, such power shall not be exercised with respect to clauses
(i), (ii) and (v) through (xii) unless an Event of Default has occurred and is
continuing. All acts of said attorney or designee are hereby ratified and
approved, and said attorney or designee shall not be liable for any acts of
omission or commission nor for any error of judgment or mistake of fact or of
law, unless done with willful misconduct or with gross (not mere) negligence (as
determined by a court of competent jurisdiction in a final non-appealable
judgment); this power being coupled with an interest is irrevocable while any of
the Obligations of the applicable Borrower or Credit Party, as applicable,
remain unpaid. Agent shall have the right at any time following the occurrence
and during the continuance of an Event of Default, to change the address for
delivery of mail addressed to any Borrower or any Credit Party, as applicable,
to such address as Agent may designate and to receive, open and dispose of all
mail addressed to any Borrower or any Credit Party, as applicable.

(g)       No Liability. Neither Agent nor any Lender shall, under any
circumstances or in any event whatsoever, have any liability for any error or
omission or delay of any kind occurring in the settlement, collection or payment
of any of the Receivables or any instrument received in payment thereof, or for
any damage resulting therefrom. Following the occurrence and during the
continuance of an Event of Default, Agent may, without notice or consent from
any Borrower or any Credit Party, as applicable, sue upon or otherwise collect,
extend the time of payment of, compromise or settle for cash, credit or upon any
terms any of the Receivables or any other securities, instruments or insurance
applicable thereto and/or release any obligor thereof. Agent is authorized and
empowered to accept following the occurrence and during the continuance of an
Event of Default the return of the goods represented by any of the Receivables,
without notice to or consent by any Borrower or any Credit Party, as applicable,
all without discharging or in any way affecting any Borrower’s or any Credit
Party’s, as applicable, liability hereunder.

 

--------------------------------------------------------------------------------

(h)       Establishment of a Lockbox Account, Dominion Account. (i) All proceeds
of Collateral of Borrowers shall be deposited by Borrowers into either (x) a
lockbox account, dominion account or such other “blocked account” (“Blocked
Accounts”) established at a bank or banks (each such bank, a “Blocked Account
Bank”) pursuant to an arrangement with such Blocked Account Bank as may be
selected by Borrowing Agent and be reasonably acceptable to Agent or (y)
depository accounts (“Depository Accounts”) established at the Agent for the
deposit of such proceeds. Each applicable Borrower, Agent and each Blocked
Account Bank shall enter into a deposit account control agreement in form and
substance reasonably satisfactory to Agent directing such Blocked Account Bank
to transfer such funds so deposited to Agent, either to any account maintained
by Agent at said Blocked Account Bank or by wire transfer to appropriate
account(s) of Agent. All funds deposited in such Blocked Accounts shall
immediately become the property of Agent (except as otherwise provided in
agreements entered into by Agent with respect to Blocked Accounts located
outside of the United States) and Borrowing Agent shall obtain the agreement by
such Blocked Account Bank to waive any offset rights against the funds so
deposited. Neither Agent nor any Lender assumes any responsibility for such
blocked account arrangement, including any claim of accord and satisfaction or
release with respect to deposits accepted by any Blocked Account Bank
thereunder. Each agreement with respect to a Blocked Account shall not be
terminable by any Borrower or Borrowing Agent without the express written
consent of Agent, until this Agreement shall have been terminated in accordance
with its terms and all Obligations paid in full in immediately available funds.

(i)        (ii) PEL shall maintain deposit accounts in a bank branch office
located in the England and Wales and Agent shall be granted, pursuant to
debenture or other applicable document under English law, a charge over such
accounts and such debenture or other applicable document shall grant Agent the
right to send a notice to the applicable bank(s) pursuant to which Agent shall
have the sole right to instruct such bank as to the funds in such deposit
account and upon an Event of Default, automatic crystallization or the Agent
otherwise seeking to crystallize the floating charge upon such events, subject
to Applicable Law, Agent shall have such rights to further instruct and to apply
funds in such accounts to the Obligations;

(j)         (iii) All deposit accounts and investment accounts of each Borrower
and its Subsidiaries are set forth on Schedule 4.15(h).

(k)       Adjustments. No Borrower nor any Credit Party will, without Agent’s
consent, compromise or adjust any material amount of the Receivables (or extend
the time for payment thereof) or accept any material returns of merchandise or
grant any additional discounts, allowances or credits thereon except for those
compromises, adjustments, returns, discounts, credits and allowances as have
been heretofore customary in the business of such Borrower or Credit Party, as
applicable.

4.16.    Inventory. To the extent Inventory held for sale or lease has been
produced by any Borrower, it has been and will be produced by such Borrower in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder.

4.17.    Maintenance of Equipment. The Equipment which is material to the
business described in Section 5.22 hereof shall be maintained in good operating
condition and repair (reasonable wear and tear excepted) and all necessary
replacements of and repairs thereto shall be made so that the value and
operating efficiency of such material Equipment shall be maintained and
preserved. No Borrower shall use or operate the Equipment in material violation
of any law, statute, ordinance, code, rule or regulation. Each Borrower shall
have the right to sell Equipment to the extent set forth in Section 4.3 hereof.

 

--------------------------------------------------------------------------------

4.18.    Exculpation of Liability. Nothing herein contained shall be construed
to constitute Agent or any Lender as any Borrower’s agent for any purpose
whatsoever, nor shall Agent or any Lender be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof. Neither
Agent nor any Lender, whether by anything herein or in any assignment or
otherwise, assume any of any Borrower’s obligations under any contract or
agreement assigned to Agent or such Lender, and neither Agent nor any Lender
shall be responsible in any way for the performance by any Borrower of any of
the terms and conditions thereof.

4.19.    Environmental Matters. Except as noted in Section 5.7, including the
Schedule thereto:

(a)       Borrowers shall ensure that the Real Property and all operations and
businesses conducted thereon remains in compliance with all Environmental Laws
except where noncompliance could not reasonably be expected to have a Material
Adverse Effect and they shall not place or permit to be placed any Hazardous
Substances on any Real Property except as permitted by Applicable Law or
appropriate governmental authorities and except where such placement could not
reasonably be expected to have a Material Adverse Effect .

(b)       At Agent’s request, Borrowers shall establish and maintain a system to
assure and monitor continued compliance with all applicable Environmental Laws
which system shall include periodic reviews of such compliance.

(c)       Borrowers shall (i) employ in connection with the use of the Real
Property appropriate technology necessary to maintain compliance with any
applicable Environmental Laws and (ii) dispose of any and all Hazardous Waste
generated at the Real Property only at facilities and with carriers that
maintain valid permits under RCRA and any other applicable Environmental Laws.
Borrowers shall use their best efforts to obtain certificates of disposal, such
as hazardous waste manifest receipts, from all treatment, transport, storage or
disposal facilities or operators employed by Borrowers in connection with the
transport or disposal of any Hazardous Waste generated at the Real Property.

(d)       In the event any Borrower obtains, gives or receives notice of any
Release or threat of Release of a reportable quantity of any Hazardous
Substances at the Real Property (any such event being hereinafter referred to as
a “Hazardous Discharge”) or receives any notice of violation, request for
information or notification that it is potentially responsible for investigation
or cleanup of environmental conditions at the Real Property, demand letter or
complaint, order, citation, or other written notice with regard to any Hazardous
Discharge or violation of Environmental Laws affecting the Real Property or any
Borrower’s interest therein (any of the foregoing is referred to herein as an
“Environmental Complaint”) from any Person, including any state agency
responsible in whole or in part for environmental matters in the state in which
the Real Property is located or the United States Environmental Protection
Agency (any such person or entity hereinafter the “Authority”), then Borrowing
Agent shall, within five (5) Business Days, give written notice of same to Agent
detailing facts and circumstances of which any Borrower is aware giving rise to
the Hazardous Discharge or Environmental Complaint. Such information is to be
provided to allow Agent to protect its security interest in and Lien on the Real
Property and the Collateral and is not intended to create nor shall it create
any obligation upon Agent or any Lender with respect thereto.

 

--------------------------------------------------------------------------------

(e)       Borrowing Agent shall promptly forward to Agent copies of any request
for information, notification of potential liability, demand letter relating to
potential responsibility with respect to the investigation or cleanup of
Hazardous Substances at any other site owned, operated or used by any Borrower
to dispose of Hazardous Substances and shall continue to forward copies of
correspondence between any Borrower and the Authority regarding such claims to
Agent until the claim is settled. Borrowing Agent shall promptly forward to
Agent copies of all documents and reports concerning a Hazardous Discharge at
the Real Property that any Borrower is required to file under any Environmental
Laws. Such information is to be provided solely to allow Agent to protect
Agent’s security interest in and Lien on the Real Property and the Collateral.

(f)        Borrowers shall respond promptly to any material Hazardous Discharge
or Environmental Complaint relating to the Real Property or any Borrower’s
interest therein and take all necessary action in order to safeguard the health
of any Person and to avoid subjecting the Collateral or Real Property to any
Lien. If any Borrower shall fail to respond promptly to any material Hazardous
Discharge or material Environmental Complaint or any Borrower shall fail to
comply with any of the requirements of any Environmental Laws, Agent on behalf
of Lenders may, but without the obligation to do so, for the sole purpose of
protecting Agent’s interest in the Collateral: (A) give such notices or (B)
enter onto the Real Property (or authorize third parties to enter onto the Real
Property) and take such actions as Agent (or such third parties as directed by
Agent) deem reasonably necessary or advisable, to clean up, remove, mitigate or
otherwise deal with any such Hazardous Discharge or Environmental Complaint. All
reasonable costs and expenses incurred by Agent and Lenders (or such third
parties acting on behalf of Agent) in the exercise of any such rights, including
any sums paid in connection with any judicial or administrative investigation or
proceedings, fines and penalties, together with interest thereon from the date
expended at the Default Rate for Domestic Rate Loans constituting Revolving
Advances shall be paid upon demand by Borrowers, and until paid shall be added
to and become a part of the Obligations secured by the Liens created by the
terms of this Agreement or any other agreement between Agent, any Lender and any
Borrower.

(g)       Promptly upon the reasonable written request of Agent from time to
time following receipt by any Borrower of an Environmental Complaint which could
reasonably be expected to have a Material Adverse Effect, Borrowers shall
provide Agent, at Borrowers’ expense, with an environmental site assessment or
environmental audit report prepared by an environmental engineering firm
acceptable in the reasonable opinion of Agent, to assess with a reasonable
degree of certainty the existence of a Hazardous Discharge and the potential
costs in connection with abatement, cleanup and removal of any Hazardous
Substances found on, under, at or within the Real Property. Any report or
investigation of such Hazardous Discharge proposed and acceptable to an
appropriate Authority that is charged to oversee the clean-up of such Hazardous
Discharge shall be acceptable to Agent. If such estimates, individually or in
the aggregate, exceed $100,000, Agent shall have the right to require Borrowers
to post a bond, letter of credit or other security reasonably satisfactory to
Agent to secure payment of these costs and expenses. In addition to all other
rights provided for in this Section 4.19(g), Agent shall have an additional
one-time right to require an environmental site assessment or environmental
audit report as described in this Section 4.19(g), for the Real Property located
in Massachusetts, for any reason whatsoever.

 

--------------------------------------------------------------------------------

(h)       Borrowers shall defend and indemnify Agent and Lenders and hold Agent,
Lenders and their respective employees, agents, directors and officers harmless
from and against all loss, liability, damage and expense, claims, costs, fines
and penalties, including attorney’s fees, suffered or incurred by Agent or
Lenders under or on account of any Environmental Laws, including the assertion
of any Lien thereunder, with respect to any Hazardous Discharge, the presence of
any Hazardous Substances affecting the Real Property, whether or not the same
originates or emerges from the Real Property or any contiguous real estate,
including any loss of value of the Real Property as a result of the foregoing
except to the extent such loss, liability, damage and expense is attributable to
any Hazardous Discharge resulting from actions on the part of Agent or any
Lender. Borrowers’ obligations under this Section 4.19 shall arise upon the
discovery of the presence of any Hazardous Substances at the Real Property,
whether or not any federal, state, or local environmental agency has taken or
threatened any action in connection with the presence of any Hazardous
Substances. Borrowers’ obligation and the indemnifications hereunder shall
survive the termination of this Agreement.

(i)        For purposes of Section 4.19 and 5.7, all references to Real Property
shall be deemed to include all of each Borrower’s right, title and interest in
and to its owned and leased premises.

4.20.    Financing Statements. Except as respects the financing statements filed
by Agent and the financing statements described on Schedule 1.2, no financing
statement covering any of the Collateral or any proceeds thereof is on file in
any public office.

 

 

4.21.

Release of Collateral.

(a)       In the event that (i) PEL enters into a credit agreement with a lender
based in the United Kingdom that is secured by the Receivables of PEL, (ii) no
Default or Event of Default shall have occurred and be continuing and (iii)
Agent receives payment of at least $5,000,000 in immediately available funds to
be applied to repay Advances, then on the date Agent receives payment of the
funds described in subclause (iii) of this Section 4.21(a), the PEL Receivables
Advance Rate and the PEL Receivables Sublimit Amount shall each be reduced to
zero and at Borrowers’ expense Agent shall take all steps reasonably required to
release its Lien in the Receivables of PEL and terminate the UK Security
Documents.

(b)       In the event that (i) PI enters into a Sale Leaseback Transaction that
generates cash proceeds of not less than $10,000,000, (ii) no Default or Event
of Default shall have occurred and be continuing, and (iii) Agent receives
payment of at least $10,000,000 in immediately available funds to be applied to
repay Advances in accordance with Section 2.21, then on the date Agent receives
payment of the funds described in subclause (iii) of this Section 4.21(b), Agent
shall release its Mortgage on the Real Property located in Hudson, New
Hampshire.

 

 

--------------------------------------------------------------------------------

V.

REPRESENTATIONS AND WARRANTIES.

Each Borrower represents and warrants as follows:

5.1.      Authority. Each Borrower has full power, authority and legal right to
enter into this Agreement and the Other Documents and to perform all its
respective Obligations hereunder and thereunder. This Agreement and the Other
Documents have been duly executed and delivered by each Borrower, and this
Agreement and the Other Documents constitute the legal, valid and binding
obligation of such Borrower enforceable in accordance with their terms, except
as such enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally. The execution,
delivery and performance of this Agreement and of the Other Documents (a) are
within such Borrower’s corporate powers have been duly authorized by all
necessary corporate action, are not in contravention of law or the terms of such
Borrower’s by-laws, certificate of incorporation or other applicable documents
relating to such Borrower’s formation or to the conduct of such Borrower’s
business or of any material agreement or undertaking to which such Borrower is a
party or by which such Borrower is bound, (b) will not conflict with or violate
any law or regulation, or any judgment, order or decree of any Governmental
Body, (c) will not require the Consent of any Governmental Body or any other
Person material to the operation and conduct of the business of such Borrower,
except those Consents set forth on Schedule 5.1 hereto, all of which will have
been duly obtained, made or compiled prior to the Closing Date and which are in
full force and effect and (d) will not conflict with, nor result in any breach
in any of the provisions of or constitute a default under or result in the
creation of any Lien except Permitted Encumbrances upon any asset of such
Borrower under the provisions of any material agreement, charter document,
material instrument, by-law or other material instrument to which such Borrower
is a party or by which it or its property is a party or by which it may be
bound.

 

 

5.2.

Formation and Qualification.

(a)       Each Borrower is duly incorporated or formed and in good standing
under the laws of the state listed on Schedule 5.2(a) and is qualified to do
business and is in good standing in the states listed on Schedule 5.2(a) which
constitute all states in which qualification and good standing are necessary for
such Borrower to conduct its business and own its property and where the failure
to so qualify could reasonably be expected to have a Material Adverse Effect on
such Borrower. Each Borrower has delivered to Agent true and complete copies of
its certificate of incorporation and by-laws, or certificate of formation and
operating agreement, as the case may be, and will promptly notify Agent of any
amendment or changes thereto.

(b)       On the Closing Date, the only Subsidiaries of each Borrower are listed
on Schedule 5.2(b). Other than POC, PEL, SDK and Presstek Canada, as of the
Closing Date, no Subsidiary has any material assets or any material Indebtedness
or, except for operations as sales offices, conducts any trade or business,
except for (i) Precision Acquisition Corp., whose activities and assets are
limited to holding the stock of SDK and Precision Lithograining Corporation
(which is dormant), and (ii) ABD Canada Holding whose activities and assets are
limited to holding the stock of Presstek Canada.

(c)       As of the Closing Date, the corporate structure of Borrowers and their
Subsidiaries is as set forth on Schedule 5.2(c).

(d)       Immediately following the completion of the Restructuring, the
corporate structure of Borrowers and their Subsidiaries is intended to be as set
forth on Schedule 5.2(d).

5.3.      Survival of Representations and Warranties. All representations and
warranties of such Borrower contained in this Agreement and the Other Documents
shall be true at the time of such Borrower’s execution of this Agreement and the
Other Documents, and shall survive the execution, delivery and acceptance
thereof by the parties thereto and the closing of the transactions described
therein or related thereto.

5.4.      Tax Returns. Each Borrower’s federal tax identification number is set
forth on Schedule 5.4. Each Borrower has filed all material federal, state and
local tax returns and other reports each is required by law to file and has paid
all material taxes, assessments, fees and other governmental charges that are
due and payable. Federal, state and local income tax returns of each Borrower
have been examined and reported upon by the appropriate taxing authority or
closed by applicable statute and satisfied for all fiscal years prior to and
including the fiscal year ending December 31, 2005. The provision for taxes on
the books of each Borrower is adequate for all years not closed by applicable
statutes, and for its current fiscal year, and no Borrower has any knowledge of
any deficiency or additional assessment in connection therewith not provided for
on its books.

 

 

5.5.

Financial Statements.

(a)       The pro forma balance sheet of Borrowers on a Consolidated Basis (the
“Pro Forma Balance Sheet”) furnished to Agent on the Closing Date reflects the
consummation of the transactions contemplated under this Agreement
(collectively, the “Transactions”) and is accurate, complete and correct and
fairly reflects, in all material respects, the financial condition of Borrowers
on a Consolidated Basis as of the Closing Date after giving effect to the
Transactions, and has been prepared in accordance with GAAP, consistently
applied. The Pro Forma Balance Sheet has been reviewed by the President, Chief
Financial Officer or Treasurer of Borrowing Agent on behalf of Borrowing Agent
and Borrowers and to the best knowledge of such officer, the Pro Forma Balance
Sheet is complete and correct in all material respects. All financial statements
referred to in this subsection 5.5(a), including the related schedules and notes
thereto, have been prepared, in accordance with GAAP, except as may be disclosed
in such financial statements.

(b)       The twelve-month cash flow projections of Borrowers on a Consolidated
Basis and their projected balance sheets as of the Closing Date, copies of which
are annexed hereto as Exhibit 5.5(b) (the “Projections”) were prepared by the
President, Chief Financial Officer or Treasurer of Borrowing Agent on behalf of
Borrowing Agent and Borrowers, are based on underlying assumptions which provide
a reasonable basis for the projections contained therein and reflect Borrowers’
judgment based on present circumstances of the most likely set of conditions and
course of action for the projected period. The cash flow Projections together
with the Pro Forma Balance Sheet, are referred to as the “Pro Forma Financial
Statements”.

 

--------------------------------------------------------------------------------

(c)       The consolidated balance sheets of Borrowers and such other Persons
described therein (including the accounts of all Subsidiaries for the respective
periods during which a subsidiary relationship existed) as of January 3, 2009,
and the related statements of income, changes in stockholder’s equity, and
changes in cash flow for the period ended on such date, all accompanied by
reports thereon containing opinions without qualification by independent
certified public accountants, copies of which have been delivered to Agent, have
been prepared in accordance with GAAP, consistently applied (except for changes
in application in which such accountants concur and present fairly, in all
material respects, the financial position of Borrowers and their Subsidiaries at
such date and the results of their operations for such period. Since October 3,
2009, there has been no change in the condition, financial or otherwise, of
Borrowers or their Subsidiaries as shown on the consolidated balance sheet as of
such date and no change in the aggregate value of machinery, equipment and Real
Property owned by Borrowers and their respective Subsidiaries, except changes in
the Ordinary Course of Business, none of which individually or in the aggregate
could reasonably be expected to result in a Material Adverse Effect.

5.6.      Entity Names. No Borrower has been known by any other corporate name
in the past five years and does not sell Inventory under any other name except
as set forth on Schedule 5.6, nor has any Borrower been the surviving
corporation or company of a merger or consolidation or acquired all or
substantially all of the assets of any Person during the preceding five (5)
years.

 

 

5.7.

O.S.H.A. and Environmental Compliance.

(a)       Each Borrower is in material compliance with, and its facilities,
business, assets, property, leaseholds, Real Property and Equipment are in
compliance in all material respects with, the provisions of the Federal
Occupational Safety and Health Act, the Environmental Protection Act, RCRA and
all other Environmental Laws; to Borrowers’ knowledge, there are no outstanding
citations, notices or orders of non-compliance issued to any Borrower or
relating to its business, assets, property, leaseholds or Equipment under any
such laws, rules or regulations.

(b)       Each Borrower has been issued all required federal, state and local
licenses, certificates or permits relating to all applicable Environmental Laws
required in respect of the operation of its respective businesses, where the
failure to obtain same would result in, or is reasonably likely to result in, a
Material Adverse Effect.

(c)       (i) There are no visible signs of releases, spills, discharges, leaks
or disposal (collectively referred to as “Releases”) of a material amount of
Hazardous Substances at, upon, under or within any Real Property; (ii) there are
no underground storage tanks or polychlorinated biphenyls on the Real Property;
(iii) the Real Property has never been used as a treatment, storage or disposal
facility of Hazardous Waste; and (iv) no Hazardous Substances are present on the
Real Property in violation of any Environmental Law, excepting such quantities
as are handled in accordance with all applicable manufacturer’s instructions and
governmental regulations and in proper storage containers and as are necessary
for the operation of the commercial business of any Borrower or of its tenants.

 

 

--------------------------------------------------------------------------------

 

5.8.

Solvency; No Litigation, Violation, Indebtedness or Default.

(a)       After giving effect to the Transactions, each Borrower will be
solvent, able to pay its debts as they mature, will have capital sufficient to
carry on its business and all businesses in which it is about to engage, and (i)
as of the Closing Date, the fair present saleable value of its assets,
calculated on a going concern basis, is in excess of the amount of its
liabilities and (ii) subsequent to the Closing Date, the fair saleable value of
its assets (calculated on a going concern basis) will be in excess of the amount
of its liabilities.

(b)       Except as disclosed in Schedule 5.8(b), no Borrower has (i) any
pending or to the knowledge of Borrowers, threatened litigation, arbitration,
actions or proceedings which could reasonably be expected to result in a
Material Adverse Effect, and (ii) except as set forth in the financial
statements provided to Agent, as of the Closing Date, no Borrower has any
liabilities or indebtedness for borrowed money other than the Obligations.

(c)       No Borrower is in violation of any applicable statute, law, rule,
regulation or ordinance in any respect which could reasonably be expected to
have a Material Adverse Effect, nor is any Borrower in violation of any order of
any court, Governmental Body or arbitration board or tribunal, in each case
which could reasonably be expected to result in a Material Adverse Effect.

(d)       No Borrower nor any member of the Controlled Group maintains or
contributes to any Plan other than those listed on Schedule 5.8(d) hereto. (i)
No Pension Benefit Plan has incurred any “accumulated funding deficiency,” as
defined in Section 302(a)(2) of ERISA and Section 412(a) of the Code, whether or
not waived, and each Borrower and each member of the Controlled Group has met
all applicable minimum funding requirements under Section 302 of ERISA in
respect of each Pension Benefit Plan; (ii) each Plan which is intended to be a
qualified plan under Section 401(a) of the Code as currently in effect has been
determined by the Internal Revenue Service to be qualified under Section 401(a)
of the Code and the trust related thereto is exempt from federal income tax
under Section 501(a) of the Code; (iii) neither any Borrower nor any member of
the Controlled Group has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
which are unpaid; (iv) no Pension Benefit Plan has been terminated by the plan
administrator thereof nor by the PBGC, and there is no occurrence which would
cause the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Benefit Plan; (v) at this time, the current value of the assets of each
Pension Benefit Plan exceeds the present value of the accrued benefits and other
liabilities of such Plan and neither any Borrower nor any member of the
Controlled Group knows of any facts or circumstances which would materially
change the value of such assets and accrued benefits and other liabilities; (vi)
neither any Borrower nor any member of the Controlled Group has breached any of
the responsibilities, obligations or duties imposed on it by ERISA with respect
to any Plan; (vii) neither any Borrower nor any member of a Controlled Group has
incurred any liability for any excise tax arising under Section 4972 or 4980B of
the Code, and no fact exists which could give rise to any such liability; (viii)
neither any Borrower nor any member of the Controlled Group nor any fiduciary
of, nor any trustee to, any Plan, has engaged in a “prohibited transaction”
described in Section 406 of the ERISA or Section 4975 of the Code nor taken any
action which would constitute or result in a Termination Event with respect to
any such Plan which is subject to ERISA; (ix) each Borrower and each member of
the Controlled Group has made all contributions due and payable with respect to
each Plan; (x) there exists no event described in Section 4043(b) of ERISA, for
which the thirty (30) day notice period has not been waived; (xi) neither any
Borrower nor any member of the Controlled Group has any fiduciary responsibility
for investments with respect to any plan existing for the benefit of persons
other than employees or former employees of any Borrower and any member of the
Controlled Group; (xii) neither any Borrower nor any member of the Controlled
Group maintains or contributes to any Plan which provides health, accident or
life insurance benefits to former employees, their spouses or dependents, other
than in accordance with Section 4980B of the Code; (xiii) neither any Borrower
nor any member of the Controlled Group has withdrawn, completely or partially,
from any Multiemployer Plan so as to incur liability under the Multiemployer
Pension Plan Amendments Act of 1980 and there exists no fact which would
reasonably be expected to result in any such liability; and (xiv) no Plan
fiduciary (as defined in Section 3(21) of ERISA) has any liability for breach of
fiduciary duty or for any failure in connection with the administration or
investment of the assets of a Plan.

 

--------------------------------------------------------------------------------

5.9.      Patents, Trademarks, Copyrights and Licenses. All material patents,
patent applications, trademarks, trademark applications, service marks, service
mark applications, copyrights, copyright applications, design rights,
tradenames, assumed names, trade secrets and licenses owned or utilized by any
Borrower are set forth on Schedule 5.9, are valid and have been duly registered
or filed with all appropriate Governmental Bodies except as otherwise set forth
in Schedule 5.9(a) and constitute all of the intellectual property rights which
are necessary for the operation of its business; to the best of Borrower’s
knowledge, there is no objection to or pending challenge to the validity of any
such patent, trademark, copyright, design rights, tradename, trade secret or
license and no Borrower is aware of any grounds for any challenge, in each case
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect, except as set forth in Schedule 5.9 hereto. To the
extent material to the operation of any Borrower’s business, each patent, patent
application, patent license, trademark, trademark application, trademark
license, service mark, service mark application, service mark license, design
rights, copyright, copyright application and copyright license owned or held by
any Borrower and all trade secrets used by any Borrower consist of original
material or property developed by such Borrower or was lawfully acquired by such
Borrower from the proper and lawful owner thereof. Each of such items has been
reasonably well maintained so as to preserve the value thereof from the date of
creation or acquisition thereof. With respect to all software used by any
Borrower other than off the shelf software generally available to any Person,
such Borrower is in possession of, or is licensed to use, all source and object
codes related to each piece of software or is the beneficiary of a source code
escrow agreement, each such source code escrow agreement being listed on
Schedule 5.9 hereto. Borrowers shall be required to update Schedule 5.9 on a
quarterly basis in conjunction with each Compliance Certificate provided to
Agent pursuant to Section 9.8 hereunder.

5.10.    Licenses and Permits. Except as set forth in Schedule 5.10, each
Borrower (a) is in material compliance with and (b) has procured and is now in
possession of, all material licenses or permits required by any applicable
federal, state, provincial or local law, rule or regulation for the operation of
its business in each jurisdiction wherein it is now conducting or proposes to
conduct business and where the failure to procure such licenses or permits would
result in, or is reasonably likely to result in, a Material Adverse Effect and
all such licenses and permits are valid and in full force and effect, except as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

--------------------------------------------------------------------------------

5.11.    Default of Indebtedness. Other than in respect of Indebtedness to be
repaid on the Closing Date, no Borrower is in default in the payment of the
principal of or interest on any Indebtedness or under any instrument or
agreement under or subject to which any Indebtedness has been issued and no
event has occurred under the provisions of any such instrument or agreement
which with or without the lapse of time or the giving of notice, or both,
constitutes or would constitute an event of default thereunder, in each case,
which would result in, or is reasonably likely to result in, a Material Adverse
Effect.

5.12.    No Default. No Borrower is in default in the payment or performance of
any of its contractual obligations which would result in, or is reasonably
likely to result in, a Material Adverse Effect.

5.13.    No Burdensome Restrictions. No Borrower is party to any contract or
agreement the performance of which could reasonably be expected to have a
Material Adverse Effect. Each Borrower has heretofore delivered to Agent true
and complete copies of all material contracts to which it is a party or to which
it or any of its properties is subject, the breach or violation of which could
reasonably be expected to have a Material Adverse Effect. No Borrower has agreed
or consented to cause or permit in the future (upon the happening of a
contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien which is not a Permitted Encumbrance.

5.14.    No Labor Disputes. No Borrower is involved in any material labor
dispute; there are no strikes or walkouts or union organization of any
Borrower’s employees threatened (to any Borrower’s knowledge) or in existence
and no labor contract is scheduled to expire during the Term other than as set
forth on Schedule 5.14 hereto.

5.15.    Margin Regulations. No Borrower is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect. No part of the proceeds of any Advance will be used for
“purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.

5.16.    Investment Company Act. No Borrower is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, nor is it controlled by such a company.

5.17.    Disclosure. No representation or warranty made by any Borrower in this
Agreement or in any financial statement, report, certificate or any other
document furnished in connection herewith contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements herein or therein not misleading under the circumstances in which
they were made or deemed made. There is no fact known to any Borrower or which
reasonably should be known to such Borrower which such Borrower has not
disclosed to Agent in writing with respect to the transactions contemplated by
this Agreement which could reasonably be expected to have a Material Adverse
Effect.

 

 

--------------------------------------------------------------------------------

 

5.18.

Intentionally Omitted.

5.19.    Swaps. Other than a Lender-Provided Interest Rate Hedge, no Borrower is
a party to, nor will it be a party to, any swap agreement whereby such Borrower
has agreed or will agree to swap interest rates or currencies unless same
provides that damages upon termination following an event of default thereunder
are payable on an unlimited “two-way basis” without regard to fault on the part
of either party.

5.20.    Conflicting Agreements. No provision of any material mortgage,
indenture, contract, agreement, judgment, decree or order binding on any
Borrower or affecting the Collateral in any material respect conflicts with, or
requires any Consent which has not already been obtained, or would in any way
prevent the execution, delivery or performance of, the terms of this Agreement
or the Other Documents.

5.21.    Application of Certain Laws and Regulations. Neither any Borrower nor
any Affiliate of any Borrower is subject to any law, statute, rule or regulation
which regulates the incurrence of any Indebtedness, including laws, statutes,
rules or regulations relative to common or interstate carriers or to the sale of
electricity, gas, steam, water, telephone, telegraph or other public utility
services.

5.22.    Business and Property of Borrowers. Upon and after the Closing Date,
Borrowers do not propose to engage in any business other than manufacturing and
marketing of printing solutions, including products, services and activities
related thereto. On the Closing Date, each Borrower will own all the property
and possess all of the rights and Consents necessary for the conduct of the
business of such Borrower other than those where the failure to obtain such
right or Consent could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

5.23.    Section 20 Subsidiaries. Borrowers do not intend to use and shall not
use any portion of the proceeds of the Advances, directly or indirectly, to
purchase during the underwriting period, or for 30 days thereafter, Ineligible
Securities being underwritten by a Section 20 Subsidiary.

 

 

5.24.

Anti-Terrorism Laws.

(a)       General. To the knowledge of each Borrower, after reasonable inquiry,
none of the Borrowers nor any Affiliate of any Borrower is in violation of any
Anti-Terrorism Law or engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

(b)       Executive Order No. 13224. To the best knowledge of each Borrower,
after reasonable inquiry, none of the Borrowers nor any Affiliate of any
Borrower or their respective agents acting or benefiting in any capacity in
connection with the Advances or other transactions hereunder, is any of the
following (each a “Blocked Person”):

 

--------------------------------------------------------------------------------

(i)        a Person that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order No. 13224;

(ii)       a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order No. 13224;

(iii)      a Person or entity with which any Lender is prohibited from dealing
or otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv)      a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;

(v)       a Person or entity that is named as a “specially designated national”
on the most current list published by the U.S. Treasury Department Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list, or

(vi)      a Person or entity who is affiliated or associated with a Person or
entity listed above.

To the best knowledge of Borrowers, after reasonable inquiry, no Borrowers nor
to the knowledge of any Borrower, any of its agents acting in any capacity in
connection with the Advances or other transactions hereunder (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person, or (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order No. 13224.

5.25.    Trading with the Enemy. No Borrower has engaged, nor does it intend to
engage, in any business or activity prohibited by the Trading with the Enemy
Act.

 

VI.

AFFIRMATIVE COVENANTS.

Each Borrower shall, until payment in full of the Obligations and termination of
this Agreement:

6.1.      Payment of Fees. Pay to Agent on demand all usual and customary fees
and expenses which Agent incurs in connection with (a) the forwarding of Advance
proceeds and (b) the establishment and maintenance of any Blocked Accounts or
Depository Accounts as provided for in Section 4.15(h). Agent may, without
making demand, charge Borrowers’ Account for all such fees and expenses.

 

--------------------------------------------------------------------------------

6.2.      Conduct of Business and Maintenance of Existence and Assets. (a)
Conduct and operate its business according to good business practices and
maintain all of its properties useful or necessary in its business in good
working order and condition (reasonable wear and tear excepted and except as may
be disposed of in accordance with the terms of this Agreement), including all
licenses, patents, copyrights, design rights, tradenames, trade secrets and
trademarks and take all actions necessary to enforce and protect the validity of
any intellectual property right or other right included in the Collateral; (b)
keep in full force and effect its existence and comply in all material respects
with the laws and regulations governing the conduct of its business where the
failure to do so could reasonably be expected to have a Material Adverse Effect;
and (c) make all such reports and pay all such franchise and other taxes and
license fees and do all such other acts and things as may be lawfully required
to maintain its rights, licenses, leases, powers and franchises under the laws
of the United States or any political subdivision thereof where the failure to
do so could reasonably be expected to have a Material Adverse Effect.

6.3.      Violations. Promptly notify Agent in writing of any violation of any
law, statute, regulation or ordinance of any Governmental Body, or of any agency
thereof, applicable to any Borrower which could reasonably be expected to have a
Material Adverse Effect.

6.4.      Government Receivables. Take all commercially reasonable steps
necessary to protect Agent’s interest in the Collateral under the Federal
Assignment of Claims Act, the Uniform Commercial Code and all other applicable
state or local statutes or ordinances and deliver to Agent appropriately
endorsed, any instrument or chattel paper connected with any Receivable arising
out of contracts in an aggregate amount greater than $500,000 between any
Borrower and the United States, any state or any department, agency or
instrumentality of any of them.

6.5.      Fixed Charge Coverage Ratio. (x) Commencing with the fiscal quarter
ending January 1, 2011, and for each fiscal quarter thereafter up to and
including the fiscal quarter ending on or about September 30, 2011, cause to be
maintained as of the end of each such fiscal quarter, a Fixed Charge Coverage
Ratio of not less than 1.0 to 1.0 and (y) for each fiscal quarter ending on or
after the fiscal quarter ending on or about December 31, 2011, for the four
fiscal quarter period then ended, a Fixed Charge Coverage Ratio of not less than
1.0 to 1.0 for each such four fiscal quarter period.

6.6.      Execution of Supplemental Instruments. Execute and deliver to Agent
from time to time, upon two (2) Business Days following demand by Agent, such
supplemental agreements, statements, assignments and transfers, or instructions
or documents relating to the Collateral, and such other instruments as Agent may
reasonably request, in order that the full intent of this Agreement may be
carried into effect.

6.7.      Payment of Indebtedness. Pay, discharge or otherwise satisfy at or
before maturity (subject, where applicable, to specified grace periods and, in
the case of the trade payables, to normal payment practices) all its obligations
and liabilities of whatever nature, except when the failure to do so could not
reasonably be expected to have a Material Adverse Effect or when the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and each Borrower shall have provided for such reserves as Agent may
reasonably deem proper and necessary, subject at all times to any applicable
subordination arrangement in favor of Lenders.

 

--------------------------------------------------------------------------------

6.8.      Standards of Financial Statements. Cause all financial statements
referred to in Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12, 9.13 and 9.14 as to
which GAAP is applicable to be complete and correct in all material respects
(subject, in the case of interim financial statements, to normal year-end audit
adjustments) and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein (except as
concurred in by such reporting accountants or officer, as the case may be, and
disclosed therein).

6.9.      Federal Securities Laws. Promptly notify Agent in writing if any
Borrower or any of its Subsidiaries (i) is required to file periodic reports
under the Exchange Act, (ii) registers any securities under the Exchange Act or
(iii) files a registration statement under the Securities Act.

6.10.    Intercompany Accounts Payable. (a) Promptly invoice each Foreign
Subsidiary for any and all accounts payable due and owing to any Borrower and
(b) cause each Foreign Subsidiary to repay any and all such accounts payable
within one hundred and twenty (120) days of their respective invoice dates. If
any Foreign Subsidiary shall not repay any such accounts payable within such
120-day period, Agent shall establish a reserve in an amount equal to the
aggregate amount of all such overdue accounts payable, which shall be the sole
right and remedy available to Agent due to any violation of this Section 6.10
and no Default or Event of Default shall be deemed to have occurred if such
repayment does not occur. Notwithstanding the foregoing, the provisions of this
Section 6.10 shall not apply to the loan made by Borrowers to PEL prior to the
Closing Date in the outstanding principal amount of $18,237,000.

6.11.    Guarantees. If Borrowers shall not have consummated the Restructuring
within ten (10) Business Days following the Closing Date, Borrowers shall, at
Agent’s request, take all steps reasonably required to cause each Subsidiary
that is not a Borrower or a Guarantor to (a) execute and deliver to Agent a
Guaranty in form and substance satisfactory to Agent in its sole discretion and
become a Guarantor, (b) enter into a security agreement in form and substance
satisfactory to Agent in its sole discretion granting a first priority security
interest to Agent for its benefit and for the ratable benefit of Lenders in all
of its assets to secure payment of the Obligations, (c) enter into a pledge
agreement in form and substance satisfactory to Agent in its sole discretion
pledging 100% of its Equity Interest in any other Subsidiary (except a Foreign
Subsidiary, in which case the pledging Subsidiary shall pledge at least 66% of
its Equity Interest in such other Foreign Subsidiary), and (d) deliver to Agent
all documents, including legal opinions, it may reasonably require to establish
compliance with the foregoing.

6.12.    Post-Closing. (a) Deliver to Agent no later than forty-five (45) days
after the Closing Date annual financial statements that meet the requirements of
Section 9.7 for the fiscal year of Borrowers ending January 2, 2010, which
financial statements shall not differ materially from the internal financial
statements for the fiscal year ending January 2, 2010 provided by Borrowers to
Agent.

(b)       Use commercially reasonable efforts to deliver to Agent no later than
forty-five (45) days after the Closing Date Lien Waiver Agreements with respect
to all locations where Inventory (including Inventory situated at installers
(“riggers”) of (i) PEL and (ii) Presstek Canada, in each case with an appraised
value of at least $50,000 (based on the most recent appraisal received by Agent
in form and substance satisfactory to Agent in its sole discretion) is located,
which locations are not owned by PEL or Presstek Canada, as applicable.

 

--------------------------------------------------------------------------------

(c)       Deliver to Agent no later than sixty (60) days after the Closing Date
(i) a survey for the Real Property located in Massachusetts in form and
substance acceptable to Agent such that the title company shall issue the title
insurance policy insuring the Mortgage in standard ALTA form, in an amount equal
to not less than the fair market value of the Real Property located in
Massachusetts, without any survey exception which Agent shall not have approved
in writing, (ii) flood insurance acceptable to Agent for the Real Property
located in Massachusetts, (iii) evidence of zoning compliance for the Real
Property located in Massachusetts and (iv) certificates of occupancy for the
Real Property located in Massachusetts and New Hampshire acceptable to Agent.

(d)       With respect to the operating and payroll deposit accounts maintained
at Citizens Bank, (i) no later than March 31, 2009, refrain from (x) depositing
any additional funds into such deposit accounts and (y) writing checks out of
such deposit accounts; provided, however, to the extent that Borrowers do not
have check writing privileges out of Borrowers’ new PNC deposit account, such
March 31, 2009 date shall be extended one day for every day that such check
writing privileges are not granted, and (ii) no later than ninety (90) days
after the Closing Date, close such deposit accounts.

(e)       With respect to the Blocked Account maintained at Key Bank, close such
account no later than September 1, 2010.

(f)        No later than ten (10) Business Days after the Closing Date, cause
Presstek Canada to execute and deliver to Agent a Guaranty and Guarantor
Security Agreement and cause ABD Canada Holdings, Inc. to execute and deliver to
Agent a Pledge Agreement, Guaranty and Guarantor Security Agreement, in each
case, in form and substance acceptable to Agent in its reasonable discretion,
together with any other documents, agreements or instruments (including without
limitation such legal opinions and financing statements) as Agent shall require,
in each case, in form and substance acceptable to Agent in its sole discretion.

 

VII.

NEGATIVE COVENANTS.

Borrowers shall not, nor shall they permit any Subsidiary, until satisfaction in
full of the Obligations and termination of this Agreement, without, in each
case, the prior written consent of Required Lenders (or such greater percentage
as may be required under this Agreement) to:

 

 

7.1.

Merger, Consolidation, Acquisition and Sale of Assets.

(a)       Enter into any merger, consolidation or other reorganization with or
into any other Person or acquire all or a substantial portion of the assets or
Equity Interests of any Person or permit any other Person to consolidate with or
merge with it, except for the LI Merger and (ii) upon not less than five (5)
days prior notice to Agent, one or more Subsidiaries of any Borrower shall be
permitted to merge one into the other without the prior written consent of Agent
so long as any Subsidiary which is a Guarantor is the surviving corporation of
any such merger, and (iii) upon not less than five (5) days prior notice to
Agent, if at the time thereof and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and is continuing, (x) any
Subsidiary may merge into or consolidate with any Borrower in a transaction in
which such Borrower is the surviving entity, and (y) any Subsidiary may merge
into or consolidate with or into any wholly-owned Subsidiary of any Borrower in
a transaction in which the surviving entity is a wholly-owned Subsidiary of any
Borrower.

 

--------------------------------------------------------------------------------

(b)       Sell, lease, transfer or otherwise dispose of any of its properties or
assets, except (i) dispositions of Inventory and Equipment to the extent
expressly permitted by Section 4.3, (ii) dispositions of Collateral to the
extent that (x) the net cash proceeds of such sale are equal to (1) with respect
to Inventory, at least 80% of the appraised value of such Inventory (based on
the most recent appraisal of such Inventory in form and substance acceptable to
Agent in its sole discretion), (2) with respect to Real Property located in New
Hampshire, $10,000,000, (3) with respect to Real Property located in
Massachusetts, $1,000,000, and (4) with respect to Equipment, at least 80% of
the net book value of such Equipment before giving effect to any special reserve
and, in each case referenced in this clause (ii), so long as the proceeds of
such sale are applied in accordance with Section 2.21, (iii) subject to the
provisions of Section 5.9 hereof, transfers and dispositions in respect of
Intellectual Property assets of Borrowers, (iv) dispositions of worn-out,
obsolete, scrap or surplus assets no longer used or useful in the business of
Borrowers to the extent that the net cash proceeds of such sale are equal to at
least 80% of the net book value of such assets before giving effect to any
special reserve, (v) PI or any Foreign Subsidiary may transfer the Equity
Interests of any Foreign Subsidiary (other than PEL or Presstek Canada) to POC
so long as (x) POC and each such Foreign Subsidiary shall have executed and
delivered to Agent immediately prior to such transfer a Guaranty and Guarantor
Security Agreement, in each case satisfactory to Agent in its sole discretion,
(y) POC shall have executed and delivered to Agent immediately prior to such
transfer a Pledge Agreement satisfactory to Agent in its sole discretion
pledging at least 66% of the Equity Interests of POC in such Foreign Subsidiary,
and (z) PI shall have executed and delivered to Agent immediately prior to such
transfer a Pledge Agreement satisfactory to Agent in its sole discretion
pledging 100% of its Equity Interests in POC, (vi) PI may enter into a Sale
Leaseback Transaction on the terms and conditions set forth in Section 4.21(b),
(vii) guarantees, investments and loans otherwise permitted by Sections 7.3, 7.4
and 7.5, including the liquidation of any investments permitted under Section
7.4, (viii) Capital Expenditures permitted under Section 7.6, (ix) dividends and
distributions permitted under Section 7.7 and (x) by entering into any license
agreements with respect to Intellectual Property of any Borrower so long as (x)
such Borrower is the licensor under such license agreement, (y) such Borrower
shall not transfer ownership of such Intellectual Property to a third party
pursuant to such license or otherwise and (z) such Borrowers shall retain full
right to use such Intellectual Property pursuant to such license and otherwise.

7.2.      Creation of Liens. Create or suffer to exist any Lien or transfer upon
or against any of its property or assets now owned or hereafter acquired, except
Permitted Encumbrances.

7.3.      Guarantees. Become liable upon the obligations or liabilities of any
Person by assumption, endorsement or guaranty thereof or otherwise (other than
to Lenders) except (a) as disclosed on Schedule 7.3, (b) guarantees made in the
Ordinary Course of Business up to an aggregate amount of $200,000 at any time,
(c) the endorsement of checks in the Ordinary Course of Business, (d) Shortfall
Payment Guarantees in an aggregate amount not to exceed $1,800,000 at any time,
(e) indemnities of Borrowers pursuant to Section 10.2 of the LI Merger Document,
(f) unsecured guaranties of operating leases of Subsidiaries permitted under
Section 7.11.

 

--------------------------------------------------------------------------------

7.4.      Investments. Purchase or acquire obligations or Equity Interests of,
or any other interest in, any Person, except (i) (a) obligations issued or
guaranteed by the United States of America or any agency thereof, (b) commercial
paper with maturities of not more than 180 days and a published rating of not
less than A-1 or P-1 (or the equivalent rating), (c) certificates of deposit,
bankers’ acceptances, time deposits and money market deposit accounts having
maturities of not more than 180 days and repurchase agreements backed by United
States government securities of a commercial bank if (i) such bank has a
combined capital and surplus of at least $500,000,000, or (ii) its debt
obligations, or those of a holding company of which it is a Subsidiary, are
rated not less than A (or the equivalent rating) by a nationally recognized
investment rating agency, and (d) U.S. money market funds that invest solely in
obligations issued or guaranteed by the United States of America or an agency
thereof, or (ii) investments in Foreign Subsidiaries not to exceed $200,000 for
any Foreign Subsidiary so long as if any assets of such Foreign Subsidiary are
included in the calculation of the Formula Amount, such Foreign Subsidiary shall
have executed and delivered to Agent prior to such investment a Guaranty and
Guarantor Security Agreement, in each case satisfactory to Agent in its sole
discretion, and the owner of the Equity Interests of each such Foreign
Subsidiary shall have executed and delivered to Agent immediately prior to such
transfer a Pledge Agreement satisfactory to Agent in its sole discretion
pledging at least 66% of the Equity Interests in all of its Subsidiaries (except
100% of the Equity Interests of PEL and Presstek Canada shall be pledged to
Agent).

7.5.      Loans. Make advances, loans or extensions of credit to any Person,
including any Parent, Subsidiary or Affiliate except with respect to (a) the
extension of commercial trade credit in connection with the sale of Inventory in
the Ordinary Course of Business, (b) loans to its employees in the Ordinary
Course of Business not to exceed the aggregate amount of $250,000 at any time
outstanding, (c) loans to Foreign Subsidiaries not to exceed $1,500,000 in the
aggregate at any one time outstanding and (d) without duplication of clause (c),
outstanding loans to PEL made prior to the Closing Date not to exceed
$18,237,000 in the aggregate.

7.6.      Capital Expenditures. Contract for, purchase or make any expenditure
or commitments for Capital Expenditures (a) for the period commencing on the
Closing Date and ending on the last day of the fiscal quarter ending on or about
March 31, 2010 in an aggregate amount for Borrowers on a Consolidated Basis in
excess of $385,000, (b) in the fiscal quarter ending on or about June 30, 2010
in an aggregate amount for Borrowers on a Consolidated Basis in excess of
$1,238,000, (c) in the fiscal quarter ending on or about September 30, 2010 in
an aggregate amount for Borrowers on a Consolidated Basis in excess of
$1,139,000, (d) in the fiscal quarter ending December 31, 2010 in an aggregate
amount for Borrowers on a Consolidated Basis in excess of $614,000; provided,
however, in the event that Capital Expenditures during any fiscal quarter
described in clauses (a) through (d) above are less than the amount permitted
for such fiscal quarter, then the unused amount may be carried over and used in
any succeeding fiscal quarter during fiscal year 2010 but any such unused amount
may not be carried over into any succeeding fiscal year, and (e) commencing with
fiscal year 2011 and in any fiscal year thereafter, in an aggregate amount for
Borrowers on a Consolidated Basis in excess of $4,000,000; provided, however, in
the event that Capital Expenditures during any fiscal year other than fiscal
year 2010 are less than the amount permitted for such fiscal year, then the
unused amount (the “Fiscal Year Carryover Amount”) may be carried over and used
in the immediately succeeding fiscal year; provided, further, however, that any
Fiscal Year Carryover Amount shall be deemed to be the last amount spent in such
succeeding fiscal year.

 

--------------------------------------------------------------------------------

7.7.      Dividends. Declare, pay or make any dividend or distribution on any
shares of the common stock or preferred stock of Borrowers (other than dividends
or distributions payable in its stock, or split-ups or reclassifications of its
stock) or apply any of its funds, property or assets to the purchase, redemption
or other retirement of any common or preferred stock, or of any options to
purchase or acquire any such shares of common or preferred stock of Borrowers.

7.8.      Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness (exclusive of trade debt) except in respect of (i) Indebtedness to
Lenders; (ii) Indebtedness incurred for Capital Expenditures permitted under
Section 7.6 hereof, (iii) Indebtedness secured by any Lien set forth in clause
(h) or (j) of the definition of “Permitted Encumbrances” and (iv) Indebtedness
owing to a Borrower or a Guarantor permitted under Section 7.5.

7.9.      Nature of Business. Substantially change the nature of the business in
which it is presently engaged, nor except as specifically permitted hereby
purchase or invest, directly or indirectly, in any assets or property other than
in the Ordinary Course of Business for assets or property which are useful in,
necessary for and are to be used in its business as presently conducted.

7.10.    Transactions with Affiliates. Directly or indirectly, purchase, acquire
or lease any property from, or sell, transfer or lease any property to, or
otherwise enter into any transaction or deal with, any Affiliate, except (a)
transactions disclosed to the Agent, which are in the Ordinary Course of
Business, on an arm’s-length basis on terms and conditions no less favorable
than terms and conditions which would have been obtainable from a Person other
than an Affiliate and transactions between Affiliates permitted under Sections
7.1, 7.3, 7.4, 7.5 and 7.8 and (b) the Sale-Leaseback Transaction..

7.11.    Leases. Enter as lessee into any lease arrangement for real or personal
property (unless capitalized and permitted under Section 7.6 hereof) if after
giving effect thereto, aggregate annual rental payments for all leased property
would exceed $2,000,000 in the period commencing on the Closing Date and ending
on the last day of fiscal year 2010 in the aggregate for Borrowers on a
Consolidated Basis, $2,250,000 for the fiscal year ending on or about December
31, 2011, and thereafter, $2,500,000 for any one fiscal year in the aggregate
for Borrowers on a Consolidated Basis, exclusive of the Sale Leaseback
Transaction.

 

 

7.12.

Subsidiaries.

(a)       Form any Subsidiary (X) unless (i) such Subsidiary (x) with Agent’s
consent expressly joins in this Agreement as a Borrower and becomes jointly and
severally liable for the obligations of Borrowers hereunder, under the Notes,
and under any other agreement between any Borrower and Lenders, or (y) becomes a
Guarantor and grants a first priority security interest to Agent for its benefit
and for the ratable benefit of Lenders in all of its assets to secure payment of
the Obligations hereunder or in any Guaranty, the applicable documents to be in
form and substance acceptable to Agent in its sole discretion, and (ii) Agent
shall have received all documents, including legal opinions, it may reasonably
require to establish compliance with each of the foregoing conditions or (Y)
other than a Foreign Subsidiary that is directly owned by a Guarantor organized
or incorporated in the United States or any State or territory thereof which
Guarantor pledges 66% of the Equity Interests of such Foreign Subsidiary
pursuant to documents in form and substance acceptable to Agent in its sole
discretion.

 

--------------------------------------------------------------------------------

(b)       Enter into any legally established partnership, joint venture or
similar arrangement. (For the avoidance of doubt, for purposes of this Section
7.12(b), “partnership” and “joint venture” shall be strictly construed
consistent with the applicable legal meaning under Applicable Law.)

7.13.    Fiscal Year and Accounting Changes. Change its fiscal year from a
fiscal year ending on the Saturday closest to December 31 of each calendar year
or make any change (i) in accounting treatment and reporting practices except as
required by GAAP or (ii) in tax reporting treatment except as required by law.

7.14.    Pledge of Credit. Now or hereafter pledge Agent’s or any Lender’s
credit on any purchases or for any purpose whatsoever or use any portion of any
Advance in or for any business other than such Borrower’s business as conducted
on the date of this Agreement.

7.15.    Amendment of Articles of Incorporation, By-Laws. Amend, modify or waive
any term or material provision of its Articles of Incorporation or By-Laws in a
manner materially adverse to Agent or Lenders.

7.16.    Compliance with ERISA. (i) (x) Maintain, or permit any member of the
Controlled Group to maintain, or (y) become obligated to contribute, or permit
any member of the Controlled Group to become obligated to contribute, to any
Plan that is reasonably likely to result in a Material Adverse Effect, other
than those Plans disclosed on Schedule 5.8(d), (ii) engage, or permit any member
of the Controlled Group to engage, in any non-exempt “prohibited transaction”,
as that term is defined in section 406 of ERISA and Section 4975 of the Code,
(iii) incur, or permit any member of the Controlled Group to incur, any
“accumulated funding deficiency”, as that term is defined in Section 302 of
ERISA or Section 412 of the Code, (iv) terminate, or permit any member of the
Controlled Group to terminate, any Plan where such event could result in any
material liability of any Borrower or any member of the Controlled Group or the
imposition of a lien on the property of any Borrower or any member of the
Controlled Group pursuant to Section 4068 of ERISA, (v) assume, or permit any
member of the Controlled Group to assume, any obligation to contribute to any
Multiemployer Plan not disclosed on Schedule 5.8(d), (vi) incur, or permit any
member of the Controlled Group to incur, any withdrawal liability to any
Multiemployer Plan; (vii) fail promptly to notify Agent of the occurrence of any
Termination Event, (viii) fail to comply, or permit a member of the Controlled
Group to fail to comply, with the material requirements of ERISA or the Code or
other Applicable Laws in respect of any Plan where such failure would result in
any material liability of any Borrower or any member of the Controlled Group,
(ix) fail to meet, or permit any member of the Controlled Group to fail to meet,
all minimum funding requirements under ERISA or the Code or postpone or delay or
allow any member of the Controlled Group to postpone or delay any funding
requirement with respect of any Plan.

7.17.    Prepayment of Indebtedness. At any time, directly or indirectly, prepay
any Indebtedness (other than to Lenders), or repurchase, redeem, retire or
otherwise acquire any Indebtedness of any Borrower.

7.18.    Anti-Terrorism Laws. No Borrower shall, until satisfaction in full of
the Obligations and termination of this Agreement, nor shall it permit any
Affiliate or agent to:

 

--------------------------------------------------------------------------------

(a)       Conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person.

(b)       Deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order No.
13224.

(c)       Engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in the Executive Order No. 13224, the USA PATRIOT
Act or any other Anti-Terrorism Law. Borrowers shall deliver to Lenders any
certification or other evidence requested from time to time by any Lender in its
sole discretion, confirming Borrowers’ compliance with this Section.

7.19.    Membership/Partnership Interests. Elect to treat or permit any of its
Subsidiaries to (x) treat its limited liability company membership interests or
partnership interests, as the case may be, as securities as contemplated by the
definition of “security” in Section 8-102(15) and by Section 8-103 of Article 8
of Uniform Commercial Code or (y) certificate its limited liability company
membership interests or partnership interests, as the case may be.

7.20.    Trading with the Enemy Act. Engage in any business or activity in
violation of the Trading with the Enemy Act.

7.21.    Cash Balances. Permit Foreign Subsidiaries to maintain cash balances in
excess of $1,500,000 in the aggregate for more than ten (10) consecutive
Business Days. If Foreign Subsidiaries shall maintain cash balances in excess of
$1,500,000 in the aggregate for more than ten (10) consecutive Business Days, in
addition to all other rights and remedies available to Agent due to any
violation of this Section 7.21, Agent shall establish a reserve in an amount
equal to the amount of such excess until such time as the aggregate amount of
the outstanding balances no longer exceeds $1,500,000. Upon the occurrence of an
Event of Default, Borrowers shall cause all Foreign Subsidiaries to remit to
Agent on every Business Day all proceeds of cash balances maintained by Foreign
Subsidiaries in excess of such aggregate $1,500,000 to be applied by Agent to
repay Advances in such order as Agent in its sole discretion shall determine.
Notwithstanding the foregoing, (x) until such time as Presstek Canada shall have
complied with the requirements of Section 4.15(h), Presstek Canada shall be
deemed to be a “Foreign Subsidiary” within the meaning of this Section 7.21 and
(y) effective upon Presstek Canada’s compliance with requirements of this
Section 7.21, Presstek Canada shall no longer be deemed to be a “Foreign
Subsidiary” for purposes solely of this Section 7.21.

 

VIII.

CONDITIONS PRECEDENT.

8.1.      Conditions to Initial Advances. The agreement of Lenders to make the
initial Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Agent, immediately prior to or concurrently with the
making of such Advances, of the following conditions precedent:

(a)       Note. Agent shall have received the Notes duly executed and delivered
by an authorized officer of each Borrower;

 

--------------------------------------------------------------------------------

(b)       Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by this Agreement, any
related agreement or under law or reasonably requested by the Agent to be filed,
registered or recorded in order to create, in favor of Agent, a perfected
security interest in or lien upon the Collateral shall have been properly filed,
registered or recorded in each jurisdiction in which the filing, registration or
recordation thereof is so required or requested, and Agent shall have received
an acknowledgment copy, or other evidence satisfactory to it, of each such
filing, registration or recordation and satisfactory evidence of the payment of
any necessary fee, tax or expense relating thereto;

(c)       Corporate Proceedings of Borrowers. Agent shall have received a copy
of the resolutions in form and substance reasonably satisfactory to Agent, of
the Board of Directors of each Borrower authorizing (i) the execution, delivery
and performance of this Agreement, the Notes, the Mortgage and any related
agreements (collectively the “Documents”) and (ii) the granting by each Borrower
of the security interests in and liens upon the Collateral in each case
certified by the Secretary or an Assistant Secretary of each Borrower as of the
Closing Date; and, such certificate shall state that the resolutions thereby
certified have not been amended, modified, revoked or rescinded as of the date
of such certificate;

(d)       Incumbency Certificates of Borrowers. Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Borrower, dated
the Closing Date, as to the incumbency and signature of the officers of each
Borrower executing this Agreement, the Other Documents, any certificate or other
documents to be delivered by it pursuant hereto, together with evidence of the
incumbency of such Secretary or Assistant Secretary;

(e)       Corporate/ Company Proceedings of each Guarantor. Agent shall have
received a copy of the resolutions in form and substance reasonably satisfactory
to Agent, of the Board of Directors, Management Committee or, as applicable,
Managing Member of each Guarantor authorizing the execution, delivery and
performance of the Guaranty and each Other Document to which it is a party
certified by the Secretary or an Assistant Secretary of each Guarantor as of the
Closing Date; and, such certificate shall state that the resolutions thereby
certified have not been amended, modified, revoked or rescinded as of the date
of such certificate;

(f)        Incumbency Certificates of each Guarantor. Other than with respect to
(i) PEL, which shall be governed by the requirements of subsection (gg) of this
Section 8.11, and (ii) Presstek Canada, which shall be governed by the
requirements of subsection (hh) of this Section 8.11, Agent shall have received
a certificate of the Secretary or an Assistant Secretary of each Guarantor,
dated the Closing Date, as to the incumbency and signature of the officers of
each Guarantor executing this Agreement, any certificate or other documents to
be delivered by it pursuant hereto, together with evidence of the incumbency of
such Secretary or Assistant Secretary;

(g)       Certificates. Other than with respect to (i) PEL, which shall be
governed by the requirements of subsection (gg) of this Section 8.11, and (ii)
Presstek Canada, which shall be governed by the requirements of subsection (hh)
of this Section 8.11, Agent shall have received a copy of the Articles or
Certificate of Incorporation or Formation, as applicable, of each Borrower and
each Guarantor, and all amendments thereto, certified by the Secretary of State
or other appropriate official of its jurisdiction of incorporation or formation
together with copies of the By-Laws or Operating Agreement, as applicable, of
each Borrower and each Guarantor and all agreements of each Borrower’s and each
Guarantor’s shareholders or members, as applicable, certified as accurate and
complete by the Secretary of such Borrower and such Guarantor;

 

--------------------------------------------------------------------------------

(h)       Good Standing Certificates. Other than with respect to (i) PEL, which
shall be governed by the requirements of subsection (gg) of this Section 8.11,
and (ii) Presstek Canada, which shall be governed by the requirements of
subsection (hh) of this Section 8.11, Agent shall have received good standing
certificates for each Borrower and each Guarantor dated not more than twenty
(20) days prior to the Closing Date, issued by the Secretary of State or other
appropriate official of each Borrower’s and each Guarantor’s jurisdiction of
incorporation or formation and each jurisdiction where the conduct of each
Borrower’s and each Guarantor’s business activities or the ownership of its
properties necessitates qualification and where the failure to so qualify could
reasonably be expected to have a Material Adverse Effect;

(i)        Legal Opinion. Agent shall have received the executed legal opinions
of (w) McDermott Will & Emery LLP, (x) Reed Smith, LLP, (y) Blake, Cassels &
Graydon, LLP and (z) Devine, Hillimet & Branch, Professional Association in form
and substance satisfactory to Agent which shall cover such matters incident to
the transactions contemplated by this Agreement, the Note, the Other Documents,
the Guaranty and related agreements as Agent may reasonably require and each
Borrower hereby authorizes and directs such counsel to deliver such opinions to
Agent and Lenders;

(j)        No Litigation. (i) No litigation, investigation or proceeding before
or by any arbitrator or Governmental Body shall be continuing or threatened
against any Borrower or against the officers or directors of any Borrower (A) in
connection with this Agreement, the Other Documents or any of the transactions
contemplated thereby and which, in the reasonable opinion of Agent, is deemed
material or (B) which could, in the reasonable opinion of Agent, have a Material
Adverse Effect; and (ii) no injunction, writ, restraining order or other order
of any nature materially adverse to any Borrower or the conduct of its business
or inconsistent with the due consummation of the Transactions shall have been
issued by any Governmental Body;

(k)       Financial Condition Certificates. Agent shall have received an
executed Financial Condition Certificate in the form of Exhibit 8.1(k).

(l)        Collateral Examination. Agent shall have completed Collateral
examinations and received appraisals, the results of which shall be satisfactory
in form and substance to Lenders, of the Receivables, Inventory, General
Intangibles, Real Property and Equipment of each Borrower, the Receivables of
PEL and the Receivables and Inventory of Presstek Canada and all books and
records in connection with the foregoing, together with a reliance letter from
Great American Advisory & Valuation Services, LLC with respect to the Inventory
appraisal dated October 2009; and the parties hereto hereby agree that with
respect to any appraisal of Inventory of Borrowers, (x) Borrowers may select and
retain the appraiser so long as said appraisal (or a reliance letter
satisfactory to Agent in its sole discretion) is issued to Agent and (y) Great
American Advisory & Valuation Services, LLC is an appraiser acceptable to Agent;

 

--------------------------------------------------------------------------------

(m)      Fees. Agent shall have received all fees payable to Agent and Lenders
on or prior to the Closing Date hereunder, including pursuant to Article III
hereof;

(n)       Pro Forma Financial Statements. Agent shall have received a copy of
the Pro Forma Financial Statements and the Projections which shall be
satisfactory in all respects to Lenders;

 

(o)

Intentionally Omitted;

 

(p)

Intentionally Omitted;

(q)       Insurance. Agent shall have received in form and substance reasonably
satisfactory to Agent, certified copies of Borrowers’ casualty insurance
policies, together with loss payable endorsements on Agent’s standard form of
loss payee endorsement naming Agent as loss payee, and certified copies of
Borrowers’ liability insurance policies, together with endorsements naming Agent
as an additional insured;

(r)        Title Insurance. Agent shall have received fully paid mortgagee title
insurance policies (or binding commitments to issue title insurance policies,
marked to Agent’s satisfaction to evidence the form of such policies to be
delivered with respect to the Mortgage), in standard ALTA form, issued by a
title insurance company satisfactory to Agent, each in an amount equal to not
less than the fair market value of the Real Property subject to the Mortgage,
insuring the Mortgage to create a valid Lien on the Real Property with no
exceptions which Agent shall not have approved in writing and no survey
exceptions which Agent shall not have approved in writing (it being understood
receipt by Agent of the survey for the Real Property in Massachusetts is not a
condition of closing);

(s)       Environmental Reports. Agent shall have received all environmental
studies and reports prepared by independent environmental engineering firms with
respect to all Real Property owned or leased by any Borrower;

(t)        Payment Instructions. Agent shall have received written instructions
from Borrowing Agent directing the application of proceeds of the initial
Advances made pursuant to this Agreement;

(u)       Blocked Accounts. Agent shall have received duly executed agreements
establishing the Blocked Accounts or Depository Accounts with financial
institutions acceptable to Agent for the collection or servicing of the
Receivables and proceeds of the Collateral, including a deposit account control
agreement with Citizens Bank in form and substance reasonably satisfactory to
Agent pursuant to which Agent shall have the sole right, upon an Event of
Default, to instruct such bank to sweep all funds deposited in such accounts to
an account maintained by Agent;

(v)       Consents. Agent shall have received any and all Consents necessary to
permit the effectuation of the transactions contemplated by this Agreement and
the Other Documents; and, Agent shall have received such Consents and waivers of
such third parties as might assert claims with respect to the Collateral, as
Agent and its counsel shall deem necessary;

 

--------------------------------------------------------------------------------

(w)      No Adverse Material Change. (i) since September 30, 2009, there shall
not have occurred any event, condition or state of facts which could reasonably
be expected to have a Material Adverse Effect and (ii) no representations made
or information supplied to Agent or Lenders shall have been proven to be
inaccurate or misleading in any material respect;

(x)       Third Party Agreements. Agent shall have received landlord, mortgagee
or warehouseman agreements satisfactory to Agent with respect to all premises
leased by any Borrower or at which books and records or Inventory with an
appraised value of at least $50,000 (based on the most recent appraisal received
by Agent in form and substance satisfactory to Agent in its sole discretion) is
located;

(y)       Mortgage. Agent shall have received in form and substance satisfactory
to Lenders (i) an executed Mortgage and (ii) a title policy, for all of the Real
Property;

 

(z)

Intentionally Omitted;

 

(aa)

Intentionally Omitted;

(bb)     Guarantees and Other Documents. Agent shall have received (i) the
executed Guarantees, (ii) the executed Guarantor Security Agreement, (iii) the
executed Pledge Agreement, (iv) the executed Other Documents, together with (v)
the UK Security Documents, and (vi) the Canadian Security Documents, all in form
and substance satisfactory to Agent;

(cc)     Contract Review. Agent shall have reviewed all material contracts of
Borrowers including leases, union contracts, labor contracts, vendor supply
contracts, license agreements and distributorship agreements and such contracts
and agreements shall be satisfactory in all respects to Agent;

(dd)     Closing Certificate. Agent shall have received a closing certificate
signed by the Chief Financial Officer of each Borrower dated as of the date
hereof, stating that (i) all representations and warranties set forth in this
Agreement and the Other Documents are true and correct on and as of such date,
(ii) Borrowers are on such date in compliance with all the terms and provisions
set forth in this Agreement and the Other Documents and (iii) on such date no
Default or Event of Default has occurred or is continuing;

(ee)     Borrowing Base. Agent shall have received evidence from Borrowers that
the aggregate amount of Eligible Receivables and Eligible Inventory is
sufficient in value and amount to support Advances in the amount requested by
Borrowers on the Closing Date;

(ff)      Undrawn Availability. After giving effect to the initial Advances
hereunder, Borrowers shall have Undrawn Availability of at least $6,000,000
(inclusive of cash of Borrowers (other than cash of Foreign Subsidiaries))
evidenced by a Borrowing Base Certificate satisfactory to Agent; provided,
however, that for purposes of calculating Undrawn Availability on the Closing
Date, the Availability Block shall be deemed to be zero ($0).;

 

--------------------------------------------------------------------------------

 

(gg)

UK Certificate. A certificate from a director of PEL:

(i)        attaching a certified copy of the resolution of the board of
directors of PEL in the form referred to in paragraph (c) above;

(ii)       written resolution of the single member amending the Articles to
remove the directors discretion to decline registration of shares subject to
security of any lender and approving the entry into an upstream guarantee;

(iii)      including a specimen of the signature of each person authorized by
the resolution referred to in sub-paragraph (i) above in relation to the
Documents and Other Documents;

 

(iv)

attaching a certified copy of its register of members;

 

(v)

attaching a certified copy of its certificate of incorporation;

(vi)      attaching a certified copy of its memorandum and articles of
association; and

 

(vii)

including a declaration of solvency;

(hh)     Charges. Evidence satisfactory to the Agent that no outstanding charges
are registered against PEL (other than in favor of Agent for the benefit of
Lenders);

(ii)       Compliance with Laws. Agent shall be reasonably satisfied that each
Borrower is in compliance in all material respects with all pertinent federal,
state, local or territorial regulations, including those with respect to the
Federal Occupational Safety and Health Act, the Environmental Protection Act,
ERISA and the Trading with the Enemy Act;

(jj)       LI Merger. Agent shall have received evidence satisfactory to Agent
in its sole discretion that the LI Merger has occurred or is occurring on the
Closing Date simultaneously with the closing of the Transaction and that the
proceeds of the LI Merger in an amount equal to at least $6,600,000 (plus or
minus the amount of working capital obligations made pursuant to Section 2.11 of
the LI Merger Document) have been received by Borrowers in immediately available
funds by wire transfer.

(kk)     Natwest Lien Termination. Agent shall have received (i) a letter
executed by an appropriate officer of National Westminster Bank, in form and
substance satisfactory to Agent in its sole discretion, stating that the lien of
National Westminster Bank may be released and (ii) a form MG02 executed by an
appropriate officer of PEL, in form and substance satisfactory to Agent in its
sole discretion and suitable to be filed at Companies House.

(ll)       Other. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the Transactions shall be
reasonably satisfactory in form and substance to Agent and its counsel.

 

--------------------------------------------------------------------------------

8.2.      Conditions to Each Advance. The agreement of Lenders to make any
Advance requested to be made on any date (including the initial Advance), is
subject to the satisfaction of the following conditions precedent as of the date
such Advance is made:

(a)       Representations and Warranties. Each of the representations and
warranties made by any Borrower in or pursuant to this Agreement, the Other
Documents and any related agreements to which it is a party, and each of the
representations and warranties contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement, the Other Documents or any related agreement shall be true and
correct in all material respects (or, if the applicable representation or
warranty contains a materiality standard, are true and correct in all respects)
on and as of such date as if made on and as of such date except with respect to
representations and warranties made as of an earlier date, in which case such
representations and warranties shall meet the foregoing criteria on and as of
such earlier date, except for changes or developments in any Borrower’s business
or operations that would render the information in the Questionnaire, any
schedule or other such document either materially inaccurate or incomplete, so
long as Agent has consented to such changes or such changes are permitted by
this Agreement;

(b)       No Default. No Event of Default or Default shall have occurred and be
continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date; provided, however that Agent, in its sole
discretion, may continue to make Advances notwithstanding the existence of an
Event of Default or Default and that any Advances so made shall not be deemed a
waiver of any such Event of Default or Default; and

(c)       Maximum Advances. In the case of any type of Advance requested to be
made, after giving effect thereto, the aggregate amount of such type of Advance
shall not exceed the maximum amount of such type of Advance permitted under this
Agreement.

Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Borrower as of the date of such Advance that
the conditions contained in this subsection shall have been satisfied.

 

IX.

INFORMATION AS TO BORROWERS.

Each Borrower shall, or (except with respect to Section 9.11) shall cause
Borrowing Agent on its behalf to, until satisfaction in full of the Obligations
and the termination of this Agreement:

9.1.      Disclosure of Material Matters. Immediately upon learning thereof,
report to Agent all matters materially adversely affecting the value,
enforceability or collectibility of any portion of the Collateral, including any
Borrower’s reclamation or repossession of, or the return to any Borrower of, a
material amount of goods or claims or disputes asserted by any Customer or other
obligor.

 

--------------------------------------------------------------------------------

9.2.      Schedules. Deliver to Agent (a) on or before the twentieth (20th) day
of each month as and for the prior month (i) accounts receivable ageings
inclusive of reconciliations to the general ledger and the Agent’s loan activity
report, (ii) accounts payable schedules inclusive of reconciliations to the
general ledger, (iii) Inventory reports and (b) (i) on or before 5:00 p.m. (New
York time) on Wednesday of each week a Borrowing Base Certificate in form and
substance satisfactory to Agent, as of the close of business on the previous
Friday, certified by Borrowing Agent’s Chief Executive Officer, Chief Financial
Officer, Controller or Treasurer, reconciled to the Agent’s loan activity report
and (ii) a statement of the cash balances of each Foreign Subsidiary as of the
close of business on the previous Friday; provided, however, that upon the
occurrence of an Event of Default, Borrower shall deliver such statement of the
cash balances of each Foreign Subsidiary to Agent every Business Day. In
addition, each Borrower will deliver to Agent at such intervals as Agent may
reasonably require: (i) confirmatory assignment schedules, (ii) copies of
Customer’s invoices, (iii) evidence of shipment or delivery, and (iv) such
further schedules, documents and/or information regarding the Collateral as
Agent may reasonably require including trial balances and test verifications.
Agent shall have the right to confirm and verify all Receivables by any manner
and through any medium it considers reasonably advisable and do whatever it may
deem reasonably necessary to protect its interests hereunder. The items to be
provided under this Section are to be in form satisfactory to Agent and executed
by each Borrower and delivered to Agent from time to time solely for Agent’s
convenience in maintaining records of the Collateral, and any Borrower’s failure
to deliver any of such items to Agent shall not affect, terminate, modify or
otherwise limit Agent’s Lien with respect to the Collateral.

9.3.      Environmental Reports. Furnish Agent, concurrently with the delivery
of the financial statements referred to in Sections 9.7 and 9.8, with a
certificate signed by the President, Chief Executive Officer, Chief Financial
Officer, Controller or Treasurer of Borrowing Agent stating, to the best of his
knowledge, that each Borrower is in compliance in all material respects with all
federal, state and local Environmental Laws. To the extent any Borrower is
alleged or determined not to be in material compliance with the foregoing laws,
the certificate shall set forth with specificity all such areas of
non-compliance and the proposed action such Borrower will implement in order to
achieve full compliance.

9.4.      Litigation. Promptly notify Agent in writing of any claim, litigation,
suit or administrative proceeding affecting any Borrower or any Guarantor,
whether or not the claim is covered by insurance, and of any litigation, suit or
administrative proceeding, which in any such case affects the Collateral or
which could reasonably be expected to have a Material Adverse Effect.

9.5.      Material Occurrences. Promptly notify Agent in writing upon the
occurrence of (a) any Event of Default or Default; (b) any event, development or
circumstance whereby any financial statements or other reports furnished to
Agent fail in any material respect to present fairly, in accordance with GAAP
consistently applied, the financial condition or operating results of any
Borrower as of the date of such statements; (c) any accumulated retirement plan
funding deficiency which, if such deficiency continued for two plan years and
was not corrected as provided in Section 4971 of the Code, could subject any
Borrower to a tax imposed by Section 4971 of the Code; (d) each and every
default by any Borrower which might result in the acceleration of the maturity
of any Indebtedness, including the names and addresses of the holders of such
Indebtedness with respect to which there is a default existing or with respect
to which the maturity has been or could be accelerated, and the amount of such
Indebtedness; and (e) any other development in the business or affairs of any
Borrower or any Guarantor, which could reasonably be expected to have a Material
Adverse Effect; in each case describing the nature thereof and the action
Borrowers propose to take with respect thereto.

 

--------------------------------------------------------------------------------

9.6.      Government Receivables. Notify Agent immediately if any of its
Receivables arise out of any individual contract in an amount not to exceed
$250,000 between any Borrower and the United States, any state, or any
department, agency or instrumentality of any of them.

9.7.      Annual Financial Statements. Furnish Agent within ninety (90) days
after the end of each fiscal year of Borrowers, financial statements of
Borrowers on a Consolidated Basis including, but not limited to, statements of
income and stockholders’ equity and cash flow from the beginning of the current
fiscal year to the end of such fiscal year and the balance sheet as at the end
of such fiscal year, all prepared in accordance with GAAP applied on a basis
consistent with prior practices, and in reasonable detail and reported upon
without qualification by an independent registered or certified public
accounting firm selected by Borrowers and satisfactory to Agent (the
“Accountants”); provided, however, that if PI files its annual report on Form
10K for the applicable fiscal year and such annual report contains the financial
statements and reports described above, then Borrowers may satisfy the
requirements of this Section 9.7 by delivering a copy of such annual report to
Agent within ninety (90) days after the end of each fiscal year of Borrowers.
The report of the Accountants shall be accompanied by a statement of the
Accountants certifying that in making the examination upon which such report was
based nothing came to their attention that caused them to believe that Borrowers
have failed to comply with the terms, covenants, provisions, or conditions of
Sections 6.5 of this Agreement insofar as they relate to accounting matters;
however, their audit was not directed primarily toward obtaining knowledge of
such noncompliance. In addition, the reports shall be accompanied by a
Compliance Certificate.

9.8.      Quarterly Financial Statements. Furnish Agent within forty-five (45)
days after the end of each fiscal quarter, an unaudited balance sheet of
Borrowers on a Consolidated Basis and unaudited statements of income and
stockholders’ equity and cash flow of Borrowers on a Consolidated Basis
reflecting results of operations from the beginning of the fiscal year to the
end of such quarter and for such quarter, prepared on a basis consistent with
prior practices and complete and correct in all material respects, subject to
normal and recurring year end adjustments and the absence of footnotes that
individually and in the aggregate are not material to Borrowers’ business;
provided, however that if PI files its quarterly report on Form 10-Q for the
applicable fiscal year and such quarterly report contains the financial
statements and reports described above, then Borrowers may satisfy the
requirements of this Section 9.8 by delivering a copy of such quarterly report
to the Agent within forty-five (45) days after the end of each fiscal quarter.
The reports shall be accompanied by a Compliance Certificate.

9.9.      Monthly Financial Statements. Furnish Agent within thirty (30) days
after the end of each month, an unaudited balance sheet of Borrowers on a
Consolidated Basis and unaudited statements of income and stockholders’ equity
and cash flow of Borrowers on a Consolidated Basis reflecting results of
operations from the beginning of the fiscal year to the end of such month and
for such month, prepared on a basis consistent with prior practices and complete
and correct in all material respects, subject to normal and recurring year end
adjustments that individually and in the aggregate are not material to
Borrowers’ business. The reports shall be accompanied by a Compliance
Certificate.

 

--------------------------------------------------------------------------------

9.10.    Other Reports. Furnish Agent as soon as available, but in any event
within ten (10) days after the issuance thereof, with copies of such financial
statements, reports and returns as each Borrower shall send to its stockholders.

9.11.    Additional Information. Furnish Agent with such additional information
as Agent shall reasonably request in order to enable Agent to determine whether
the terms, covenants, provisions and conditions of this Agreement and the Notes
have been complied with by Borrowers including, without the necessity of any
request by Agent, (a) copies of all environmental audits and reviews, (b) at
least thirty (30) days prior thereto, notice of any Borrower’s opening of any
new office or place of business or any Borrower’s closing of any existing office
or place of business, and (c) promptly upon any Borrower’s learning thereof,
notice of any labor dispute to which any Borrower may become a party, any
strikes or walkouts relating to any of its plants or other facilities, and the
expiration of any labor contract to which any Borrower is a party or by which
any Borrower is bound.

9.12.    Projected Operating Budget. Furnish Agent, no later than January 31 of
each year commencing with January 31, 2011, a fiscal quarter by fiscal quarter
projected operating budget and cash flow of Borrowers on a Consolidated Basis
for each Borrower’s fiscal year (including an income statement for each fiscal
quarter and a balance sheet as at the end of each fiscal quarter), such
projections to be accompanied by a certificate signed by the President or Chief
Financial Officer of each Borrower to the effect that such projections have been
prepared on the basis of sound financial planning practice consistent with past
budgets and financial statements and that such officer has no reason to question
the reasonableness of any material assumptions on which such projections were
prepared.

9.13.    Variances From Operating Budget. Furnish Agent, concurrently with the
delivery of the financial statements referred to in Section 9.7 and each
quarterly report, a written report summarizing all material variances from
budgets submitted by Borrowers pursuant to Section 9.12 and a discussion and
analysis by management with respect to such variances.

9.14.    Notice of Suits, Adverse Events. Furnish Agent with prompt written
notice of (i) any lapse or other termination of any Consent issued to any
Borrower by any Governmental Body or any other Person that is material to the
operation of any Borrower’s business, (ii) any refusal by any Governmental Body
or any other Person to renew or extend any such Consent; and (iii) copies of any
periodic or special reports filed by any Borrower or any Guarantor with any
Governmental Body or Person, if such reports indicate any material adverse
change in the business, operations, affairs or condition of any Borrower or any
Guarantor, or if copies thereof are requested by Lender, and (iv) copies of any
material notices and other communications from any Governmental Body or Person
which specifically relate to any Borrower or any Guarantor.

 

--------------------------------------------------------------------------------

9.15.    ERISA Notices and Requests. Furnish Agent with prompt written notice in
the event that (i) any Borrower or any member of the Controlled Group knows or
has reason to know that a Termination Event has occurred, together with a
written statement describing such Termination Event and the action, if any,
which such Borrower or any member of the Controlled Group has taken, is taking,
or proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, Department of Labor or PBGC with
respect thereto, (ii) any Borrower or any member of the Controlled Group knows
or has reason to know that a prohibited transaction (as defined in Sections 406
of ERISA and 4975 of the Code) has occurred together with a written statement
describing such transaction and the action which such Borrower or any member of
the Controlled Group has taken, is taking or proposes to take with respect
thereto, (iii) a funding waiver request has been filed with respect to any
Pension Benefit Plan together with all communications received by any Borrower
or any member of the Controlled Group with respect to such request, (iv) any
material increase in the benefits of any existing Plan or the establishment of
any new Plan or the commencement of contributions to any Plan to which any
Borrower or any member of the Controlled Group was not previously contributing
shall occur, (v) any Borrower or any member of the Controlled Group shall
receive from the PBGC a notice of intention to terminate a Plan or to have a
trustee appointed to administer a Pension Benefit Plan, together with copies of
each such notice, (vi) any Borrower or any member of the Controlled Group shall
receive any favorable or unfavorable determination letter from the Internal
Revenue Service regarding the qualification of a Plan under Section 401(a) of
the Code, together with copies of each such letter; (vii) any Borrower or any
member of the Controlled Group shall receive a notice regarding the imposition
of withdrawal liability, together with copies of each such notice; (viii) any
Borrower or any member of the Controlled Group shall fail to make a required
installment or any other required payment under Section 412 of the Code on or
before the due date for such installment or payment; (ix) any Borrower or any
member of the Controlled Group knows that (a) a Multiemployer Plan has been
terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan.

9.16.    Additional Documents. Execute and deliver to Agent, upon request, such
documents and agreements as Agent may, from time to time, reasonably request to
carry out the purposes, terms or conditions of this Agreement.

 

X.

EVENTS OF DEFAULT.

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

10.1.    Nonpayment. Failure by any Borrower to pay any principal or interest on
the Obligations when due, whether at maturity or by reason of acceleration
pursuant to the terms of this Agreement or by notice of intention to prepay, or
by required prepayment or failure to pay any other liabilities or make any other
payment, fee or charge provided for herein when due or in any Other Document;

10.2.    Breach of Representation. Any representation or warranty made or deemed
made by any Borrower or any Guarantor in this Agreement, any Other Document or
any related agreement or in any certificate, document or financial or other
statement furnished at any time in connection herewith or therewith shall prove
to have been misleading in any material respect on the date when made or deemed
to have been made;

10.3.    Financial Information. Failure by any Borrower to (i) furnish financial
information when due or when requested which is unremedied for a period of
fifteen (15) days, or (ii) permit the inspection of its books or records;

 

--------------------------------------------------------------------------------

10.4.    Judicial Actions. Issuance of a notice of Lien, levy, assessment,
injunction or attachment against any Borrower’s Inventory or Receivables or
against a material portion of any Borrower’s other property which is not stayed,
discharged or lifted within thirty (30) days;

10.5.    Noncompliance. Except as otherwise provided for in Sections 10.1, 10.3
and 10.5(ii), (i) failure or neglect of any Borrower or any Guarantor to
perform, keep or observe any term, provision, condition, covenant herein
contained, or contained in any Other Document or any other agreement or
arrangement, now or hereafter entered into between any Borrower or any
Guarantor, and Agent or any Lender, or (ii) failure or neglect of any Borrower
to perform, keep or observe any term, provision, condition or covenant,
contained in Sections 4.6, 4.7, 4.9, 6.1, 6.3, 6.4, 9.4 or 9.6 hereof which is
not cured within thirty (30) days from the occurrence of such failure or
neglect;

10.6.    Judgments. Any judgment or judgments are rendered against one or more
Borrowers for an aggregate amount in excess of $250,000; provided, however, that
any such judgment(s) shall not give rise to an Event of Default under this
Section 10.6 if and for so long as (a) the amount of such judgment(s) is covered
by a valid and binding policy of insurance between the defendant and the insurer
covering full payment thereof (subject to customary deductibles), (b) such
insurer has been notified, and has not disputed the claim made for payment, of
the amount of such judgment(s), (c) such insurer is reasonably acceptable to
Agent, and (d) such insurer has approved the payment of such judgment(s); and
(i) enforcement proceedings shall have been commenced by a creditor upon such
judgment, (ii) there shall be any period of forty (40) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, shall not be in effect, or (iii) any such judgment results in the
creation of a Lien upon any of the Collateral (other than a Permitted
Encumbrance);

10.7.    Bankruptcy. Any Borrower shall (i) apply for, consent to or suffer the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
liquidator, administrator, administrative receiver or similar fiduciary of
itself or of all or a substantial part of its property, (ii) make a general
assignment for the benefit of creditors, (iii) commence a voluntary case under
any state or federal bankruptcy laws (as now or hereafter in effect), (iv) be
adjudicated a bankrupt or insolvent, (v) file a petition seeking to take
advantage of any other law providing for the relief of debtors, (vi) acquiesce
to, or fail to have dismissed, within thirty (30) days, any petition filed
against it in any involuntary case under such bankruptcy laws, or (vii) take any
action for the purpose of effecting any of the foregoing;

10.8.    Inability to Pay. Any Borrower or any Guarantor shall call a meeting of
its creditors, admit in writing its inability, or be generally unable, to pay
its debts as they become due or cease operations of its present business;

10.9.    Guarantor Bankruptcy. Any Guarantor shall (i) apply for, consent to or
suffer the appointment of, or the taking of possession by, a receiver,
custodian, trustee, liquidator, administrator, administrative receiver or
similar fiduciary of itself or of all or a substantial part of its property,
(ii) admit in writing its inability, or be generally unable, to pay its debts as
they become due or cease operations of its present business, (iii) make a
general assignment for the benefit of creditors, (iv) commence a voluntary case
under any state or federal bankruptcy laws (as now or hereafter in effect), (v)
be adjudicated a bankrupt or insolvent, (vi) file a petition seeking to take
advantage of any other law providing for the relief of debtors, (vii) acquiesce
to, or fail to have dismissed, within thirty (30) days, any petition filed
against it in any involuntary case under such bankruptcy laws, or (viii) take
any action for the purpose of effecting any of the foregoing;

 

 

--------------------------------------------------------------------------------

 

10.10.

Intentionally Omitted;

10.11.  Lien Priority. Any Lien created hereunder or provided for hereby or
under any related agreement for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest (other than any Permitted
Encumbrances which by operation of law would take priority over Agent’s Liens in
the subject Collateral, it being understood that the Lien described in clause
(b) of the defined term “Permitted Encumbrances” may not take priority over the
Agent’s Liens and still constitute a Permitted Encumbrance);

 

 

10.12.

Intentionally Omitted;

 

 

10.13.

Intentionally Omitted;

10.14.  Cross Default. A default of the obligations of any Borrower under any
other agreement to which it is a party shall occur which could reasonably be
expected to have a Material Adverse Effect and which default is not cured within
any applicable grace period or an event of default shall occur under any of the
UK Security Documents or the Canada Security Documents;

10.15.  Breach of Guaranty. Termination or breach of any Guaranty or Guaranty
Security Agreement or similar agreement executed and delivered to Agent in
connection with the Obligations of any Borrower, or if any Guarantor attempts to
terminate, challenges the validity of, or its liability under, any such Guaranty
or Guaranty Security Agreement or similar agreement;

 

 

10.16.

Change of Control. Any Change of Control shall occur;

10.17.  Invalidity. Any material provision of this Agreement or any Other
Document shall (i) as a result of any action or inaction of Borrower, cease to
be valid and binding on Borrower, or (ii) for any other reason cease to be valid
and binding on any Borrower or any Guarantor, or any Borrower or any Guarantor
shall so claim in writing to Agent or any Lender, provided that any such event
set forth in this clause (ii) shall have continued for a period of ten (10) days
without alternative arrangements, reasonably satisfactory to Agent, having been
implemented;

10.18.  Licenses. (i) Any Governmental Body shall (A) revoke, terminate, suspend
or adversely modify any license, permit, patent trademark or tradename of any
Borrower or any Guarantor, the continuation of which is material to the
continuation of any Borrower’s or Guarantor’s business, or (B) commence
proceedings to suspend, revoke, terminate or adversely modify any such license,
permit, trademark, tradename or patent and such proceedings shall not be
dismissed or discharged within sixty (60) days, or (c) schedule or conduct a
hearing on the renewal of any license, permit, trademark, tradename or patent
necessary for the continuation of any Borrower’s or any Guarantor’s business and
the staff of such Governmental Body issues a report recommending the
termination, revocation, suspension or material, adverse modification of such
license, permit, trademark, tradename or patent; (ii) any agreement which is
necessary or material to the operation of any Borrower’s or any Guarantor’s
business shall be revoked or terminated and not replaced by a substitute
acceptable to Agent within thirty (30) days after the date of such revocation or
termination, and such revocation or termination and non-replacement would
reasonably be expected to have a Material Adverse Effect;

 

--------------------------------------------------------------------------------

10.19.  Seizures. Any portion of the Collateral shall be seized or taken by a
Governmental Body, or any Borrower or any Guarantor or the title and rights of
any Borrower, any Guarantor or any Original Owner which is the owner of any
material portion of the Collateral shall have become the subject matter of
claim, litigation, suit or other proceeding which might, in the opinion of
Agent, upon final determination, result in impairment or loss of the security
provided by this Agreement or the Other Documents;

10.20.  Operations. The operations of any Borrower’s or Guarantor’s
manufacturing facility are materially interrupted at any time for more than
twenty (20) days (except for seasonal or other scheduled interruptions) during
any period of thirty (30) consecutive days, unless alternative manufacturing
arrangements are made that are reasonably satisfactory to Agent or unless such
Borrower or such Guarantor shall (i) be entitled to receive for such period of
interruption, proceeds of business interruption insurance sufficient to assure
that its per diem cash needs during such period is at least equal to its average
per diem cash needs for the consecutive three month period immediately preceding
the initial date of interruption and (ii) receive such proceeds in the amount
described in clause (i) preceding not later than thirty (30) days following the
initial date of any such interruption; or

10.21.  Pension Plans. An event or condition specified in Sections 7.16 or 9.15
hereof shall occur or exist with respect to any Plan and, as a result of such
event or condition, together with all other such events or conditions, any
Borrower or any member of the Controlled Group shall incur, or in the opinion of
Agent be reasonably likely to incur, a liability to a Plan or the PBGC (or both)
which, in the reasonable judgment of Agent, would have a Material Adverse
Effect.

 

XI.

LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.

 

 

11.1.

Rights and Remedies.

 

--------------------------------------------------------------------------------

(a)       Upon the occurrence of (i) an Event of Default pursuant to Section
10.7 all Obligations shall be immediately due and payable and this Agreement and
the obligation of Lenders to make Advances shall be deemed terminated; and, (ii)
any of the other Events of Default and at any time thereafter (such Event of
Default not having previously been cured), at the option of Required Lenders all
Obligations shall be immediately due and payable and Lenders shall have the
right to terminate this Agreement and to terminate the obligation of Lenders to
make Advances and (iii) a filing of a petition against any Borrower in any
involuntary case under any state or federal bankruptcy laws, all Obligations
shall be immediately due and payable and the obligation of Lenders to make
Advances hereunder shall be terminated other than as may be required by an
appropriate order of the bankruptcy court having jurisdiction over such
Borrower. Upon the occurrence and during the existence of any Event of Default,
Agent shall have the right to exercise any and all rights and remedies provided
for herein, under the Other Documents, under the Uniform Commercial Code and at
law or equity generally, including the right to foreclose the security interests
granted herein and to realize upon any Collateral by any available judicial
procedure and/or to take possession of and sell any or all of the Collateral
with or without judicial process. Agent may enter any of any Borrower’s premises
or other premises without legal process and without incurring liability to any
Borrower therefor, and Agent may thereupon, or at any time thereafter, in its
discretion without notice or demand, take the Collateral and remove the same to
such place as Agent may deem advisable and Agent may require Borrowers to make
the Collateral available to Agent at a convenient place. With or without having
the Collateral at the time or place of sale, Agent may sell the Collateral, or
any part thereof, at public or private sale, at any time or place, in one or
more sales, at such price or prices, and upon such terms, either for cash,
credit or future delivery, as Agent may elect. Except as to that part of the
Collateral which is perishable or threatens to decline speedily in value or is
of a type customarily sold on a recognized market, Agent shall give Borrowers
reasonable notification of such sale or sales, it being agreed that in all
events written notice mailed to Borrowing Agent at least ten (10) days prior to
such sale or sales is reasonable notification. At any public sale Agent or any
Lender may bid for and become the purchaser, and Agent, any Lender or any other
purchaser at any such sale thereafter shall hold the Collateral sold absolutely
free from any claim or right of whatsoever kind, including any equity of
redemption and all such claims, rights and equities are hereby expressly waived
and released by each Borrower. In connection with the exercise of the foregoing
remedies, including the sale of Inventory, Agent is granted a perpetual
nonrevocable, royalty free, nonexclusive license and Agent is granted permission
to use all of each Borrower’s (a) trademarks, trade styles, trade names,
patents, patent applications, copyrights, service marks, licenses, franchises
and other proprietary rights which are used or useful in connection with
Inventory for the purpose of marketing, advertising for sale and selling or
otherwise disposing of such Inventory and (b) Equipment for the purpose of
completing the manufacture of unfinished goods. The cash proceeds realized from
the sale of any Collateral shall be applied to the Obligations in the order set
forth in Section 11.5 hereof. Noncash proceeds will only be applied to the
Obligations as they are converted into cash. If any deficiency shall arise,
Borrowers shall remain liable to Agent and Lenders therefor.

 

--------------------------------------------------------------------------------

(b)       To the extent that Applicable Law imposes duties on the Agent to
exercise remedies in a commercially reasonable manner, each Borrower
acknowledges and agrees that it is not commercially unreasonable for the Agent
(i) to fail to incur expenses reasonably deemed significant by the Agent to
prepare Collateral for disposition or otherwise to complete raw material or work
in process into finished goods or other finished products for disposition, (ii)
to fail to obtain third party consents for access to Collateral to be disposed
of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against Customers or other Persons obligated on Collateral or to remove
Liens on or any adverse claims against Collateral, (iv) to exercise collection
remedies against Customers and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as any Borrower, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature, (viii)
to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Agent against
risks of loss, collection or disposition of Collateral or to provide to the
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Agent, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Agent in the collection or disposition of any of the Collateral. Each
Borrower acknowledges that the purpose of this Section 11.1(b) is to provide
non-exhaustive indications of what actions or omissions by the Agent would not
be commercially unreasonable in the Agent’s exercise of remedies against the
Collateral and that other actions or omissions by the Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 11.1(b). Without limitation upon the foregoing, nothing contained in
this Section11.1(b) shall be construed to grant any rights to any Borrower or to
impose any duties on Agent that would not have been granted or imposed by this
Agreement or by Applicable Law in the absence of this Section 11.1(b).

11.2.    Agent’s Discretion. Agent shall have the right in its sole discretion
to determine which rights, Liens, security interests or remedies Agent may at
any time pursue, relinquish, subordinate, or modify or to take any other action
with respect thereto and such determination will not in any way modify or affect
any of Agent’s or Lenders’ rights hereunder.

11.3.    Setoff. Subject to Section 14.12, in addition to any other rights which
Agent or any Lender may have under Applicable Law, upon the occurrence of an
Event of Default hereunder, Agent and such Lender shall have a right,
immediately and without notice of any kind, to apply any Borrower’s property
held by Agent and such Lender to reduce the Obligations.

11.4.    Rights and Remedies not Exclusive. The enumeration of the foregoing
rights and remedies is not intended to be exhaustive and the exercise of any
rights or remedy shall not preclude the exercise of any other right or remedies
provided for herein or otherwise provided by law, all of which shall be
cumulative and not alternative.

11.5.    Allocation of Payments After Event of Default. Notwithstanding any
other provisions of this Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by the Agent on account of the Obligations or any other amounts outstanding
under any of the Other Documents or in respect of the Collateral may, at Agent’s
discretion, be paid over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Agent in connection with enforcing
its rights and the rights of the Lenders under this Agreement and the Other
Documents and any protective advances made by the Agent with respect to the
Collateral under or pursuant to the terms of this Document;

 

--------------------------------------------------------------------------------

SECOND, to payment of any fees owed to the Agent;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;

FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest;

FIFTH, to the payment of the outstanding principal amount of the Obligations
(including the payment or cash collateralization of any outstanding Letters of
Credit);

SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Other Documents or otherwise and not repaid pursuant
to clauses “FIRST” through “FIFTH” above; and

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then outstanding Advances) of amounts available to be applied pursuant
to clauses “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Agent in a cash collateral account and applied
(A) first, to reimburse the Issuer from time to time for any drawings under such
Letters of Credit and (B) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “FIFTH” and
“SIXTH” above in the manner provided in this Section 11.5.

 

XII.

WAIVERS AND JUDICIAL PROCEEDINGS.

12.1.    Waiver of Notice. Each Borrower hereby waives notice of non-payment of
any of the Receivables, demand, presentment, protest and notice thereof with
respect to any and all instruments, notice of acceptance hereof, notice of loans
or advances made, credit extended, Collateral received or delivered, or any
other action taken in reliance hereon, and all other demands and notices of any
description, except such as are expressly provided for herein.

12.2.    Delay. No delay or omission on Agent’s or any Lender’s part in
exercising any right, remedy or option shall operate as a waiver of such or any
other right, remedy or option or of any Default or Event of Default.

 

--------------------------------------------------------------------------------

12.3.    Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A)
ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

XIII.

EFFECTIVE DATE AND TERMINATION.

13.1.    Term. This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Borrower,
Agent and each Lender, shall become effective on the date hereof and shall
continue in full force and effect until March 5, 2013 (the “Term”) unless sooner
terminated as herein provided. Borrowers may terminate this Agreement at any
time upon thirty (30) days’ prior written notice upon payment in full of the
Obligations. In the event the Obligations are prepaid in full prior to the
second anniversary of the Closing Date (the date of such prepayment hereinafter
referred to as the “Early Termination Date”), Borrowers shall pay to Agent for
the benefit of Lenders an early termination fee in an amount equal to (x)
$750,000 if the Early Termination Date occurs on or after the Closing Date to
and including the date immediately preceding the first anniversary of the
Closing Date, (y) $500,000 if the Early Termination Date occurs on or after the
first anniversary of the Closing Date to and including the date immediately
preceding the second anniversary of the Closing Date and (z) $125,000 if the
Early Termination Date occurs on or after the second anniversary of the Closing
Date to and including the date immediately preceding the third anniversary of
the Closing Date; provided, however, that if Borrowers provide thirty (30) days’
prior written notice upon payment in full of the Obligations and the Early
Termination Date occurs on or after the date that is thirty (30) days prior to
the last day of the Term, the amount of the prepayment required under clause (z)
shall be zero ($0).

13.2.    Termination. The termination of the Agreement shall not affect any
Borrower’s, Agent’s or any Lender’s rights, or any of the Obligations having
their inception prior to the effective date of such termination, and the
provisions hereof shall continue to be fully operative until all transactions
entered into, rights or interests created or Obligations have been fully and
indefeasibly paid, disposed of, concluded or liquidated. The security interests,
Liens and rights granted to Agent and Lenders hereunder and the financing
statements filed hereunder shall continue in full force and effect,
notwithstanding the termination of this Agreement or the fact that Borrowers’
Account may from time to time be temporarily in a zero or credit position, until
all of the Obligations of each Borrower have been indefeasibly paid and
performed in full after the termination of this Agreement or each Borrower has
furnished Agent and Lenders with an indemnification reasonably satisfactory to
Agent and Lenders with respect thereto. Accordingly, each Borrower waives any
rights which it may have under the Uniform Commercial Code to demand the filing
of termination statements with respect to the Collateral, and Agent shall not be
required to send such termination statements to each Borrower, or to file them
with any filing office, unless and until this Agreement shall have been
terminated in accordance with its terms and all Obligations have been
indefeasibly paid in full in immediately available funds. All representations,
warranties, covenants, waivers and agreements contained herein shall survive
termination hereof until all Obligations are indefeasibly paid and performed in
full.

 

 

--------------------------------------------------------------------------------

XIV.

REGARDING AGENT.

14.1.    Appointment. Each Lender hereby designates PNC to act as Agent for such
Lender under this Agreement and the Other Documents. Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees (except the fees set forth in Sections
3.3(a) and 3.4), charges and collections (without giving effect to any
collection days) received pursuant to this Agreement, for the ratable benefit of
Lenders. Agent may perform any of its duties hereunder by or through its agents
or employees. As to any matters not expressly provided for by this Agreement
(including collection of the Note) Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders, and such instructions shall be
binding; provided, however, that Agent shall not be required to take any action
which exposes Agent to liability or which is contrary to this Agreement or the
Other Documents or Applicable Law unless Agent is furnished with an
indemnification reasonably satisfactory to Agent with respect thereto.

14.2.    Nature of Duties. Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement and the Other Documents. Neither
Agent nor any of its officers, directors, employees or agents shall be (i)
liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment), or (ii) responsible in any manner for any
recitals, statements, representations or warranties made by any Borrower or any
officer thereof contained in this Agreement, or in any of the Other Documents or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
of the Other Documents or for the value, validity, effectiveness, genuineness,
due execution, enforceability or sufficiency of this Agreement, or any of the
Other Documents or for any failure of any Borrower to perform its obligations
hereunder. Agent shall not be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any of the Other Documents, or
to inspect the properties, books or records of any Borrower. The duties of Agent
as respects the Advances to Borrowers shall be mechanical and administrative in
nature; Agent shall not have by reason of this Agreement a fiduciary
relationship in respect of any Lender; and nothing in this Agreement, expressed
or implied, is intended to or shall be so construed as to impose upon Agent any
obligations in respect of this Agreement except as expressly set forth herein.

 

--------------------------------------------------------------------------------

14.3.    Lack of Reliance on Agent and Resignation. Independently and without
reliance upon Agent or any other Lender, each Lender has made and shall continue
to make (i) its own independent investigation of the financial condition and
affairs of each Borrower and each Guarantor in connection with the making and
the continuance of the Advances hereunder and the taking or not taking of any
action in connection herewith, and (ii) its own appraisal of the
creditworthiness of each Borrower and each Guarantor. Agent shall have no duty
or responsibility, either initially or on a continuing basis, to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before making of the Advances or at any time or times
thereafter except as shall be provided by any Borrower pursuant to the terms
hereof. Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
agreement, document, certificate or a statement delivered in connection with or
for the execution, effectiveness, genuineness, validity, enforceability,
collectibility or sufficiency of this Agreement or any Other Document, or of the
financial condition of any Borrower or any Guarantor, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement, the Note, the Other Documents or the
financial condition of any Borrower, or the existence of any Event of Default or
any Default.

Agent may resign on sixty (60) days’ written notice to each of Lenders and
Borrowing Agent and upon such resignation, the Required Lenders will promptly
designate a successor Agent reasonably satisfactory to Borrowers.

Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent. After any Agent’s resignation as Agent, the provisions of this Article
XIV shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under this Agreement.

14.4.    Certain Rights of Agent. If Agent shall request instructions from
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any Other Document, Agent shall be entitled to
refrain from such act or taking such action unless and until Agent shall have
received instructions from the Required Lenders; and Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, Lenders shall not have any right of action whatsoever against Agent
as a result of its acting or refraining from acting hereunder in accordance with
the instructions of the Required Lenders.

14.5.    Reliance. Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, statement, certificate,
telex, teletype or telecopier message, cablegram, order or other document or
telephone message believed by it to be genuine and correct and to have been
signed, sent or made by the proper person or entity, and, with respect to all
legal matters pertaining to this Agreement and the Other Documents and its
duties hereunder, upon advice of counsel selected by it. Agent may employ agents
and attorneys-in-fact and shall not be liable for the default or misconduct of
any such agents or attorneys-in-fact selected by Agent with reasonable care.

 

--------------------------------------------------------------------------------

14.6.    Notice of Default. Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder or under
the Other Documents, unless Agent has received notice from a Lender or Borrowing
Agent referring to this Agreement or the Other Documents, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that Agent receives such a notice, Agent shall give
notice thereof to Lenders. Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided, that, unless and until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of Lenders.

14.7.    Indemnification. To the extent Agent is not reimbursed and indemnified
by Borrowers, each Lender will reimburse and indemnify Agent in proportion to
its respective portion of the Advances (or, if no Advances are outstanding,
according to its Commitment Percentage), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against Agent in performing its duties
hereunder, or in any way relating to or arising out of this Agreement or any
Other Document; provided that, Lenders shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from Agent’s gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment).

14.8.    Agent in its Individual Capacity. With respect to the obligation of
Agent to lend under this Agreement, the Advances made by it shall have the same
rights and powers hereunder as any other Lender and as if it were not performing
the duties as Agent specified herein; and the term “Lender” or any similar term
shall, unless the context clearly otherwise indicates, include Agent in its
individual capacity as a Lender. Agent may engage in business with any Borrower
as if it were not performing the duties specified herein, and may accept fees
and other consideration from any Borrower for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.

14.9.    Delivery of Documents. To the extent Agent receives financial
statements required under Sections 9.7, 9.8, 9.9, 9.12 and 9.13 or Borrowing
Base Certificates from any Borrower pursuant to the terms of this Agreement
which any Borrower is not obligated to deliver to each Lender, Agent will
promptly furnish such documents and information to Lenders.

14.10.  Borrowers’ Undertaking to Agent. Without prejudice to their respective
obligations to Lenders under the other provisions of this Agreement, each
Borrower hereby undertakes with Agent to pay to Agent from time to time on
demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this Agreement to the extent not
already paid. Any payment made pursuant to any such demand shall pro tanto
satisfy the relevant Borrower’s obligations to make payments for the account of
Lenders or the relevant one or more of them pursuant to this Agreement.

 

--------------------------------------------------------------------------------

14.11.  No Reliance on Agent’s Customer Identification Program. Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees, may rely on the Agent to carry out such Lender’s,
Affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the USA PATRIOT Act
or the regulations thereunder, including the regulations contained in 31 CFR
103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any Borrower, its Affiliates or its agents,
this Agreement, the Other Documents or the transactions hereunder or
contemplated hereby: (1) any identity verification procedures, (2) any
record-keeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other laws.

14.12.  Other Agreements. Each of the Lenders agrees that it shall not, without
the express consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the request of Agent, set off against the Obligations,
any amounts owing by such Lender to any Borrower or any deposit accounts of any
Borrower now or hereafter maintained with such Lender. Anything in this
Agreement to the contrary notwithstanding, each of the Lenders further agrees
that it shall not, unless specifically requested to do so by Agent, take any
action to protect or enforce its rights arising out of this Agreement or the
Other Documents, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the Other Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders.

 

XV.

BORROWING AGENCY.

 

 

15.1.

Borrowing Agency Provisions.

(a)       Each Borrower hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity to borrow, sign and endorse notes, and
execute and deliver all instruments, documents, writings and further assurances
now or hereafter required hereunder, on behalf of such Borrower or Borrowers,
and hereby authorizes Agent to pay over or credit all loan proceeds hereunder in
accordance with the request of Borrowing Agent.

(b)       The handling of this credit facility as a facility under which each
Borrower is being lent its applicable Advances but with a borrowing agent in the
manner set forth in this Agreement is solely as an accommodation to Borrowers
and at their request. Neither Agent nor any Lender shall incur liability to
Borrowers as a result thereof. To induce Agent and Lenders to do so and in
consideration thereof, each Borrower hereby indemnifies Agent and each Lender
and holds Agent and each Lender harmless from and against any and all
liabilities, expenses, losses, damages and claims of damage or injury asserted
against Agent or any Lender by any Person arising from or incurred by reason of
the handling of the financing arrangements of Borrowers as provided herein,
reliance by Agent or any Lender on any request or instruction from Borrowing
Agent or any other action taken by Agent or any Lender with respect to this
Section 15.1 except due to willful misconduct or gross (not mere) negligence by
the indemnified party (as determined by a court of competent jurisdiction in a
final and non-appealable judgment).

 

--------------------------------------------------------------------------------

(c)       Each Borrower shall make payment upon the maturity of its Obligations
by acceleration or otherwise, and such obligation and liability on the part of
such Borrower shall in no way be affected by any extensions, renewals and
forbearance granted to Agent or any Lender to any other Borrower, failure of
Agent or any Lender to give any Borrower notice of borrowing or any other
notice, any failure of Agent or any Lender to pursue or preserve its rights
against any Borrower, the release by Agent or any Lender of any Collateral now
or thereafter acquired from any Borrower, and such agreement by each Borrower to
pay upon any notice issued pursuant thereto is unconditional and unaffected by
prior recourse by Agent or any Lender to the other Borrowers or any Collateral
for such Borrower’s Obligations or the lack thereof. Each Borrower waives all
suretyship defenses.

15.2.    Waiver of Subrogation. Each Borrower expressly waives any and all
rights of subrogation, reimbursement, indemnity, exoneration, contribution of
any other claim which such Borrower may now or hereafter have against the other
Borrowers or other Person directly or contingently liable for the Obligations
hereunder, or against or with respect to the other Borrowers’ property
(including, without limitation, any property which is Collateral for the
Obligations), arising from the existence or performance of this Agreement, until
termination of this Agreement and repayment in full of the Obligations (other
than contingent indemnification obligations for which no claim has been
asserted).

 

XVI.

MISCELLANEOUS.

16.1.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York. Any judicial proceeding brought
by or against any Borrower with respect to any of the Obligations, this
Agreement, the Other Documents or any related agreement may be brought in any
court of competent jurisdiction in the State of New York, United States of
America, and, by execution and delivery of this Agreement, each Borrower accepts
for itself and in connection with its properties, generally and unconditionally,
the non-exclusive jurisdiction of the aforesaid courts, and irrevocably agrees
to be bound by any judgment rendered thereby in connection with this Agreement.
Each Borrower hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by registered mail (return
receipt requested) directed to Borrowing Agent at its address set forth in
Section 16.6 and service so made shall be deemed completed five (5) days after
the same shall have been so deposited in the mails of the United States of
America, or, at the Agent’s option, by service upon Borrowing Agent which each
Borrower irrevocably appoints as such Borrower’s Agent for the purpose of
accepting service within the State of New York. Nothing herein shall affect the
right to serve process in any manner permitted by law or shall limit the right
of Agent or any Lender to bring proceedings against any Borrower in the courts
of any other jurisdiction. Each Borrower waives any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens. Each
Borrower waives the right to remove any judicial proceeding brought against such
Borrower in any state court to any federal court. Any judicial proceeding by any
Borrower against Agent or any Lender involving, directly or indirectly, any
matter or claim in any way arising out of, related to or connected with this
Agreement or any related agreement, shall be brought only in a federal or state
court located in the County of New York, State of New York.

 

 

16.2.

Entire Understanding.

 

--------------------------------------------------------------------------------

(a)       This Agreement and the documents executed concurrently herewith
contain the entire understanding between each Borrower, Agent and each Lender
and supersedes all prior agreements and understandings, if any, relating to the
subject matter hereof. Any promises, representations, warranties or guarantees
not herein contained and hereinafter made shall have no force and effect unless
in writing, signed by each Borrower’s, Agent’s and each Lender’s respective
officers. Neither this Agreement nor any portion or provisions hereof may be
changed, modified, amended, waived, supplemented, discharged, cancelled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged. Each Borrower
acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and Other Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement.

(b)       The Required Lenders, Agent with the consent in writing of the
Required Lenders, and Borrowers may, subject to the provisions of this Section
16.2 (b), from time to time enter into written supplemental agreements to this
Agreement or the Other Documents executed by Borrowers, for the purpose of
adding or deleting any provisions or otherwise changing, varying or waiving in
any manner the rights of Lenders, Agent or Borrowers thereunder or the
conditions, provisions or terms thereof or waiving any Event of Default
thereunder, but only to the extent specified in such written agreements;
provided, however, that no such supplemental agreement shall, without the
consent of all Lenders:

(i)        increase the Commitment Percentage, the maximum dollar commitment of
any Lender or the Maximum Loan Amount.

(ii)       extend the maturity of any Note or the due date for any amount
payable hereunder, or decrease the rate of interest or reduce any fee payable by
Borrowers to Lenders pursuant to this Agreement.

(iii)      alter the definition of the term Required Lenders or alter, amend or
modify this Section 16.2(b).

(iv)      release any Collateral during any calendar year (other than in
accordance with the provisions of this Agreement) having an aggregate value in
excess of $1,000,000.

 

(v)

change the rights and duties of Agent.

(vi)      permit any Revolving Advance to be made if after giving effect thereto
the total of Revolving Advances outstanding hereunder would exceed the Formula
Amount for more than sixty (30) consecutive Business Days or exceed one hundred
and five percent (105%) of the Formula Amount.

(vii)     increase the Advance Rates above the Advance Rates in effect on the
Closing Date or amend the definition of “Formula Amount” if the effect of such
amendment is to increase the amount available to be borrowed by Borrowers.

 

(viii)

release any Guarantor.

 

--------------------------------------------------------------------------------

Any such supplemental agreement shall apply equally to each Lender and shall be
binding upon Borrowers, Lenders and Agent and all future holders of the
Obligations. In the case of any waiver, Borrowers, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.

In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such consent is denied, then PNC may, at its option, require
such Lender to assign its interest in the Advances to PNC or to another Lender
or to any other Person designated by the Agent (the “Designated Lender”), for a
price equal to (i) the then outstanding principal amount thereof plus (ii)
accrued and unpaid interest and fees due such Lender, which interest and fees
shall be paid when collected from Borrowers. In the event PNC elects to require
any Lender to assign its interest to PNC or to the Designated Lender, PNC will
so notify such Lender in writing within forty five (45) days following such
Lender’s denial, and such Lender will assign its interest to PNC or the
Designated Lender no later than five (5) days following receipt of such notice
pursuant to a Commitment Transfer Supplement executed by such Lender, PNC or the
Designated Lender, as appropriate, and Agent.

Notwithstanding (a) the existence of a Default or an Event of Default, (b) that
any of the other applicable conditions precedent set forth in Section 8.2 hereof
have not been satisfied or (c) any other provision of this Agreement, Agent may
at its discretion and without the consent of the Required Lenders, voluntarily
permit the outstanding Revolving Advances to Domestic Borrowers and the Maximum
Undrawn Amount at any time to exceed an amount equal to the Formula Amount by up
to ten percent (10%) of the Formula Amount for up to thirty (30) consecutive
Business Days (the “Out-of-Formula Loans”). If Agent is willing in its sole and
absolute discretion to make such Out-of-Formula Loans, such Out-of-Formula Loans
shall be payable on demand and shall bear interest at the Default Rate for
Revolving Advances consisting of Domestic Rate Loans; provided that, if Lenders
do make Out-of-Formula Loans, neither Agent nor Lenders shall be deemed thereby
to have changed the limits of Section 2.1(a). For purposes of this paragraph,
the discretion granted to Agent hereunder shall not preclude involuntary
overadvances that may result from time to time due to the fact that the Formula
Amount was unintentionally exceeded for any reason, including, but not limited
to, Collateral previously deemed to be either “Eligible Receivables” or
“Eligible Inventory”, as applicable, becomes ineligible, collections of
Receivables applied to reduce outstanding Revolving Advances are thereafter
returned for insufficient funds or overadvances are made to protect or preserve
the Collateral. In the event Agent involuntarily permits the outstanding
Revolving Advances to Borrowers to exceed the Formula Amount by more than ten
percent (10%), Agent shall use its efforts to have Borrowers decrease such
excess in as expeditious a manner as is practicable under the circumstances and
not inconsistent with the reason for such excess. Revolving Advances made after
Agent has determined the existence of involuntary overadvances shall be deemed
to be involuntary overadvances and shall be decreased in accordance with the
preceding sentence.

 

--------------------------------------------------------------------------------

In addition to (and not in substitution of) the discretionary Revolving Advances
permitted above in this Section 16.2, the Agent is hereby authorized by
Borrowers and the Lenders, from time to time in the Agent’s sole discretion, (A)
after the occurrence and during the continuation of a Default or an Event of
Default, or (B) at any time that any of the other applicable conditions
precedent set forth in Section 8.2 hereof have not been satisfied, to make
Revolving Advances to Borrowers on behalf of the Lenders which the Agent, in its
reasonable business judgment, deems necessary or desirable (a) to preserve or
protect the Collateral, or any portion thereof, (b) to enhance the likelihood
of, or maximize the amount of, repayment of the Advances and other Obligations,
or (c) to pay any other amount chargeable to Borrowers pursuant to the terms of
this Agreement; provided, that at any time after giving effect to any such
Revolving Advances the outstanding Revolving Advances do not exceed one hundred
and ten percent (110%) of the Formula Amount.

 

 

16.3.

Successors and Assigns; Participations; New Lenders.

(a)       This Agreement shall be binding upon and inure to the benefit of
Borrowers, Agent, each Lender, all future holders of the Obligations and their
respective successors and assigns, except that no Borrower may assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of Agent and each Lender.

(b)       Each Borrower acknowledges that in the regular course of commercial
banking business one or more Lenders may at any time and from time to time sell
participating interests in the Advances to other financial institutions (each
such transferee or purchaser of a participating interest, a “Participant”). Each
Participant may exercise all rights of payment (including rights of set-off)
with respect to the portion of such Advances held by it or other Obligations
payable hereunder as fully as if such Participant were the direct holder thereof
provided that Borrowers shall not be required to pay to any Participant more
than the amount which it would have been required to pay to Lender which granted
an interest in its Advances or other Obligations payable hereunder to such
Participant had such Lender retained such interest in the Advances hereunder or
other Obligations payable hereunder and in no event shall Borrowers be required
to pay any such amount arising from the same circumstances and with respect to
the same Advances or other Obligations payable hereunder to both such Lender and
such Participant. Each Borrower hereby grants to any Participant a continuing
security interest in any deposits, moneys or other property actually or
constructively held by such Participant as security for the Participant’s
interest in the Advances.

(c)       Any Lender, with the consent of Agent which shall not be unreasonably
withheld or delayed, may sell, assign or transfer all or any part of its rights
and obligations under or relating to Revolving Advances under this Agreement and
the Other Documents to one or more additional banks or financial institutions
and one or more additional banks or financial institutions may commit to make
Advances hereunder (each a “Purchasing Lender”), in minimum amounts of not less
than $5,000,000, pursuant to a Commitment Transfer Supplement, executed by a
Purchasing Lender, the transferor Lender, and Agent and delivered to Agent for
recording. Upon such execution, delivery, acceptance and recording, from and
after the transfer effective date determined pursuant to such Commitment
Transfer Supplement, (i) Purchasing Lender thereunder shall be a party hereto
and, to the extent provided in such Commitment Transfer Supplement, have the
rights and obligations of a Lender thereunder with a Commitment Percentage as
set forth therein, and (ii) the transferor Lender thereunder shall, to the
extent provided in such Commitment Transfer Supplement, be released from its
obligations under this Agreement, the Commitment Transfer Supplement creating a
novation for that purpose. Such Commitment Transfer Supplement shall be deemed
to amend this Agreement to the extent, and only to the extent, necessary to
reflect the addition of such Purchasing Lender and the resulting adjustment of
the Commitment Percentages arising from the purchase by such Purchasing Lender
of all or a portion of the rights and obligations of such transferor Lender
under this Agreement and the Other Documents. Each Borrower hereby consents to
the addition of such Purchasing Lender and the resulting adjustment of the
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents. Borrowers shall execute and deliver such
further documents and do such further acts and things in order to effectuate the
foregoing.

 

--------------------------------------------------------------------------------

(d)       Any Lender, with the consent of Agent which shall not be unreasonably
withheld or delayed, may directly or indirectly sell, assign or transfer all or
any portion of its rights and obligations under or relating to Revolving
Advances under this Agreement and the Other Documents to an entity, whether a
corporation, partnership, trust, limited liability company or other entity that
(i) is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of business and
(ii) is administered, serviced or managed by the assigning Lender or an
Affiliate of such Lender (a “Purchasing CLO” and together with each Participant
and Purchasing Lender, each a “Transferee” and collectively the “Transferees”),
pursuant to a Commitment Transfer Supplement modified as appropriate to reflect
the interest being assigned (“Modified Commitment Transfer Supplement”),
executed by any intermediate purchaser, the Purchasing CLO, the transferor
Lender, and Agent as appropriate and delivered to Agent for recording. Upon such
execution and delivery, from and after the transfer effective date determined
pursuant to such Modified Commitment Transfer Supplement, (i) Purchasing CLO
thereunder shall be a party hereto and, to the extent provided in such Modified
Commitment Transfer Supplement, have the rights and obligations of a Lender
thereunder and (ii) the transferor Lender thereunder shall, to the extent
provided in such Modified Commitment Transfer Supplement, be released from its
obligations under this Agreement, the Modified Commitment Transfer Supplement
creating a novation for that purpose. Such Modified Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing CLO. Each
Borrower hereby consents to the addition of such Purchasing CLO. Borrowers shall
execute and deliver such further documents and do such further acts and things
in order to effectuate the foregoing.

(e)       Agent shall maintain at its address a copy of each Commitment Transfer
Supplement and Modified Commitment Transfer Supplement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of each
Lender and the outstanding principal, accrued and unpaid interest and other fees
due hereunder. The entries in the Register shall be conclusive, in the absence
of manifest error, and each Borrower, Agent and Lenders may treat each Person
whose name is recorded in the Register as the owner of the Advance recorded
therein for the purposes of this Agreement. The Register shall be available for
inspection by any Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice. Agent shall receive a fee in the amount of
$3,500 payable by the applicable Purchasing Lender and/or Purchasing CLO upon
the effective date of each transfer or assignment (other than to an intermediate
purchaser) to such Purchasing Lender and/or Purchasing CLO.

 

--------------------------------------------------------------------------------

(f)        Each Borrower authorizes each Lender to disclose to any Transferee
and any prospective Transferee any and all financial information in such
Lender’s possession concerning such Borrower which has been delivered to such
Lender by or on behalf of such Borrower pursuant to this Agreement or in
connection with such Lender’s credit evaluation of such Borrower so long as such
Transferee or prospective Transferee agrees to be bound by the confidentiality
requirements set forth in Section 16.15 of this Agreement.

16.4.    Application of Payments. Agent shall have the continuing and exclusive
right to apply or reverse and re-apply any payment and any and all proceeds of
Collateral to any portion of the Obligations. To the extent that any Borrower
makes a payment or Agent or any Lender receives any payment or proceeds of the
Collateral for any Borrower’s benefit, which are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver, custodian or any other party under
any bankruptcy law, common law or equitable cause, then, to such extent, the
Obligations or part thereof intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Agent or such
Lender.

16.5.    Indemnity. Each Borrower shall indemnify Agent, each Lender and each of
their respective officers, directors, Affiliates, attorneys, employees and
agents from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever (including fees and disbursements of counsel) which
may be imposed on, incurred by, or asserted against Agent or any Lender in any
claim, litigation, proceeding or investigation instituted or conducted by any
Governmental Body or instrumentality or any other Person with respect to any
aspect of, or any transaction contemplated by, or referred to in, or any matter
related to, this Agreement or the Other Documents, whether or not Agent or any
Lender is a party thereto, except to the extent that any of the foregoing arises
out of the gross negligence or willful misconduct of the party being indemnified
(as determined by a court of competent jurisdiction in a final and
non-appealable judgment). Without limiting the generality of the foregoing, this
indemnity shall extend to any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever (including fees and disbursements of counsel) asserted
against or incurred by any of the indemnitees described above in this Section
16.5 by any Person under any Environmental Laws or similar laws by reason of any
Borrower’s or any other Person’s failure to comply with laws applicable to solid
or hazardous waste materials, including Hazardous Substances and Hazardous
Waste, or other Toxic Substances. Additionally, if any taxes (excluding taxes
imposed upon or measured solely by the net income of Agent and Lenders, but
including any intangibles taxes, stamp tax, recording tax or franchise tax)
shall be payable by Agent, Lenders or Borrowers on account of the execution or
delivery of this Agreement, or the execution, delivery, issuance or recording of
any of the Other Documents, or the creation or repayment of any of the
Obligations hereunder, by reason of any Applicable Law now or hereafter in
effect, Borrowers will pay (or will promptly reimburse Agent and Lenders for
payment of) all such taxes, including interest and penalties thereon, and will
indemnify and hold the indemnitees described above in this Section 16.5 harmless
from and against all liability in connection therewith.

 

--------------------------------------------------------------------------------

16.6.    Notice. Any notice or request hereunder may be given to Borrowing Agent
or any Borrower or to Agent or any Lender at their respective addresses set
forth below or at such other address as may hereafter be specified in a notice
designated as a notice of change of address under this Section. Any notice,
request, demand, direction or other communication (for purposes of this Section
16.6 only, a “Notice”) to be given to or made upon any party hereto under any
provision of this Loan Agreement shall be given or made by telephone or in
writing (which includes by means of electronic transmission (i.e., “e-mail”) or
facsimile transmission or by setting forth such Notice on a site on the World
Wide Web (a “Website Posting”) if Notice of such Website Posting (including the
information necessary to access such site) has previously been delivered to the
applicable parties hereto by another means set forth in this Section 16.6) in
accordance with this Section 16.6. Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names on Section 16.6 hereof or in accordance with any subsequent
unrevoked Notice from any such party that is given in accordance with this
Section 16.6. Any Notice shall be effective:

 

(a)

In the case of hand-delivery, when delivered;

(b)       If given by mail, four days after such Notice is deposited with the
United States Postal Service, with first-class postage prepaid, return receipt
requested;

(c)       In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);

(d)       In the case of a facsimile transmission, when sent to the applicable
party’s facsimile machine’s telephone number, if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;

 

(e)

In the case of electronic transmission, when actually received;

(f)        In the case of a Website Posting, upon delivery of a Notice of such
posting (including the information necessary to access such site) by another
means set forth in this Section 16.6; and

(g)       If given by any other means (including by overnight courier), when
actually received.

Any Lender giving a Notice to Borrowing Agent or any Borrower shall concurrently
send a copy thereof to the Agent, and the Agent shall promptly notify the other
Lenders of its receipt of such Notice.

 

(A)

If to Agent or PNC at:

 

PNC Bank, National Association

340 Madison Avenue

New York, New York 10173

 

Attention:

Christopher Gauch

 

Telephone:

(212) 752-6368

 

Facsimile:

(212) 303-0060

 

--------------------------------------------------------------------------------

 

Email:

christopher.gauch@pnc.com

 

with a copy to:

 

Hahn & Hessen LLP

488 Madison Avenue

New York, New York 10022

 

Attention:

Steven J. Seif, Esq.

 

Telephone:

(212) 478-7370

 

Facsimile:

(212) 478-7400

 

Email:

sseif@hahnhessen.com

 

 

(B)

If to a Lender other than Agent, as specified on the signature pages hereof

 

 

(C)

If to Borrowing Agent or any Borrower:

 

Presstek, Inc.

10 Glenville Street

Greenwich, Connecticut 06831

 

Attention:

James R. Van Horn

 

Telephone:

(203) 769-8032

 

Facsimile:

(203) 769-8099

 

Email:

jvanhorn@presstek.com

 

with a copy to:

 

McDermott Will & Emery LLP

227 West Monroe Street, Suite 4400

Chicago, Illinois 60606-5096

 

Attention:

Michael L. Boykins

 

Telephone:

(312) 984-7599

 

Facsimile:

(312) 984-7700

 

Email:

mboykins@mwe.com

 

16.7.    Survival. The obligations of Borrowers under Sections 2.2(f), 3.7, 3.8,
3.9, 4.19(h), and 16.5 and the obligations of Lenders under Section 14.7, shall
survive termination of this Agreement and the Other Documents and payment in
full of the Obligations.

16.8.    Severability. If any part of this Agreement is contrary to, prohibited
by, or deemed invalid under Applicable Laws or regulations, such provision shall
be inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.

16.9.    Expenses. All out-of-pocket costs and expenses including reasonable
attorneys’ fees (including the allocated costs of in house counsel) and
disbursements incurred by Agent on its behalf or on behalf of Lenders (a) in all
efforts made to enforce payment of any Obligation or effect collection of any
Collateral, or (b) in connection with the entering into, modification,
amendment, administration and enforcement of this Agreement or any consents or
waivers hereunder and all related agreements, documents and instruments, or (c)
in instituting, maintaining, preserving, enforcing and foreclosing on Agent’s
security interest in or Lien on any of the Collateral, or maintaining,
preserving or enforcing any of Agent’s or any Lender’s rights hereunder and
under all related agreements, documents and instruments, whether through
judicial proceedings or otherwise, or (d) in defending or prosecuting any
actions or proceedings arising out of or relating to Agent’s or any Lender’s
transactions with any Borrower or any Guarantor, or (e) in connection with any
advice given to Agent or any Lender with respect to its rights and obligations
under this Agreement and all related agreements, documents and instruments, may
be charged to Borrowers’ Account and shall be part of the Obligations.

16.10.  Injunctive Relief. Each Borrower recognizes that, in the event any
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefore, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.

16.11.  Consequential Damages. Neither Agent nor any Lender, nor any agent or
attorney for any of them, shall be liable to any Borrower or any Guarantor (or
any Affiliate of any such Person) for indirect, punitive, exemplary or
consequential damages arising from any breach of contract, tort or other wrong
relating to the establishment, administration or collection of the Obligations
or as a result of any transaction contemplated under this Agreement or any Other
Document.

16.12.  Captions. The captions at various places in this Agreement are intended
for convenience only and do not constitute and shall not be interpreted as part
of this Agreement.

16.13.  Counterparts; Facsimile Signatures. This Agreement may be executed in
any number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile transmission shall be deemed to be an original signature hereto.

16.14.  Construction. The parties acknowledge that each party and its counsel
have reviewed this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.

 

--------------------------------------------------------------------------------

16.15.  Confidentiality; Sharing Information. Agent, each Lender and each
Transferee shall hold all non-public information obtained by Agent, such Lender
or such Transferee pursuant to the requirements of this Agreement in accordance
with Agent’s, such Lender’s and such Transferee’s customary procedures for
handling confidential information of this nature; provided, however, Agent, each
Lender and each Transferee may disclose such confidential information (a) to its
examiners, Affiliates, outside auditors, counsel and other professional
advisors, (b) to Agent, any Lender or to any prospective Transferees, and (c) as
required or requested by any Governmental Body or representative thereof or
pursuant to legal process; provided, further that (i) unless specifically
prohibited by Applicable Law or court order, Agent, each Lender and each
Transferee shall use its reasonable best efforts prior to disclosure thereof, to
notify the applicable Borrower of the applicable request for disclosure of such
non-public information (A) by a Governmental Body or representative thereof
(other than any such request in connection with an examination of the financial
condition of a Lender or a Transferee by such Governmental Body) or (B) pursuant
to legal process and (ii) in no event shall Agent, any Lender or any Transferee
be obligated to return any materials furnished by any Borrower other than those
documents and instruments in possession of Agent or any Lender in order to
perfect its Lien on the Collateral once the Obligations have been paid in full
and this Agreement has been terminated. Each Borrower acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to such Borrower or one or more of its Affiliates (in
connection with this Agreement or otherwise) by any Lender or by one or more
Subsidiaries or Affiliates of such Lender and each Borrower hereby authorizes
each Lender to share any information delivered to such Lender by such Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such Subsidiary or
Affiliate of such Lender, it being understood that any such Subsidiary or
Affiliate of any Lender receiving such information shall be bound by the
provisions of this Section 16.15 as if it were a Lender hereunder. Such
authorization shall survive the repayment of the other Obligations and the
termination of this Agreement.

16.16.  Publicity. Each Borrower and each Lender hereby authorizes Agent, after
consultation with Borrowing Agent, to make appropriate announcements of the
financial arrangement entered into among Borrowers, Agent and Lenders, including
announcements which are commonly known as tombstones, in such publications and
to such selected parties as Agent shall in its sole and absolute discretion deem
appropriate.

16.17.  Certifications From Banks and Participants; US PATRIOT Act. Each Lender
or assignee or participant of a Lender that is not incorporated under the Laws
of the United States of America or a state thereof (and is not excepted from the
certification requirement contained in Section 313 of the USA PATRIOT Act and
the applicable regulations because it is both (i) an affiliate of a depository
institution or foreign bank that maintains a physical presence in the United
States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA PATRIOT Act and the
applicable regulations: (1) within 10 days after the Closing Date, and (2) as
such other times as are required under the USA PATRIOT Act.

16.18.  Credit Parties. With respect to PEL and Presstek Canada, the provisions
of Article 4, Article 5 and Article 6 shall apply to PEL and Presstek Canada, as
if PEL and Presstek Canada were a Borrower hereunder.

 

--------------------------------------------------------------------------------

16.19.  UK and Canadian Law. Any references in this Agreement or in any Other
Documents to specific statutes or to governmental agencies of the United States
of America, shall be, when applied to PEL or Presstek Canada, as applicable,
deemed to refer to the applicable provisions or governmental agencies of the
United Kingdom or the laws of England and Wales, or the applicable provisions or
governmental agencies of Canada or the laws of Canada, as appropriate.

 

Each of the parties has signed this Agreement as of the day and year first above
written.

ATTEST:

PRESSTEK, INC.

 

 

 

 

/s/ James Van Horn

By: /s./ Jeffrey Cook

 

Name: Jeffrey Cook

 

Title:   Chief Financial Officer

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Lender and as Agent

 

 

 

 

 

By: /s/ Thomas J. Lorenz

 

Name: Thomas J. Lorenz

 

Title: Senior Vice President

 

 

 

Two Tower Center Boulevard

 

East Brunswick, New Jersey 08816

 

 

 

Commitment Percentage:        100%

 

 

 

 

--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED BY:

 

PRESSTEK EUROPE LIMITED

 

By: /s/ Jeffrey Cook

Name: Jeffrey Cook

Title: Director

 

 

PRESSTEK CANADA CORP.

 

By: /s/ Jeffrey Cook

Name: Jeffrey Cook

Title:

Director

 

 

 

 

--------------------------------------------------------------------------------

STATE OF Connecticut

)

 

) ss.

COUNTY OF FAIRFIELD

)

 

On this 4th day of March, 2010, before me personally came Jeffrey Cook, to me
known, who, being by me duly sworn, did depose and say that he is the Chief
Financial Officer of PRESSTEK, INC., the corporation described in and which
executed the foregoing instrument; and that he signed his name thereto by order
of the board of directors of said corporation.

 

/s/ Christopher J. Lutzo

Notary Public

 

STATE OF CONNECTICUT            )

 

) ss.

COUNTY OF FAIRFIELD

)

 

On this 4th day of March, 2010, before me personally came Jeffry A. Cook, to me
known, who, being by me duly sworn, did depose and say that s/he is the Director
of PRESSTEK EUROPE LIMITED, the corporation described in and which executed the
foregoing instrument; and that s/he signed her/his name thereto by order of the
board of directors of said corporation.

 

/s/ Christopher J. Lutzo

Notary Public

 

STATE OF Connecticut

)

 

) ss.

COUNTY OF FAIRFIELD

)

 

On this 5th day of March, 2010, before me personally came Jeffry A. Cook, to me
known, who, being by me duly sworn, did depose and say that s/he is the Director
of PRESSTEK CANADA CORP., the corporation described in and which executed the
foregoing instrument; and that s/he signed her/his name thereto by order of the
board of directors of said corporation.

 

/s/ Christopher J. Lutzo

Notary Public

 

 

EXHIBIT A

FORM OF COMPLIANCE CERTIFICATE

[Letterhead of Borrowing Agent]

COMPLIANCE CERTIFICATE FOR THE PERIOD ENDING ___, 20__

PNC Bank, National Association

340 Madison Avenue

New York, NY 10173

Attention: Relationship Manager - Presstek, Inc.

 

The undersigned, the [Chief Executive Officer] [Chief Financial Officer] of
PRESSTEK, INC. (“Borrowing Agent”), gives this certificate to PNC BANK, NATIONAL
ASSOCIATION, as Agent (in such capacity, the “Agent”), in accordance with the
requirements of Sections 1.2, 9.7, 9.8 and 9.9 of that certain Revolving Credit
and Security Agreement dated as of March __, 2010, among Borrowing Agent, the
other Borrowers from time to time a party thereto, the financial institutions
which are parties thereto as Lenders and the Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”).
Capitalized terms used in this certificate, unless otherwise defined herein,
shall have the meanings ascribed to them in the Loan Agreement.

 

•

Based on an examination sufficient to permit me to make an informed decision:

 

•

No Default exists on the date hereof, other than [if none, so state] [if a
Default, specify the nature, when it occurred, whether it is continuing and the
steps taken by Borrowers with respect to such Default].

 

•

No Event of Default exists on the date hereof, other than [if none, so state]
[if an Event of Default, specify the nature, when it occurred, whether it is
continuing and the steps taken by Borrowers with respect to such Event of
Default].

•          Based upon my review of the financial statements of Borrowers on a
Consolidated Basis for the [fiscal year/fiscal quarter/month] ending _______ __,
20__, copies of which are attached hereto, I hereby certify that:

 

•

The financial information of the Borrowers attached hereto was prepared in
accordance with GAAP, consistently applied with prior periods and fairly
presents in all material respects the financial condition of Borrowers on a
Consolidated Basis.

 

•

[Fixed Charge Coverage Ratio. Section 6.5 of the Loan Agreement, the Fixed
Charge Coverage Ratio as of the end of the fiscal quarter ending ______ __,
20__, is [satisfied/not satisfied] at [____] to 1.0 when compared to the ratio
of 1.0 to 1.0 required as of the end of the fiscal

 

--------------------------------------------------------------------------------

quarter. Appended hereto are calculations which set forth Borrowers’ calculation
of said covenant.]

 

•

Loans. Section 7.5 of the Loan Agreement (Loans) is [satisfied/not satisfied]
[as no advances, loans or extensions of credit have been made except in
compliance with said Section/describe non-compliance].

 

•

Capital Expenditures. Section 7.6 of the Loan Agreement (Capital Expenditures)
is [satisfied/not satisfied] as Borrowers made expenditures [or commitments] for
Capital Expenditures in the aggregate amount of $[________] [during the fiscal
quarter ending [________] 20___][during the fiscal year ending on or about
December 31, 20__], which amount is [less/more] than the allowable aggregate
amount of $[__________] during such [fiscal quarter][fiscal year].

 

•

Leases. Section 7.11 of the Loan Agreement (Leases) is [satisfied/not satisfied]
as $[_________] is [less/more] than the limit of aggregate annual rental
payments for all leased property of Borrowers of $[__________] in any one fiscal
year.

 

 

PRESSTEK, INC.

 

By:_________________________

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

EXHIBIT 2.1(a)

REVOLVING CREDIT NOTE

$25,000,000

New York, New York

 

March 5, 2010

This Revolving Credit Note (this “Note”) is executed and delivered under and
pursuant to the terms of that certain Revolving Credit and Security Agreement
dated as of the date hereof (as amended, modified, supplemented or restated from
time to time, the “Loan Agreement”) by and among Presstek, Inc., a Delaware
corporation (“PI”), the other Borrowers from time to time a party thereto, PNC
Bank, National Association (“PNC”), the various other financial institutions
named therein or which hereafter become a party thereto (together with PNC,
collectively, the “Lenders”) and PNC as agent for the Lenders (PNC, in such
capacity, “Agent”). Capitalized terms not otherwise defined herein shall have
the meanings ascribed thereto in the Loan Agreement.

FOR VALUE RECEIVED, PI promises to pay to the order of Agent, for its benefit
and for the ratable benefit of the Lenders, at Agent’s offices located at Two
Tower Center Boulevard, East Brunswick, New Jersey 08816 or at such other place
as the holder hereof may from time to time designate to Borrowing Agent in
writing:

the principal sum of TWENTY FIVE MILLION DOLLARS ($25,000,000), or if different
from such amount, the unpaid principal balance of Revolving Advances as may be
due and owing from time to time under the Loan Agreement, payable in accordance
with the provisions of the Loan Agreement, subject to acceleration upon the
occurrence of an Event of Default under the Loan Agreement, or earlier
termination of the Loan Agreement pursuant to the terms thereof; and

interest on the principal amount of this Note from time to time outstanding,
payable at the applicable Revolving Interest Rate in accordance with the
provisions of the Loan Agreement. Upon and after the occurrence of an Event of
Default, and during the continuation thereof, interest shall be payable at the
applicable Default Rate. In no event, however, shall interest hereunder exceed
the maximum interest rate permitted by law.

This Note is the Revolving Credit Note referred to in the Loan Agreement and is
secured, inter alia, by the liens granted pursuant to the Loan Agreement and the
Other Documents, is entitled to the benefits of the Loan Agreement and the Other
Documents, and is subject to all of the agreements, terms and conditions therein
contained.

This Note may be voluntarily prepaid, in whole or in part, on the terms and
conditions set forth in the Loan Agreement.

If an Event of Default under Section 10.7 of the Loan Agreement shall occur,
then this Note shall immediately become due and payable, without notice,
together with attorneys’ fees if the collection hereof is placed in the hands of
an attorney to obtain or enforce payment hereof. If any other Event of Default
shall occur under the Loan Agreement or any of the Other Documents which is not
cured within any applicable grace period, then this Note may, as provided in the

 

--------------------------------------------------------------------------------

Loan Agreement, be declared to be immediately due and payable, without notice,
together with attorneys’ fees, if the collection hereof is placed in the hands
of an attorney to obtain or enforce payment hereof.

This Note shall be governed by and construed in accordance with the laws of the
State of New York.

 

[Remainder of Page Intentionally Left Blank]

4

 



 

--------------------------------------------------------------------------------

PI expressly waives any presentment, demand, protest, notice of protest, or
notice of any kind except as expressly provided in the Loan Agreement.

 

PRESSTEK, INC.

 

By:__________________________

Name:

Title:

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT 5.5(b)

FINANCIAL PROJECTIONS

 

--------------------------------------------------------------------------------

EXHIBIT 8.1(k)

FINANCIAL CONDITION CERTIFICATE

We, Jeffrey Cook and James Van Horn, being first duly sworn on oath, depose and
say that:

•          We are the duly elected, qualified and acting Chief Financial
Officer, Vice President and Secretary, of PRESSTEK, INC. (“PI”). PI is a
corporation duly organized, existing and in good standing under the laws of the
state of Delaware.

•          We are fully familiar with all of the business and financial affairs
of PI, including, without limiting the generality of the foregoing, all of the
matters hereinafter described.

•          This Certificate is made and delivered to PNC Bank, National
Association (“PNC”), each of the other financial institutions (together with
PNC, collectively, the “Lenders”) named in or which hereafter become a party to
the Loan Agreement (as hereinafter defined) and PNC, as agent for Lenders (in
such capacity, “Agent”) pursuant to the terms of a Revolving Credit and Security
Agreement among PI, the other Borrowers from time to time a party thereto, Agent
and Lenders (as amended, modified, restated or supplemented from time to time,
the “Loan Agreement”), for the purpose of inducing Agent and Lenders, now and
from time to time hereafter, to advance monies and extend credit and other
financial accommodations to Borrowers pursuant to the Loan Agreement (the Loan
Agreement, together with all notes, security agreements, mortgages, agreements,
guarantees, instruments and documents heretofore now and from time to time
hereafter executed by one or more Borrowers and delivered to Agent and/or any
Lender, collectively, the “Loan Documents”). We understand that you are relying
on this Certificate. All capitalized terms used and not otherwise defined herein
shall have the meanings set forth in the Loan Agreement.

•          We have reviewed the following and are fully familiar with the
process pursuant to which they were generated:

 

•

Balance Sheet of PI [on a Consolidated Basis] attached hereto as Exhibit A (the
“Balance Sheet”).

 

•

Cash Flow Projections for PI [on a Consolidated Basis] attached hereto as
Exhibit B (the “Projections”).

The Balance Sheet is accurate, complete and correct and fairly reflects the
assets, liabilities and financial condition of PI on a Consolidated Basis as of
the date prepared. The Projections are based on underlying assumptions which
provide a reasonable basis for the Projections and which reflect PI’s judgment,
based on present circumstances, of the most likely set of conditions and PI’s
most likely course of action for the period projected. The Projections
demonstrate that PI will have sufficient cash flow to enable it to pay its debts
as they mature.

•          Immediately following the execution of the Loan Documents and the
consummation of the transactions contemplated in connection therewith, the
assets of PI at a fair valuation and at their present fair saleable value, will
be in excess of the total amount of its

 

 



 

--------------------------------------------------------------------------------

liabilities (including contingent and unmatured liabilities), PI will be able to
pay its debts as they become due and PI will not have unreasonably small capital
in order to carry on its business. All undisputed debts owing to third parties
by PI are current and not past due.

•          The Loan Documents were and will be executed and delivered by PI to
Agent and Lenders in good faith and in exchange for reasonably equivalent value
and fair consideration.

 

[Remainder of Page Intentionally Left Blank]

--------------------------------------------------------------------------------

•          We have reviewed the relevant terms of the Loan Documents and have
made or have caused to be made under our supervision a review of the
transactions and conditions of PI from the beginning of the accounting period
covered by the documents set forth in Paragraph 4 hereof to the date of this
Certificate and that such review has not disclosed the existence during such
period of any condition or event which constitutes or would constitute a Default
or Event of Default.

____________________________________

Name:

 

____________________________________

Name:

 

Dated:

New York, New York

 

March __, 2010

 

 

 



 

--------------------------------------------------------------------------------

STATE OF NEW YORK

)

 

ss.:

COUNTY OF NEW YORK

)

 

On this ____ day of March, 2010 before me personally appeared Jeffrey Cook and
James Van Horn to me known to be the individuals described in and who executed
the foregoing instrument and acknowledged that they executed the same as their
free act and deed.

In testimony whereof I have hereunto set my hand and affixed my official seal at
my office in said County and State the day and year last above written.

 

____________________________

Notary Public

 

--------------------------------------------------------------------------------

EXHIBIT A

BALANCE SHEET

 

--------------------------------------------------------------------------------

EXHIBIT B

PROJECTIONS

 

 

 

--------------------------------------------------------------------------------

EXHIBIT 16.3

COMMITMENT TRANSFER SUPPLEMENT

COMMITMENT TRANSFER SUPPLEMENT, dated as of _________, 20__ among
________________________________ (the “Transferor Lender”), each Purchasing
Lender executing this Commitment Transfer Supplement (each, a “Purchasing
Lender”), and PNC Bank, National Association (“PNC”) as agent for the Lenders
(as defined below) under the Loan Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, this Commitment Transfer Supplement is being executed and delivered in
accordance with Section 16.3 of the Revolving Credit and Security Agreement
dated as of March __, 2010 (as from time to time amended, supplemented or
otherwise modified in accordance with the terms thereof, the “Loan Agreement”)
by and among PRESSTEK, INC., a corporation formed under the laws of the State of
Delaware (“PI”), the other Borrowers from time to time a party thereto, (PNC
BANK, NATIONAL ASSOCIATION (“PNC”), the various other financial institutions
named in or which hereafter become a party to the Loan Agreement (together with
PNC, collectively, the “Lenders”) and PNC, as agent for the Lenders (PNC,
together with its successors and assigns in such capacity, “Agent”);

WHEREAS, each Purchasing Lender wishes to become a Lender party to the Loan
Agreement; and

WHEREAS, the Transferor Lender is selling and assigning to each Purchasing
Lender, its rights and obligations under the Loan Agreement;

NOW, THEREFORE, the parties hereto hereby agree as follows:

•          All capitalized terms used herein which are not defined shall have
the meanings given to them in the Loan Agreement.

•          Upon receipt by the Agent of four counterparts of this Commitment
Transfer Supplement, to each of which is attached a fully completed Schedule I,
and each of which has been executed by the Transferor Lender and Agent, Agent
will transmit to Transferor Lender and each Purchasing Lender a Transfer
Effective Notice, substantially in the form of Schedule II to this Commitment
Transfer Supplement (a “Transfer Effective Notice”). Such Transfer Effective
Notice shall set forth, inter alia, the date on which the transfer effected by
this Commitment Transfer Supplement shall become effective (the “Transfer
Effective Date”), which date shall not be earlier than the first Business Day
following the date such Transfer Effective Notice is received. From and after
the Transfer Effective Date, each Purchasing Lender shall be a Lender party to
the Loan Agreement for all purposes thereof.

•          At or before 12:00 Noon (New York City time) on the Transfer
Effective Date each Purchasing Lender shall pay to Transferor Lender, in
immediately available funds, an amount equal to the purchase price, as agreed
between Transferor Lender and such Purchasing Lender (the “Purchase Price”), of
the portion of the Advances being purchased by such Purchasing Lender (such
Purchasing Lender’s “Purchased Percentage”) and other amounts owing to the
Transferor Lender under the Loan Agreement and the Notes. Effective upon receipt

 

--------------------------------------------------------------------------------

by Transferor Lender of the Purchase Price from a Purchasing Lender, Transferor
Lender hereby irrevocably sells, assigns and transfers to such Purchasing
Lender, without recourse, representation or warranty, and each Purchasing Lender
hereby irrevocably purchases, takes and assumes from Transferor Lender, such
Purchasing Lender’s Purchased Percentage of the Advances and other amounts owing
to the Transferor Lender under the Loan Agreement and the Notes together with
all instruments, documents and collateral security pertaining thereto.

•          Transferor Lender has made arrangements with each Purchasing Lender
with respect to (i) the portion, if any, to be paid, and the date or dates for
payment, by Transferor Lender to such Purchasing Lender of any fees heretofore
received by Transferor Lender pursuant to the Loan Agreement prior to the
Transfer Effective Date and (ii) the portion, if any, to be paid, and the date
or dates for payment, by such Purchasing Lender to Transferor Lender of fees or
interest received by such Purchasing Lender pursuant to the Loan Agreement from
and after the Transfer Effective Date.

•          (a)       All principal payments that would otherwise be payable from
and after the Transfer Effective Date to or for the account of Transferor Lender
pursuant to the Loan Agreement and the Notes shall, instead, be payable to or
for the account of Transferor Lender and Purchasing Lender, as the case may be,
in accordance with their respective interests as reflected in this Commitment
Transfer Supplement.

(b)       All interest, fees and other amounts that would otherwise accrue for
the account of Transferor Lender from and after the Transfer Effective Date
pursuant to the Loan Agreement and the Notes shall, instead, accrue for the
account of, and be payable to, Transferor Lender and Purchasing Lender, as the
case may be, in accordance with their respective interests as reflected in this
Commitment Transfer Supplement. In the event that any amount of interest, fees
or other amounts accruing prior to the Transfer Effective Date was included in
the Purchase Price paid by any Purchasing Lender, Transferor Lender and such
Purchasing Lender will make appropriate arrangements for payment by Transferor
Lender to such Purchasing Lender of such amount upon receipt thereof from
Borrowers.

•          Concurrently with the execution and delivery hereof, Transferor
Lender will provide to each Purchasing Lender conformed copies of the Loan
Agreement and all related documents delivered to Transferor Lender.

•          Each of the parties to this Commitment Transfer Supplement agrees
that at any time and from time to time upon the written request of any other
party, it will execute and deliver such further documents and do such further
acts and things as such other party may reasonably request in order to effect
the purposes of this Commitment Transfer Supplement.

•          By executing and delivering this Commitment Transfer Supplement,
Transferor Lender and each Purchasing Lender confirm to and agree with each
other and Agent and Lenders as follows: (i) other than the representation and
warranty that it is the legal and beneficial owner of the interest being
assigned hereby free and clear of any adverse claim, Transferor Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement, the Notes or any other instrument or
document furnished pursuant thereto; (ii) Transferor Lender makes no
representation or warranty and assumes no responsibility with